Exhibit 10.2

EXECUTION VERSION

 

 

$550,000,000

CREDIT AGREEMENT

dated as of May 2, 2008,

among

MACROVISION SOLUTIONS CORPORATION,

as Parent Borrower,

MACROVISION CORPORATION,

as Subsidiary Borrower,

THE GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO

and

J.P. MORGAN SECURITIES INC. and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Syndication Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

 

 

905011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       

Page

ARTICLE I DEFINITIONS

SECTION 1.01

   Defined Terms    1

SECTION 1.02

   Classification of Loans and Borrowings    32

SECTION 1.03

   Terms Generally    32

SECTION 1.04

   Accounting Terms; GAAP    33

SECTION 1.05

   Resolution of Drafting Ambiguities    33 ARTICLE II THE CREDITS

SECTION 2.01

   Commitments    33

SECTION 2.02

   Loans    33

SECTION 2.03

   Borrowing Procedure    34

SECTION 2.04

   Evidence of Debt; Repayment of Loans    34

SECTION 2.05

   Fees    35

SECTION 2.06

   Interest on Loans    35

SECTION 2.07

   Termination of Commitments    36

SECTION 2.08

   Interest Elections    36

SECTION 2.09

   Amortization of Borrowings    37

SECTION 2.10

   Optional and Mandatory Prepayments of Loans    37

SECTION 2.11

   Alternate Rate of Interest    40

SECTION 2.12

   Yield Protection    40

SECTION 2.13

   Breakage Payments    41

SECTION 2.14

   Payments Generally; Pro Rata Treatment; Sharing of Setoffs    42

SECTION 2.15

   Taxes    43

SECTION 2.16

   Mitigation Obligations; Replacement of Lenders    46

SECTION 2.17

   [Reserved]    49

SECTION 2.18

   [Reserved]    49

SECTION 2.19

   Increase in Commitments    49 ARTICLE III REPRESENTATIONS AND WARRANTIES

SECTION 3.01

   Organization; Powers    49

SECTION 3.02

   Authorization; Enforceability    49

SECTION 3.03

   No Conflicts    49

SECTION 3.04

   Financial Statements; Projections    50

SECTION 3.05

   Properties    50

SECTION 3.06

   Intellectual Property    51

SECTION 3.07

   Equity Interests and Subsidiaries    52

SECTION 3.08

   Litigation; Compliance with Laws    52

 

-i-



--------------------------------------------------------------------------------

Section

       

Page

SECTION 3.09    Agreements    53 SECTION 3.10    Federal Reserve Regulations   
53 SECTION 3.11    Investment Company Act    53 SECTION 3.12    Use of Proceeds
   53 SECTION 3.13    Taxes    53 SECTION 3.14    No Material Misstatements   
54 SECTION 3.15    Labor Matters    54 SECTION 3.16    Solvency    54 SECTION
3.17    Employee Benefit Plans    54 SECTION 3.18    Environmental Matters    55
SECTION 3.19    Security Documents    56 SECTION 3.20    Acquisition Documents;
Representations and Warranties in Merger Agreement    57 SECTION 3.21   
Anti-Terrorism Law    57 ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS SECTION 4.01
   Conditions to Initial Credit Extension    58 ARTICLE V AFFIRMATIVE COVENANTS
SECTION 5.01    Financial Statements, Reports, etc.    62 SECTION 5.02   
Litigation and Other Notices    64 SECTION 5.03    Existence; Businesses and
Properties    64 SECTION 5.04    Insurance    65 SECTION 5.05    Obligations and
Taxes    66 SECTION 5.06    Employee Benefits    66 SECTION 5.07    Maintaining
Records; Access to Properties and Inspections; Annual Meetings    67 SECTION
5.08    Use of Proceeds    67 SECTION 5.09    Compliance with Environmental
Laws; Environmental Reports    67 SECTION 5.10    Interest Rate Protection    68
SECTION 5.11    Additional Collateral; Additional Guarantors    68 SECTION 5.12
   Security Interests; Further Assurances    70 SECTION 5.13    Information
Regarding Collateral    70 SECTION 5.14    Post-Closing Matters    71 ARTICLE VI
NEGATIVE COVENANTS SECTION 6.01    Indebtedness    71 SECTION 6.02    Liens   
73 SECTION 6.03    Sale and Leaseback Transactions    76 SECTION 6.04   
Investment, Loan and Advances    76 SECTION 6.05    Mergers and Consolidations
   78

 

-ii-



--------------------------------------------------------------------------------

Section

       

Page

SECTION 6.06    Asset Sales    78 SECTION 6.07    Acquisitions    79 SECTION
6.08    Dividends    79 SECTION 6.09    Transactions with Affiliates    80
SECTION 6.10    Financial Covenants    81 SECTION 6.11   

Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.

   81 SECTION 6.12    Limitation on Certain Restrictions on Subsidiaries    82
SECTION 6.13    Limitation on Issuance of Capital Stock    83 SECTION 6.14   
[Reserved.]    83 SECTION 6.15    Business    83 SECTION 6.16    Limitation on
Accounting Changes    83 SECTION 6.17    Fiscal Year    83 SECTION 6.18    No
Further Negative Pledge    83 SECTION 6.19    Anti-Terrorism Law; Anti-Money
Laundering    84 SECTION 6.20    Embargoed Person    84 ARTICLE VII GUARANTEE
SECTION 7.01    The Guarantee    85 SECTION 7.02    Obligations Unconditional   
85 SECTION 7.03    Reinstatement    86 SECTION 7.04    Subrogation;
Subordination    86 SECTION 7.05    Remedies    86 SECTION 7.06    Instrument
for the Payment of Money    86 SECTION 7.07    Continuing Guarantee    87
SECTION 7.08    General Limitation on Guarantee Obligations    87 SECTION 7.09
   Release of Guarantors    87 SECTION 7.10    Right of Contribution    87
ARTICLE VIII EVENTS OF DEFAULT SECTION 8.01    Events of Default    87 SECTION
8.02    Rescission    90 SECTION 8.03    Application of Proceeds    90 ARTICLE
IX THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT SECTION 9.01    Appointment
and Authority    91 SECTION 9.02    Rights as a Lender    91 SECTION 9.03   
Exculpatory Provisions    91 SECTION 9.04    Reliance by Agent    92 SECTION
9.05    Delegation of Duties    92 SECTION 9.06    Resignation of Agent    93

 

-iii-



--------------------------------------------------------------------------------

Section

       

Page

SECTION 9.07    Non-Reliance on Agent and Other Lenders    93 SECTION 9.08   
Withholding Tax    93 SECTION 9.09    No Other Duties, etc.    94 SECTION 9.10
   Collateral Matters    94 ARTICLE X MISCELLANEOUS SECTION 10.01    Notices   
94 SECTION 10.02    Waivers; Amendment    97 SECTION 10.03    Expenses;
Indemnity; Damage Waiver    99 SECTION 10.04    Successors and Assigns    100
SECTION 10.05    Survival of Agreement    103 SECTION 10.06    Counterparts;
Integration; Effectiveness    103 SECTION 10.07    Severability    103 SECTION
10.08    Right of Setoff    103 SECTION 10.09    Governing Law; Jurisdiction;
Consent to Service of Process    104 SECTION 10.10    Waiver of Jury Trial   
104 SECTION 10.11    Headings    104 SECTION 10.12    Treatment of Certain
Information; Confidentiality    104 SECTION 10.13    USA PATRIOT Act Notice   
105 SECTION 10.14    Interest Rate Limitation    105 SECTION 10.15    Lender
Addendum    105 SECTION 10.16    Obligations Absolute    106 SECTION 10.17   
Joint and Several Liability    106 SECTION 10.18    Agency of the Parent
Borrower for the Subsidiary Borrower    106 ANNEXES           Annex I   
Amortization Table    SCHEDULES           Schedule 1.01(a)    Guarantors   
Schedule 3.06(a)    Ownership; No Claims    Schedule 3.06(c)    Violations or
Proceedings    Schedule 3.08    Litigation; Compliance with Laws    Schedule
3.09    Material Agreements    Schedule 3.18    Environmental Matters   
Schedule 4.01(g)    Local Counsel    Schedule 5.14    Post-Closing Matters   
Schedule 6.01(b)    Existing Indebtedness    Schedule 6.02(c)    Existing Liens
   Schedule 6.04(b)    Existing Investments    EXHIBITS           Exhibit A   
Form of Administrative Questionnaire    Exhibit B    Form of Assignment and
Assumption   

 

-iv-



--------------------------------------------------------------------------------

Exhibit C    Form of Borrowing Request    Exhibit D    Form of Compliance
Certificate    Exhibit E    Form of Interest Election Request    Exhibit F   
Form of Joinder Agreement    Exhibit G    [Reserved]    Exhibit H    [Reserved]
   Exhibit I    Form of Lender Addendum    Exhibit J    [Reserved]    Exhibit K
   Form of Note    Exhibit L-1    Form of Perfection Certificate    Exhibit L-2
   Form of Perfection Certificate Supplement    Exhibit M    Form of Security
Agreement    Exhibit N    [Reserved]    Exhibit O    Form of Solvency
Certificate    Exhibit P    Form of Intercompany Note    Exhibit Q    Form of
Non-Bank Tax Certificate   

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) dated as of May 2, 2008 among
MACROVISION SOLUTIONS CORPORATION, a Delaware corporation (“Parent Borrower”),
MACROVISION CORPORATION, a Delaware corporation (“Subsidiary Borrower” and,
together with Parent Borrower, “Borrowers”) the Guarantors (such term and each
other capitalized term used but not defined herein having the meaning given to
it in Article I), the Lenders, J.P. MORGAN SECURITIES INC. and MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, as joint lead arrangers (in such capacity,
“Arrangers”) and joint bookrunners (in such capacity, “Bookrunners”), MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as syndication agent (in such
capacity, “Syndication Agent”), and JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties.

WITNESSETH:

WHEREAS, Borrowers, Mars Merger Sub, Inc. (“Mars”), a direct Wholly Owned
Subsidiary of Parent Borrower, Galaxy Merger Sub, Inc. (“Galaxy”), a direct
Wholly Owned Subsidiary of Parent Borrower, and Gemstar-TV Guide International,
Inc. (“Gemstar”) have entered into an Agreement and Plan of Merger, dated as of
December 6, 2007 (as amended, supplemented or otherwise modified from time to
time in accordance with the provisions hereof and thereof, the “Merger
Agreement”), pursuant to which Mars will merge (the “Macrovision Merger”) with
and into the Subsidiary Borrower and Galaxy will merge (the “Gemstar Merger”
and, together with the Macrovision Merger, the “Mergers”) with and into Gemstar,
with the Subsidiary Borrower and Gemstar surviving the Mergers as direct Wholly
Owned Subsidiaries of Parent Borrower.

WHEREAS, Borrowers have requested the Lenders to extend credit in the form of
Loans on the Closing Date, in an aggregate principal amount not in excess of
$550,000,000.

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.12.

NOW, THEREFORE, the Lenders are willing to extend such credit to Borrowers on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.



--------------------------------------------------------------------------------

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Parent Borrower or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by Parent Borrower or any of its
Subsidiaries.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, the highest of (i) (a) an interest rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) determined by the
Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing
in effect for such Interest Period divided by (b) 1 minus the Statutory Reserves
(if any) for such Eurodollar Borrowing for such Interest Period and (ii) 3.50%.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article IX.

“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the greater of (a) the Base
Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on
such day plus 0.50%. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.

 

-2-



--------------------------------------------------------------------------------

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.21.

“Applicable ECF Percentage” shall mean, for any fiscal year, (a) 75% if the
Total Leverage Ratio as of the last day of such fiscal year is greater than or
equal to 3.50 to 1.00, (b) 50% if the Total Leverage Ratio as of the last day of
such fiscal year is less than 3.50 to 1.00 but greater than or equal to 2.75 to
1.00, (c) 25% if the Total Leverage Ratio as of the last day of such fiscal year
is less than 2.75 to 1.00 but greater than or equal to 2.00 to 1.00 and (d) 0%
if the Total Leverage Ratio as of the last day of such fiscal year is less than
2.00 to 1.00.

“Applicable Margin” shall mean a percentage per annum equal to 3.75%, in the
case of Eurodollar Loans, and 2.75%, in the case of ABR Loans.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arrangers” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property excluding sales of
inventory, licenses of Intellectual Property (other than exclusive licenses of,
or assignments to, the rights to commercialize Intellectual Property of the kind
described in Section 6.06(h)) (whether in consideration of periodic royalty
payments or a lump sum payment), assignments and dispositions of cash and cash
equivalents, in each case, in the ordinary course of business, by Parent
Borrower or any of its Subsidiaries and (b) any issuance or sale of any Equity
Interests of any Subsidiary of Parent Borrower, in each case referred to in
clauses (a) and (b), to any person other than (i) any Borrower, (ii) any
Guarantor or (iii) other than for purposes of Section 6.06, any other
Subsidiary.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Parent Borrower’s then-current weighted
average cost of funds for borrowed money as at the time of determination,
compounded on a semi-annual basis) of the total obligations of the lessee for
rental payments during the remaining term of the lease included in any such Sale
and Leaseback Transaction.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
Administrative Agent’s prime rate from time to time; each change in the Base
Rate shall be effective on the date such change is effective. The corporate
prime rate is not necessarily the lowest rate charged by the Administrative
Agent to its customers.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.

 

-3-



--------------------------------------------------------------------------------

“Bookrunners” shall have the meaning assigned to such term in the preamble
hereto.

“Borrowers” shall mean Parent Borrower and Subsidiary Borrower, collectively.

“Borrowing” shall mean Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” shall mean a request by any Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“BVI Share Charge” shall mean a charge granted by Gemstar-TV Guide International
Inc. over its shares in Index Systems Inc in favor of the Collateral Agent for
the benefit of the Secured Parties.

“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such person.

“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by Parent Borrower and its Subsidiaries
during such period for Capital Assets (whether paid in cash or other
consideration, financed by the incurrence of Indebtedness or accrued as a
liability), but excluding (i) expenditures made in connection with the
replacement, substitution or restoration of property pursuant to Section 2.10(f)
and (ii) expenditures attributable solely to acquisitions of property, plant and
equipment in Permitted Acquisitions. For purposes of this definition, the
purchase price of equipment or other fixed assets that are purchased
simultaneously with the trade-in of existing assets or with insurance proceeds
shall be included in Capital Expenditures only to the extent of the gross amount
by which such purchase price exceeds the credit granted by the seller of such
assets for the assets being traded in at such time or the amount of such
insurance proceeds, as the case may be.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than 18 months from the date of acquisition by such person;
(b) securities issued by corporations chartered by the United States government
that have borrowing capacity at the United States Treasury or have United States
Treasury funds to support payment having maturities of not more

 

-4-



--------------------------------------------------------------------------------

than one year from the date of acquisition by such person; (c) time deposits and
certificates of deposit of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia (or, in
the case of a Foreign Subsidiary, a foreign governmental obligor of the national
government in which such Foreign Subsidiary is based) having, capital and
surplus aggregating in excess of $500.0 million and a rating of “A” (or such
other similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act) with maturities of not more than one year from the date of acquisition by
such person; (d) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clauses (a) and (b) above
entered into with any bank meeting the qualifications specified in clause (c)
above, which repurchase obligations are secured by a valid perfected security
interest in underlying securities that have, on the date of purchase thereof, a
fair market value of at least 102% of the amount of the repurchase obligations;
(e) commercial paper issued by any person incorporated in the United States
rated at least A-1 or the equivalent thereof by Standard & Poor’s Ratings Group
or at least P-1 or the equivalent thereof by Moody’s Investors Service Inc., and
in each case maturing not more than one year after the date of acquisition by
such person; (f) readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having one of the two highest rating categories
obtainable from either Standard & Poor’s Ratings Group or Moody’s Investors
Service Inc. and maturities not more than 18 months from the date of acquisition
by such person; (g) Indebtedness or Preferred Stock issued by persons rated at
least “A” or the equivalent thereof by Standard & Poor’s Ratings Group or at
least “A2” or the equivalent thereof by Moody’s Investors Service Inc., and in
each case maturing not more than one year after the date of acquisition by such
person; (h) investments in investment funds substantially all of whose assets
are comprised of securities of the types described in clauses (a) through
(g) above; (i) investments in money market funds governed by Rule 2(a)(7) of the
Investment Company Act of 1940, as amended, rated AAA- (or the equivalent
thereof) or better by Standard & Poor’s Rating Group or Aaa3 (or the equivalent
thereof) or better by Moody’s Investors Service Inc. and (j) demand deposit
accounts maintained in the ordinary course of business.

“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less interest on any debt paid by the increase in the
principal amount of such debt including by accretion and issuance of additional
debt of such kind.

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Parent Borrower or
any of its Subsidiaries. “Casualty Event” shall include but not be limited to
any taking of all or any part of any Real Property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirement of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq., and all
implementing regulations.

A “Change in Control” shall be deemed to have occurred if:

(a) at any time a change of control occurs under any Material Indebtedness;

(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) is or becomes the beneficial owner (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that for purposes of this clause
such person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire,

 

-5-



--------------------------------------------------------------------------------

whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of Voting Stock of Parent Borrower representing
more than 35% of the voting power of the total outstanding Voting Stock of
Parent Borrower; or

(c) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of Parent Borrower (together
with any new directors whose election to such Board of Directors or whose
nomination for election was approved by a vote of a majority of the members of
the Board of Directors of Parent Borrower, which members comprising such
majority are then still in office and were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Parent Borrower.

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

“Charges” shall have the meaning assigned to such term in Section 10.14.

“Closing Date” shall mean the date of the initial Credit Extension hereunder.

“Closing Fee” shall have the meaning assigned to such term in Section 2.05(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Commitment” shall mean, with respect to each Lender, the commitment, if any, of
such Lender to make a Loan hereunder on the Closing Date in the amount set forth
on Schedule I to the Lender Addendum executed and delivered by such Lender. The
initial aggregate amount of the Lenders’ Commitments is $550,000,000.

“Communications” shall have the meaning assigned to such term in
Section 10.01(d).

“Companies” shall mean Parent Borrower and its Subsidiaries; and “Company” shall
mean any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.

“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated as of April 9, 2008.

 

-6-



--------------------------------------------------------------------------------

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Parent Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Parent Borrower and its Subsidiaries which may properly be
classified as current assets on a consolidated balance sheet of Parent Borrower
and its Subsidiaries in accordance with GAAP, excluding cash and Cash
Equivalents.

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Parent Borrower and its Subsidiaries which may properly
be classified as current liabilities (other than the current portion of any
Loans or the Convertible Notes) on a consolidated balance sheet of Parent
Borrower and its Subsidiaries in accordance with GAAP.

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Parent Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income and without duplication (and with respect to the portion of Consolidated
Net Income attributable to any Subsidiary of Parent Borrower only if a
corresponding amount would be permitted at the date of determination to be
distributed to Parent Borrower by such Subsidiary without prior approval (or, if
prior approval is required for such distribution, such approval has been
obtained), pursuant to the terms of its Organizational Documents and all
agreements, instruments and Requirements of Law applicable to such Subsidiary or
its equityholders):

(a) Consolidated Interest Expense for such period,

(b) Consolidated Amortization Expense for such period,

(c) Consolidated Depreciation Expense for such period,

(d) Consolidated Tax Expense for such period,

(e) costs and expenses directly incurred in connection with the Transactions,
including restructuring charges related to the Transactions, in an amount under
this clause (e) not to exceed $48.0 million,

(f) restructuring charges or reserves, including write-downs and write-offs,
deducted (and not added back) in such period in computing Consolidated Net
Income, including any one-time costs incurred in connection with acquisitions
after the Closing Date and costs related to the closure and/or consolidation of
facilities, severance and retention bonuses, in an amount under this clause
(f) not to exceed $5.0 million in any period of four fiscal quarters,

(g) any expenses or charges (other than depreciation or amortization expense)
related to any issuance by Parent Borrower of Equity Interests, any acquisition,
disposition or recapitalization or the incurrence of Indebtedness permitted to
be incurred hereunder (whether or not successful), and

 

-7-



--------------------------------------------------------------------------------

(h) the aggregate amount of all other non-cash charges (including, without
limitation, non-cash compensation expense) reducing Consolidated Net Income
(excluding any non-cash charge that results in an accrual of a reserve for cash
charges in any future period) for such period, and

(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.

Other than for purposes of calculating Excess Cash Flow, as of any date of
determination and with respect to any applicable Test Period, Consolidated
EBITDA shall be calculated on a Pro Forma Basis to give effect to the Mergers,
any Permitted Acquisition and Asset Sales (other than any dispositions in the
ordinary course of business) consummated at any time on or after the first day
of the Test Period and prior to the date of determination as if the Mergers and
each such Permitted Acquisition had been effected on the first day of such Test
Period and as if each such Asset Sale had been consummated on the day prior to
the first day of such Test Period. Notwithstanding the foregoing, Consolidated
EBITDA shall be deemed to be $75,184,000 and $67,966,000 for the fiscal quarters
ended September 30, 2007 and December 31, 2007, respectively.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated Fixed
Charges for such Test Period.

“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of

(a) Cash Interest Expense for such period;

(b) the aggregate amount of Capital Expenditures for such period;

(c) all cash payments in respect of income taxes made during such period (net of
any cash refund in respect of income taxes actually received during such
period);

(d) the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations) of Parent Borrower and its Subsidiaries for such period; and

(e) all dividend payments on any series of Disqualified Capital Stock or
Preferred Stock of Parent Borrower or any of its Subsidiaries (other than
dividend payments to Parent Borrower or any of its Subsidiaries and other than
dividends paid in Qualified Capital Stock of such person).

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Fixed Charges for any period ending prior to the first
anniversary of the Closing Date, Consolidated Fixed Charges shall be an amount
equal to actual Consolidated Fixed Charges from the Closing Date through the
date of determination multiplied by a fraction the numerator of which is 365 and
the denominator of which is the number of days from the Closing Date through the
date of determination.

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness of Parent Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense, net of cash interest income, of Parent Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP plus, without duplication:

(a) imputed interest on Capital Lease Obligations and Attributable Indebtedness
of Parent Borrower and its Subsidiaries for such period;

(b) commissions, discounts and other fees and charges owed by Parent Borrower or
any of its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period; and

(c) the interest portion of any deferred payment obligations of Parent Borrower
or any of its Subsidiaries for such period;

provided that (a) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other financing fees and expenses
shall be excluded from the calculation of Consolidated Interest Expense and
(b) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements related to interest rates (including associated costs), but
excluding unrealized gains and losses with respect to Hedging Agreements related
to interest rates.

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness (other than Indebtedness incurred for ordinary course
working capital needs under ordinary course revolving credit facilities)
incurred, assumed or permanently repaid or extinguished at any time on or after
the first day of the Test Period and prior to the date of determination in
connection with the Mergers, any Permitted Acquisitions and Asset Sales (other
than any dispositions in the ordinary course of business) as if such incurrence,
assumption, repayment or extinguishing had been effected on the first day of
such period. Notwithstanding anything to the contrary contained herein, for
purposes of determining Consolidated Interest Expense for any period ending
prior to the first anniversary of the Closing Date, Consolidated Interest
Expense shall be an amount equal to actual Consolidated Interest Expense from
the Closing Date through the date of determination multiplied by a fraction the
numerator of which is 365 and the denominator of which is the number of days
from the Closing Date through the date of determination.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Parent Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:

(a) the net income of any person (other than a Subsidiary of Parent Borrower) in
which any person other than Parent Borrower and its Subsidiaries has an
ownership interest, except to the extent that cash in an amount equal to any
such income has actually been received by Parent Borrower or (subject to
clause (b) below) any of its Subsidiaries during such period;

(b) the net income of any Subsidiary of Parent Borrower during such period to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary of that income is not permitted by operation of the terms of
its Organizational Documents or any agreement, instrument or Requirement of Law
applicable to that Subsidiary during such period, except that Parent Borrower’s
equity in net loss of any such Subsidiary for such period shall be included in
determining Consolidated Net Income;

 

-9-



--------------------------------------------------------------------------------

(c) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
Parent Borrower or any of its Subsidiaries upon any Asset Sale (other than any
dispositions in the ordinary course of business) by Parent Borrower or any of
its Subsidiaries;

(e) gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period;

(f) earnings resulting from any reappraisal, revaluation or write-up of assets;

(g) unrealized gains and losses with respect to Hedging Obligations for such
period;

(h) any extraordinary gain (or extraordinary loss), together with any related
provision for taxes on any such gain (or the tax effect of any such loss),
recorded or recognized by Parent Borrower or any of its Subsidiaries during such
period; and

(i) any after tax effect of income (or loss) from discontinued operations and
any net after tax gains or losses on disposal of disposed, abandoned or
discontinued operations; provided that the after-tax effect of income (or loss)
from the “Media Networks” segment or any business unit within that segment, in
each case as described in the Confidential Information Memorandum, shall not be
excluded until such time as the disposal or abandonment of such segment or
business unit has been consummated or the actual operations thereof have been
discontinued.

“Consolidated Tax Expense” shall mean, for any period, the tax expense of Parent
Borrower and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such person may be liable, whether
singly or jointly, pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

-10-



--------------------------------------------------------------------------------

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

“Convertible Notes” means the Subsidiary Borrower’s $240.0 million in aggregate
principal amount of 2.625% convertible senior notes due 2011.

“Credit Extension” shall mean the making of a Loan by a Lender.

“Debt Issuance” shall mean the incurrence by Parent Borrower or any of its
Subsidiaries of any Indebtedness after the Closing Date (other than as permitted
by Section 6.01 (excluding Section 6.01(n)).

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Equity Interests referred to this definition, in
each case at any time on or prior to the first anniversary of the Final Maturity
Date, or (c) contains any repurchase obligation which may come into effect prior
to payment in full of all Obligations; provided, however, that any Equity
Interests that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control or an asset sale occurring prior to the first
anniversary of the Final Maturity Date shall not constitute Disqualified Capital
Stock if such Equity Interests provide that the issuer thereof will not redeem
any such Equity Interests pursuant to such provisions prior to the repayment in
full of the Obligations.

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.

“dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

 

-11-



--------------------------------------------------------------------------------

“Eligible Assignee” shall mean (i) any Lender, (ii) an Affiliate of any Lender,
(iii) an Approved Fund and (iv) any other person approved by the Administrative
Agent and Parent Borrower (each such approval not to be unreasonably withheld or
delayed); provided that (x) no approval of Parent Borrower shall be required
during the continuance of a Default or prior to the completion of the primary
syndication of the Commitments and Loans (as determined by the Arrangers) and
(y) “Eligible Assignee” shall not include Parent Borrower or any of its
Affiliates or Subsidiaries or any natural person.

“Embargoed Person” shall have the meaning assigned to such term in Section 6.20.

“English Share Charge” shall mean a charge granted by the Subsidiary Borrower
over its shares in Macrovision Europe Limited in favor of the Collateral Agent
for the benefit of the Secured Parties.

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

“Equipment” shall have the meaning assigned to such term in the Security
Agreement.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

-12-



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) with respect to a Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA, whether or not waived;
(c) the failure to make by its due date a required installment under
Section 412(m) of the Code (or Section 430(j) of the Code, as amended by the
Pension Protection Act of 2006) with respect to any Plan or the failure to make
any required contribution to a Multiemployer Plan; (d) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA (or after the effective
date of the Pension Protection Act of 2006, Section 412(c) of the Code and
Section 302(c) of ERISA) of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence by any Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by any Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, or the occurrence of any event or condition which could reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (g) the incurrence by any
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by any Company
or its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (i) the
“substantial cessation of operations” within the meaning of Section 4062(e) of
ERISA with respect to a Plan; (j) the making of any amendment to any Plan which
could result in the imposition of a lien or the posting of a bond or other
security; and (k) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
reasonably be expected to result in liability to any Company.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Excess Amount” shall have the meaning assigned to such term in Section 2.10(h).

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
EBITDA for such Excess Cash Flow Period, minus, without duplication:

(a) Cash Interest Expense and scheduled principal amortization of Loans pursuant
to Section 2.09, to the extent actually made, for such Excess Cash Flow Period;

(b) Capital Expenditures during such Excess Cash Flow Period that are paid in
cash (other than Capital Expenditures to the extent financed with the proceeds
of the incurrence of Indebtedness or the issuance of Equity Interests);

(c) the aggregate amount of expenditures made in cash during such period
pursuant to Sections 6.04(e), (f)(ii), (j), (k) and (l) or Section 6.07(f)
(other than expenditures to the extent financed with the proceeds of the
incurrence of Indebtedness or the issuance of Equity Interests);

 

-13-



--------------------------------------------------------------------------------

(d) taxes of Parent Borrower and its Subsidiaries (including any related
interest and penalties) that were paid in cash during such Excess Cash Flow
Period;

(e) the absolute value of the difference, if negative, of the amount of Net
Working Capital at the end of the prior Excess Cash Flow Period (or the
beginning of the Excess Cash Flow Period in the case of the first Excess Cash
Flow Period) over the amount of Net Working Capital at the end of such Excess
Cash Flow Period;

(f) losses excluded from the calculation of Consolidated Net Income by operation
of clause (c) or (h) of the definition thereof that are paid in cash during such
Excess Cash Flow Period; and

(g) cash payments, if any, added back to Consolidated EBITDA pursuant to clause
(e), (f) or (g) of the definition thereof during such Excess Cash Flow Period;

provided that any amount deducted pursuant of any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:

(i) the difference, if positive, of the amount of Net Working Capital at the end
of the prior Excess Cash Flow Period (or the beginning of the Excess Cash Flow
Period in the case of the first Excess Cash Flow Period) over the amount of Net
Working Capital at the end of such Excess Cash Flow Period;

(ii) any return on investments received in cash (other than from a Subsidiary)
during such period, which investments were made pursuant to Section 6.04(e) or
(k);

(iii) income or gain excluded from the calculation of Consolidated Net Income by
operation of clause (c) or (h) of the definition thereof that is realized in
cash during such Excess Cash Flow Period (except to the extent such gain is
subject to Section 2.10(c), (d) or (f)); and

(iv) to the extent subtracted in determining Consolidated EBITDA, all items
representing a cash payment to Parent Borrower or any of its Subsidiaries on a
consolidated basis during such Excess Cash Flow Period.

“Excess Cash Flow Period” shall mean the fiscal year of Parent Borrower ended
December 31, 2009 and each fiscal year of Parent Borrower thereafter.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), franchise or overall gross receipts
taxes imposed on it (in lieu of net income taxes) and branch profits taxes
imposed on it, by a jurisdiction (or any political subdivision thereof) as a
result of the recipient being organized or having its principal office or, in
the case of any Lender, its applicable lending office in such jurisdiction,
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by any Loan Party under Section 2.16), with respect to any payment made
by or on account of any obligation of any Loan Party, any U.S. federal
withholding tax imposed pursuant to a law in effect at the time such Foreign
Lender becomes a party hereto (or designates a new lending office), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to

 

-14-



--------------------------------------------------------------------------------

receive additional amounts with respect to such withholding tax pursuant to
Section 2.15(a) and (c) taxes resulting from a Foreign Lender’s failure to
comply with Section 2.15(e) (i.e. failure to deliver a form that the Foreign
Lender is legally entitled to deliver).

“Executive Order” shall have the meaning assigned to such term in Section 3.21.

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fees” shall mean the Administrative Agent Fees.

“Final Maturity Date” shall mean the latest of the Maturity Date and any
Incremental Loan Maturity Date applicable to existing Incremental Loans, as of
any date of determination.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

“Foreign IP Subsidiaries” shall mean Index Systems Inc, a British Virgin Islands
corporation, Macrovision Europe Limited, a company organized under the laws of
the United Kingdom, and each other Foreign Subsidiary that enters into a Foreign
IP Subsidiary Security Agreement pursuant to Section 5.11(b).

“Foreign IP Subsidiary Security Agreement” shall mean the English Share Charge,
the BVI Share Charge and each other security document or pledge agreement
delivered on the Closing Date or pursuant to Section 5.11(b) by a Foreign IP
Subsidiary in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any property as collateral for the Secured
Obligations.

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any state thereof or the District of Columbia, (iii) an estate
whose income is subject to U.S. federal income taxation regardless of its source
or (iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust;
provided that for purposes of the definition of Excluded Taxes, with respect to
any payment made by or on account of any obligation of any Loan Party, a Foreign
Lender shall include a partnership, or other entity treated as a partnership for

 

-15-



--------------------------------------------------------------------------------

United States federal income tax purposes, that is created or organized in or
under the laws of the United States, or any political subdivision thereof, but
only to the extent the beneficial owners of such entity (including indirect
partners if the direct partners are partnerships or other entities treated as
partnerships for United States federal income tax purposes created or organized
in or under the laws of the United States, or any political subdivision thereof)
are treated as Foreign Lenders under subclauses (i) through (iv) of the
preceding clause. For purposes of this definition, the United States of America,
each state thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of Parent
Borrower which is organized under the laws of a non-U.S. jurisdiction.

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Galaxy” shall have the meaning assigned to such term in the first recital
hereto.

“Gemstar” shall have the meaning assigned to such term in the first recital
hereto.

“Gemstar Material Adverse Effect” shall mean a fact, circumstance, event, effect
or change that is materially adverse to the business or financial condition of
Gemstar and its Subsidiaries, taken as a whole, but shall not include (i) events
or effects relating to or resulting from (A) changes in general economic or
political conditions or the securities, credit or financial markets to the
extent such changes do not have a materially disproportionate impact on Gemstar
and its Subsidiaries, taken as a whole, relative to its competitors; (B) changes
or developments in the industries in which Gemstar and its Subsidiaries operate
to the extent such changes or developments do not disproportionately impact
Gemstar relative to its competitors; (C) changes in law; (D) effects resulting
from the failure to take any actions (or refrain from any omissions) as to which
Gemstar has requested the Subsidiary Borrower’s consent pursuant to
Section 5.1(a) or (b) of the Merger Agreement and to which the Subsidiary
Borrower did not consent; (E) the identity of the Subsidiary Borrower or any of
its affiliates as acquiror of Gemstar; (F) compliance with the terms of, or the
taking of any actions required to be taken by, the Merger Agreement, or actions
or omissions of Gemstar or any of its Subsidiaries that the Subsidiary Borrower
has expressly requested or to which the Subsidiary Borrower has expressly
consented; (G) any acts of terrorism or war; (H) changes in generally accepted
accounting principles or the interpretation thereof; (I) any litigation relating
to the announcement, negotiation, execution or performance of the Merger
Agreement or the transactions contemplated thereby; or (J) any actions by the
executive officers of the Subsidiary Borrower, or actions by other employees or
representatives of the Subsidiary Borrower that Gemstar can demonstrate were
directed by or attributable to the Subsidiary Borrower; or (ii) any failure to
meet internal or published projections, forecasts or revenue or earning
predictions for any period (but, for the avoidance of doubt, not the underlying
facts and circumstances).

“Gemstar Merger” shall have the meaning assigned to such term in the first
recital hereto.

 

-16-



--------------------------------------------------------------------------------

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Guarantors.

“Guarantors” shall mean each Subsidiary listed on Schedule 1.01(a), and each
other Subsidiary that is or becomes a party to this Agreement pursuant to
Section 5.11.

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Immaterial Subsidiary” shall mean, as of any date of determination, any direct
or indirect Subsidiary of Parent Borrower, and any person that becomes an
indirect or direct Subsidiary of Parent Borrower, in each case designated by
Parent Borrower to the Administrative Agent in writing, that (a) has total
consolidated assets of less than $500,000 as of the end of the last fiscal
quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) and (b) had, in the preceding four fiscal quarters for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b), consolidated gross revenues of less than $500,000; provided that Immaterial
Subsidiaries shall not, in the aggregate have (a) consolidated total assets in
excess of $2.5 million as of the end of the last fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) or
(b) consolidated gross revenues for the preceding four fiscal quarters for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) in
excess of $2.5 million. Notwithstanding the foregoing, for any determination
made as of or prior to the date any person becomes an indirect or direct
Subsidiary of Parent Borrower, such determination and designation shall be made
based on financial statements provided by or on behalf of such person in
connection with the acquisition by Parent Borrower of such person or such
person’s assets.

 

-17-



--------------------------------------------------------------------------------

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.19(a).

“Incremental Commitment” shall have the meaning assigned to such term in
Section 2.19(a).

“Incremental Loan” shall have the meaning assigned to such term in
Section 2.19(c).

“Incremental Loan Maturity Date” shall have the meaning assigned to such term in
Section 2.19(c).

“Increase Joinder” shall have the meaning assigned to such term in
Section 2.19(c).

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 90 days); (f) all Indebtedness of others secured by
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, but limited to the fair market
value of such property; (g) all Capital Lease Obligations, Purchase Money
Obligations and synthetic lease obligations of such person; (h) all Hedging
Obligations to the extent required to be reflected on a balance sheet of such
person; (i) all Attributable Indebtedness of such person; (j) all obligations of
such person for the reimbursement of any obligor in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; and (k) all Contingent Obligations of such person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses (a)
through (j) above. The Indebtedness of any person shall include the Indebtedness
of any other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefor as a result of such
person’s ownership interest in or other relationship with such entity, except
(other than in the case of general partner liability) to the extent that terms
of such Indebtedness expressly provide that such person is not liable therefor.
Notwithstanding the foregoing, “Indebtedness” shall be deemed not to include
advances by Parent Borrower or a Subsidiary of Parent Borrower to another
Subsidiary of Parent Borrower as transfer pricing payments made in the ordinary
course of business or pursuant to any Requirement of Law and not overdue by more
than 90 days.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Information” shall have the meaning assigned to such term in Section 10.12.

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.

 

-18-



--------------------------------------------------------------------------------

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit P.

“Interest Election Request” shall mean a request by Parent Borrower to convert
or continue a Borrowing in accordance with Section 2.08(b), substantially in the
form of Exhibit E.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December to occur during any
period in which such Loan is outstanding, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) the Maturity Date or an
Incremental Loan Maturity Date, as the case may be.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or nine or twelve months if agreed to by all affected Lenders) thereafter, as
Parent Borrower may elect; provided that (a) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.

“JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, N.A.

“JPMSI” shall mean J.P. Morgan Securities Inc.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

 

-19-



--------------------------------------------------------------------------------

“Lender Addendum” shall mean with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit I, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.15.

“Lenders” shall mean (a) the financial institutions that have become a party
hereto pursuant to a Lender Addendum and (b) any financial institution that has
become a party hereto pursuant to an Assignment and Assumption, other than, in
each case, any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Assumption.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent to be
the arithmetic mean of the offered rates for deposits in dollars with a term
comparable to such Interest Period that appears on the Telerate British Bankers
Assoc. Interest Settlement Rates Page (as defined below) at approximately 11:00
a.m., London, England time, on the second full Business Day preceding the first
day of such Interest Period; provided, however, that (i) if no comparable term
for an Interest Period is available, the LIBOR Rate shall be determined using
the weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page,
“LIBOR Rate” shall mean, with respect to each day during each Interest Period
pertaining to Eurodollar Borrowings comprising part of the same Borrowing, the
rate per annum equal to the rate at which the Administrative Agent is offered
deposits in dollars at approximately 11:00 a.m., London, England time, two
Business Days prior to the first day of such Interest Period in the London
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to its portion of
the amount of such Eurodollar Borrowing to be outstanding during such Interest
Period. “Telerate British Bankers Assoc. Interest Settlement Rates Page” shall
mean the display designated as Reuters Screen LIBOR01 Page (or such other page
as may replace such page on such service for the purpose of displaying the rates
at which dollar deposits are offered by leading banks in the London interbank
deposit market).

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan” shall mean the term loans made by the Lenders to Borrowers pursuant to
Section 2.01 or by an Increase Joinder. Each Loan shall be either an ABR Loan or
a Eurodollar Loan.

“Loan Documents” shall mean this Agreement, the Notes (if any), and the Security
Documents and, solely for purposes of paragraph (e) of Section 8.01, the
confidential Fee Letter, dated December 6, 2007, among Parent Borrower, JPMSI,
JPMorgan Chase Bank, Merrill Lynch and MLCC, as amended.

“Loan Parties” shall mean Borrowers and the Guarantors.

“Macrovision Material Adverse Effect” shall mean a fact, circumstance, event,
effect or change that is materially adverse to the business or financial
condition of the Subsidiary Borrower and

 

-20-



--------------------------------------------------------------------------------

its Subsidiaries, taken as a whole, but shall not include (i) events or effects
relating to or resulting from (A) changes in general economic or political
conditions or the securities, credit or financial markets to the extent such
changes do not have a materially disproportionate impact on the Subsidiary
Borrower and its Subsidiaries, taken as a whole, relative to its competitors;
(B) changes or developments in the industries in which the Subsidiary Borrower
and its Subsidiaries operate to the extent such changes or developments do not
disproportionately impact the Subsidiary Borrower relative to its competitors;
(C) changes in law; (D) effects resulting from the failure to take any actions
(or refrain from any omissions) as to which the Subsidiary Borrower has
requested Gemstar’s consent pursuant to Section 5.1(c) or (d) of the Merger
Agreement and to which Gemstar did not consent; (E) the identity of the
Subsidiary Borrower or any of its affiliates as acquiror of Gemstar;
(F) compliance with the terms of, or the taking of any actions required to be
taken by, the Merger Agreement, or actions or omissions of the Subsidiary
Borrower or any of its Subsidiaries that Gemstar has expressly requested or to
which Gemstar has expressly consented; (G) any acts of terrorism or war;
(H) changes in generally accepted accounting principles or the interpretation
thereof; (I) any litigation relating to the announcement, negotiation, execution
or performance of the Merger Agreement or the transactions contemplated thereby;
or (J) any actions by the executive officers of Gemstar, or actions by other
employees or representatives of Gemstar that the Subsidiary Borrower can
demonstrate were directed by or attributable to Gemstar; or (ii) any failure to
meet internal or published projections, forecasts or revenue or earning
predictions for any period (but, for the avoidance of doubt, not the underlying
facts and circumstances).

“Macrovision Merger” shall have the meaning assigned to such term in the first
recital hereto.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Mars” shall have the meaning assigned to such term in the first recital hereto.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, operations, property, condition (financial or otherwise) or prospects
of Parent Borrower and its Subsidiaries, taken as a whole; (b) material
impairment of the ability of the Loan Parties to perform any of their
obligations under any Loan Document; or (c) material impairment of the remedies
available to the Lenders or the Collateral Agent under any Loan Document or the
Lenders’ or Collateral Agent’s rights to enforce any of the Loan Documents.

“Material Agreement” shall mean any agreement that would be a “material
contract” as defined in Item 601(b)(10) of Regulation S-K, promulgated pursuant
to the Securities Act, as such regulation is in effect on the Closing Date.

“Material Foreign Intellectual Property” shall mean all Intellectual Property
that is established or registered in any country other than the United States
and is material to the business, results of operations, prospects or condition
(financial or otherwise) of Parent Borrower and its Subsidiaries, taken as a
whole.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans) or
Hedging Obligations of Parent Borrower or any of its Subsidiaries in an
aggregate outstanding principal amount exceeding $25.0 million. For purposes of
determining Material Indebtedness, the “principal amount” in respect of any
Hedging Obligations of any Loan Party at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Loan Party would be
required to pay if the related Hedging Agreement were terminated at such time.

 

-21-



--------------------------------------------------------------------------------

“Maturity Date” shall mean the date which is five years after the Closing Date
or, if such date is not a Business Day, the first Business Day thereafter;
provided that if, on the 182nd day prior to the scheduled final maturity date of
the Convertible Notes, (x) the Total Leverage Ratio is greater than or equal to
2.5 to 1.0 and (y) more than $50.0 million in aggregate principal amount of
Convertible Notes are outstanding, the Loans shall be due and payable in full
on, and the Maturity Date shall be, such 182nd day.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“Merger Agreement” shall have the meaning assigned to such term in the first
recital hereto.

“Mergers” shall have the meaning assigned to such term in the first recital
hereto.

“Merrill Lynch” shall mean Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“MLCC” shall mean Merrill Lynch Capital Corporation.

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust, leasehold mortgage, leasehold deed of trust or any other
document, creating and evidencing a Lien on a Mortgaged Property, which shall be
substantially in form reasonably satisfactory to the Collateral Agent, in each
case, with such schedules and including such provisions as shall be necessary to
conform such document to applicable local or foreign law or as shall be
customary under applicable local or foreign law.

“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 8(a) to the Perfection Certificate dated the Closing Date
and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 5.11(c).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the cash proceeds received by Parent Borrower or any of its
Subsidiaries (including cash proceeds subsequently received (as and when
received by Parent Borrower or any of its Subsidiaries) in respect of non-cash
consideration initially received) net of (i) selling expenses (including
reasonable brokers’ fees or commissions, reasonable incentive bonuses paid to
officers and employees, legal, accounting and other professional and
transactional fees, transfer and similar taxes and Parent Borrower’s good faith
estimate of income taxes actually paid or payable in connection with such sale);
(ii) amounts provided as a reserve, in accordance with GAAP, against (x) any
liabilities under any indemnification obligations associated with such Asset
Sale or (y) any other liabilities retained by Parent Borrower or any of its
Subsidiaries associated with the properties sold in such Asset Sale (provided
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds); (iii) Parent
Borrower’s good faith estimate of payments required to be made within 180 days
of such Asset Sale with respect to unassumed liabilities relating to the
properties sold (provided that, to the extent such cash

 

-22-



--------------------------------------------------------------------------------

proceeds are not used to make payments in respect of such unassumed liabilities
within 180 days of such Asset Sale, such cash proceeds shall constitute Net Cash
Proceeds); and (iv) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money which is secured by a
Lien on the properties sold in such Asset Sale (so long as such Lien was
permitted to encumber such properties under the Loan Documents at the time of
such sale) and which is repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such properties);

(b) with respect to any Debt Issuance by Parent Borrower or any of its
Subsidiaries, the cash proceeds thereof, net of customary fees, commissions,
costs and other expenses incurred in connection therewith; and

(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.

“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.

“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Guarantor.

“Notes” shall mean any notes evidencing the Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit K.

“Obligations” shall mean (a) obligations of Borrowers and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise and (ii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrowers and the other Loan Parties under
this Agreement and the other Loan Documents, and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of
Borrowers and the other Loan Parties under or pursuant to this Agreement and the
other Loan Documents.

“OFAC” shall have the meaning assigned to such term in Section 3.21.

“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and one of the Financial Officers, each in his or her official (and not
individual) capacity.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

 

-23-



--------------------------------------------------------------------------------

“Other Taxes” shall mean all present or future stamp, court or documentary taxes
and any other excise, property, intangible, mortgage recording or similar taxes,
charges or levies which arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document.

“Parent Borrower” shall have the meaning assigned to such term in the preamble
hereto.

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).

“Patriot Act” shall have the meaning assigned to such term in Section 4.01(q).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Collateral Agent.

“Permitted Acquisition” shall mean any transaction for the (a) acquisition of
all or substantially all of the property of any person, or of any business or
division of any person; or (b) acquisition (including by merger or
consolidation) of the Equity Interests of any person that becomes a Subsidiary
after giving effect such transaction; provided that each of the following
conditions shall be met:

(i) no Default then exists or would result therefrom;

(ii) after giving effect to such transaction on a Pro Forma Basis, Parent
Borrower shall be in compliance with all covenants set forth in Sections 6.10(a)
and (b) as of the most recent Test Period (assuming (x) for purposes of
Section 6.10, that such transaction, and all other Permitted Acquisitions
consummated since the first day of the relevant Test Period for each of the
financial covenants set forth in Section 6.10 ending on or prior to the date of
such transaction, had occurred on the first day of such relevant Test Period and
(y) if such transaction is to be consummated prior to the last day of the first
Test Period for which the covenants in Sections 6.10(a) and (b) are required to
be satisfied, the levels required for such first Test Period shall be deemed to
apply in determining compliance with such covenants for purposes of this clause
(ii));

(iii) the person or business to be acquired shall be, or shall be engaged in, a
business of the type that Parent Borrower and the Subsidiaries are permitted to
be engaged in under Section 6.15 and the property acquired in connection with
any such transaction shall be made subject to the Lien of the Security
Documents, except as otherwise permitted in Sections 5.11 and 5.12, and shall be
free and clear of any Liens, other than Permitted Collateral Liens;

(iv) the Board of Directors of the person to be acquired shall have approved the
consummation of such acquisition (which approval has not been withdrawn);

 

-24-



--------------------------------------------------------------------------------

(v) all transactions in connection therewith shall be consummated in accordance
with all applicable Requirements of Law;

(vi) with respect to any transaction involving Acquisition Consideration of more
than $100.0 million, Parent Borrower shall have provided the Administrative
Agent and the Lenders with (A) historical financial statements for the last
three fiscal years (or, if less, the number of years since formation) of the
person or business to be acquired (audited if available without undue cost or
delay) and unaudited financial statements thereof for the most recent interim
period which are available, (B) reasonably detailed projections for each year
through the Final Maturity Date pertaining to the person or business to be
acquired and updated projections for Parent Borrower after giving effect to such
transaction and (C) all such other information and data relating to such
transaction or the person or business to be acquired as may be reasonably
requested by the Administrative Agent or the Required Lenders; and

(vii) with respect to any transaction involving Acquisition Consideration of
more than $5.0 million, at least 10 Business Days prior to the proposed date of
consummation of the transaction, Parent Borrower shall have delivered to the
Agents and the Lenders an Officers’ Certificate certifying that (A) such
transaction complies with this definition (which shall have attached thereto
reasonably detailed backup data and calculations showing such compliance), and
(B) such transaction could not reasonably be expected to result in a Material
Adverse Effect.

“Permitted Additional Notes” shall mean the Permitted Senior Notes and the
Permitted Subordinated Notes.

“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, Permitted Liens and (b) in the case of Mortgaged Property,
“Permitted Collateral Liens” shall mean the Liens described in clauses (a), (b),
(d), (e), (g), (k) and (l) of Section 6.02; provided, however, on the Closing
Date or upon the date of delivery of each additional Mortgage under Section 5.11
or 5.12, Permitted Collateral Liens shall mean only those Liens set forth in
Schedule B to the applicable Mortgage.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Refinancing” shall mean, with respect to any person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended, (c) at the time thereof, no Default shall have
occurred and be continuing, (d) to the extent such Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(e) Indebtedness of a Subsidiary that is not a Guarantor or the Subsidiary
Borrower shall not refinance Indebtedness of Borrowers or a Guarantor, (f) the
terms and conditions (excluding as to interest rate and redemption premium) of
any such modified, refinanced, refunded, renewed or extended Indebtedness,

 

-25-



--------------------------------------------------------------------------------

taken as a whole, are no more burdensome to Parent Borrower than the terms and
conditions of the Indebtedness being modified, refinanced, refunded, renewed or
extended and (g) no person is an obligor under such modified, refinanced,
refunded, renewed or extended Indebtedness that was not an obligor under such
Indebtedness prior to such modification, refinancing, refunding, renewal or
extension; provided that, notwithstanding the foregoing, the issuer of any
Permitted Refinancing of the Convertible Notes shall be the Parent Borrower.

“Permitted Senior Notes” shall mean any unsecured senior notes issued or
incurred by Parent Borrower; provided that (i) the terms (other than pricing but
including without limitation negative covenants) in such Permitted Senior Notes
are market terms for issuances of high yield or convertible notes for companies
of similar credit ratings at the time of issuance thereof and in no event shall
the covenants and events of default in such Permitted Senior Notes be more
burdensome to Parent Borrower taken as a whole than the covenants and events of
default set forth in this Agreement (it being understood and agreed that such
Permitted Senior Notes shall not have any financial maintenance covenants),
(ii) the yield on such Permitted Senior Notes is a market rate for companies of
similar credit ratings at the time of issuance thereof, (iii) such Permitted
Senior Notes shall not be guaranteed by any Subsidiaries that are not Guarantors
or the Subsidiary Borrower hereunder, and (iv) such Permitted Senior Notes do
not provide for (A) any scheduled payment or mandatory prepayment of principal
or (B) any put exercisable at the option of the holder thereof, in each case
earlier than six months after the final maturity date of the Senior Notes, other
than (x) redemptions made at the option of the holders of such Permitted Senior
Notes upon a change in control of Parent Borrower in circumstances that would
also constitute a Change of Control under this Agreement (provided that any such
redemption cannot be made fewer than 30 days after such change in control) and
(y) mandatory prepayments required as a result of asset dispositions if such
Permitted Senior Notes allow Borrowers to satisfy such mandatory prepayment
requirement by prepayment of Loans under this Agreement.

“Permitted Subordinated Notes” shall mean any unsecured subordinated notes
issued or incurred by Parent Borrower and subordinated in right of payment to
the payment in full of the Obligations of Borrowers under the Loan Documents;
provided that (i) the terms (other than pricing and subordination language, but
including without limitation negative covenants) in such Permitted Subordinated
Notes are market terms for issuances of high yield or convertible notes for
companies of similar credit ratings at the time of issuance thereof and in no
event shall the covenants and events of default in such Permitted Subordinated
Notes be more burdensome to Parent Borrower taken as a whole than the covenants
and events of default set forth in this Agreement (it being understood and
agreed that such Permitted Senior Notes shall not have any financial maintenance
covenants), (ii) the yield on such Permitted Subordinated Notes is a market rate
for companies of similar credit ratings at the time of issuance thereof,
(iii) such Permitted Subordinated Notes shall not be guaranteed by any
Subsidiaries that are not Guarantors or the Subsidiary Borrower hereunder and
all such guarantees permitted by this clause (iii) shall be subordinated in
right of payment to the payment in full of the Obligations of the Borrowers and
Guarantors under the Loan Documents, (iv) such Permitted Subordinated Notes do
not provide for (A) any scheduled payment or mandatory prepayment of principal
or (B) any put exercisable at the option of the holder thereof, in each case
earlier than six months after the final maturity date of the Senior Notes, other
than (x) redemptions made at the option of the holders of such Permitted
Subordinated Notes upon a change in control of Parent Borrower in circumstances
that would also constitute a Change of Control under this Agreement (provided
that any such redemption cannot be made fewer than 30 days after such change in
control and that any such redemption is fully and absolutely subordinated to the
indefeasible payment in full of all principal, interest and other amounts under
the Loan Documents) and (y) mandatory prepayments required as a result of asset
dispositions if such Permitted Subordinated Notes allow Borrowers to satisfy
such mandatory prepayment requirement by prepayment of Loans under this
Agreement or other senior obligations of Parent Borrower, and (v) the
subordination provisions in such Permitted Subordinated Notes are standard for
issuances of high yield notes and are reasonably satisfactory to the
Administrative Agent.

 

-26-



--------------------------------------------------------------------------------

“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).

“Platform” shall have the meaning assigned to such term in Section 10.01(d).

“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Article 11
of Regulation S-X; provided, that notwithstanding the provisions of Regulation
S-X, pro forma adjustments may include (without duplication) (i) net operating
expense reductions for such period resulting from the transaction which is being
given pro forma effect which are reasonably identified and factually supported
in a certificate in which a Responsible Officer of Parent Borrower certifies
that such reductions are reasonably expected to be sustainable and have been
realized or the steps necessary for such realization have been taken or are
reasonably expected to be taken, and such reductions are reasonably expected to
be realized within twelve months following any such transaction and
(ii) operating expense reductions as a result of the Mergers as set forth in the
“Pro Forma Financial Statements” included in the Confidential Information
Memorandum. For purposes of determining pro forma compliance with the Total
Leverage Ratio as required by clause (ii) of the definition of “Permitted
Acquisition,” Section 2.19, Sections 6.01(m), (n) and (o) and Section 6.06(b)
(but not for purposes of determining compliance with Section 6.10 at the end of
a Test Period), in the event that Parent Borrower or any of its Subsidiaries
incurs, assumes, guarantees, redeems, repays, retires or extinguishes any
Indebtedness included in the definition of “Consolidated Indebtedness” (in each
case, other than Indebtedness incurred or repaid under any revolving credit
facility in the ordinary course of business for working capital purposes),
subsequent to the end of the Test Period for which the Total Leverage Ratio is
being calculated but prior to or simultaneously with the event for which the
calculation of any such ratio is made, then the Total Leverage Ratio shall be
calculated giving pro forma effect to such incurrence, assumption, guarantee,
redemption, repayment, retirement or extinguishment of Indebtedness, as if the
same had occurred on the last day of the applicable Test Period.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Property Material Adverse Effect” shall have the meaning assigned thereto in
the Mortgage.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost

 

-27-



--------------------------------------------------------------------------------

of installation, construction or improvement of any property and any refinancing
thereof; provided, however, that (i) such Indebtedness is incurred within 180
days after such acquisition, installation, construction or improvement of such
property by such person and (ii) the amount of such Indebtedness does not exceed
100% of the cost of such acquisition, installation, construction or improvement,
as the case may be.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the directors, officers, employees, agents and advisors of such
person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Repayment Date” shall have the meaning assigned to such term in Section 2.09.

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding and unused Commitments.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment;

 

-28-



--------------------------------------------------------------------------------

(ii) prevent the Release or threat of Release, or minimize the further Release,
of any Hazardous Material; or (iii) perform studies and investigations in
connection with, or as a precondition to, or to determine the necessity of the
activities described in, clause (i) or (ii) above.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrowers and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party and (c) the due and punctual payment and performance of all
obligations of Borrowers and the other Loan Parties (including overdrafts and
related liabilities) under each Treasury Services Agreement existing on or
entered into after the Closing Date, in each case with any counterparty that is
a Secured Party.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Syndication Agent, each other Agent, the Lenders and each
counterparty to a Hedging Agreement or Treasury Services Agreement existing on
or entered into after the Closing Date if such person was an Agent, the
Syndication Agent or a Lender or an Affiliate of an Agent, the Syndication Agent
or a Lender (x) on the Closing Date, in the case of a Hedging Agreement or
Treasury Services Agreement existing on the Closing Date or (y) at the date of
entering into such Hedging Agreement or Treasury Services Agreement, in the case
of a Hedging Agreement or Treasury Services Agreement entered into after the
Closing Date.

“Securities Act” shall mean the Securities Act of 1933.

“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit M among the Loan Parties and Collateral Agent for the benefit of the
Secured Parties.

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 5.11.

“Security Documents” shall mean the Security Agreement, the Foreign IP
Subsidiary Security Agreements, the Mortgages and each other security document
or pledge agreement delivered in accordance with applicable local or foreign law
to grant a valid, perfected security interest in any property as collateral for
the Secured Obligations, and all UCC or other financing statements or
instruments of perfection required by this Agreement, the Security Agreement,
any Mortgage or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
to the Security Agreement or any Mortgage and any other document or instrument
utilized to pledge or grant or purport to pledge or grant a security interest or
lien on any property as collateral for the Secured Obligations.

 

-29-



--------------------------------------------------------------------------------

“Senior Note Documents” shall mean the Senior Notes, the Senior Note Indenture,
the Senior Note Guarantees and all other documents executed and delivered with
respect to the Senior Notes or the Senior Note Indenture.

“Senior Note Guarantees” shall mean the guarantees of the Guarantors pursuant to
the Senior Note Indenture.

“Senior Note Indenture” shall mean any indenture, note purchase agreement or
other agreement pursuant to which the Senior Notes are issued as in effect on
the date hereof and thereafter amended from time to time subject to the
requirements of this Agreement.

“Senior Notes” shall mean Borrower’s 11% Senior Notes due 2013 in an aggregate
principal amount of $100.0 million issued pursuant to the Senior Note Indenture
and any registered notes issued by Borrower in exchange for, and as contemplated
by, such notes with substantially identical terms as such notes.

“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).

“Subordinated Indebtedness” shall mean Indebtedness of any Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
Obligations of such Borrower and such Guarantor, as applicable.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Parent Borrower.

“Subsidiary Borrower” shall have the meaning assigned to such term in the
preamble hereto.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days

 

-30-



--------------------------------------------------------------------------------

prior to such date of delivery, or after the grant or effectiveness of any such
easement, right of way or other interest in the Mortgaged Property,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Property and issue the
endorsements of the type required by Section 4.01(o)(iii) or (b) otherwise
acceptable to the Collateral Agent.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Tax Return” means all original and amended returns, declarations, claims for
refund reports, estimates, information returns and statements required to be
filed in respect of any Taxes, including any schedules, forms or other required
attachments thereto.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

A “Test Period” in effect at any time shall mean the period of four consecutive
fiscal quarters of Parent Borrower ended on or prior to such time (taken as one
accounting period) in respect of which financial statements for each quarter or
fiscal year in such period have been or were required to be delivered pursuant
to Section 5.01(a) or (b) without giving effect to any grace period applicable
thereto (or, solely for purposes of determining pro forma compliance with the
covenants contained in Sections 6.10(a) and (b) pursuant to clause (ii) of the
definition of Permitted Acquisition and Sections 2.19, 6.01(m), 6.01(n), 6.01(o)
and 6.06(b) prior to the date the first such financial statements are required
to be so delivered (without giving effect to any grace period applicable
thereto), the most recent period of four fiscal quarters of Parent Borrower
ended on or prior to the Closing Date. If a transaction which is conditioned
upon compliance on a Pro Forma Basis with Section 6.10(a) or (b) is consummated
prior to the last day of the first Test Period for which the covenants in
Sections 6.10(a) and (b) are required to be satisfied, the levels required for
such first Test Period shall be deemed to apply in determining such compliance
on a Pro Forma Basis with Sections 6.10(a) and (b).

“Title Company” shall mean any title insurance company as shall be retained by
Parent Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in
Section 4.01(o)(iii).

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.

“Transaction Documents” shall mean the Merger Agreement, the Senior Note
Documents and the Loan Documents.

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date pursuant to the Transaction Documents, including (a) the
consummation of the Mergers; (b) the execution, delivery and performance of the
Loan Documents and the initial borrowings hereunder; (c) the issuance of the
Senior Notes; and (d) the payment of all fees and expenses to be paid on or
prior to the Closing Date and owing in connection with the foregoing.

 

-31-



--------------------------------------------------------------------------------

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“United States” shall mean the United States of America.

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any person shall be construed to include such person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules

 

-32-



--------------------------------------------------------------------------------

shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) any reference to any law or regulation herein
shall refer to such law or regulation as amended, modified or supplemented from
time to time, (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (g) “on,” when used with respect to the Mortgaged Property or any property
adjacent to the Mortgaged Property, means “on, in, under, above or about.”

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP, as in effect on the date hereof unless otherwise agreed to
by Parent Borrower and the Required Lenders.

SECTION 1.05 Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make a Loan to Borrowers on the Closing Date in
the principal amount not to exceed its Commitment. Amounts paid or prepaid in
respect of Loans may not be reborrowed.

SECTION 2.02 Loans.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their applicable Commitments; provided
that the failure of any Lender to make its Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender). ABR Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $1.0 million and not less than $5.0 million or (ii) equal to the
remaining available balance of the applicable Commitments. Eurodollar Loans
comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1.0 million and not less than $5.0 million or
(ii) equal to the remaining available balance of the applicable Commitments.

(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Parent Borrower (on behalf of
itself or the Subsidiary Borrower) may request pursuant to Section 2.03. Each
Lender may at its option make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of Borrowers to repay
such Loan in accordance with the terms of this Agreement. Borrowings of more
than one Type may be outstanding at the same time; provided that Borrowers shall
not be entitled to request any Borrowing that, if made, would result in more
than five Eurodollar Borrowings outstanding hereunder at any one time. For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.

 

-33-



--------------------------------------------------------------------------------

(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than 12:00
(noon), New York City time, and the Administrative Agent shall promptly credit
the amounts so received to an account as directed by Parent Borrower (on behalf
of itself or the Subsidiary Borrower) in the applicable Borrowing Request
maintained with the Administrative Agent or, if a Borrowing shall not occur on
such date because any condition precedent herein specified shall not have been
met, return the amounts so received to the respective Lenders.

(d) Notwithstanding any other provision of this Agreement, Borrowers shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity Date
or Incremental Loan Maturity Date, as applicable.

SECTION 2.03 Borrowing Procedure. To request a Credit Extension, Parent Borrower
(on behalf of itself or the Subsidiary Borrower) shall deliver, by hand delivery
or telecopier, a duly completed and executed Borrowing Request to the
Administrative Agent (i) in the case of a Eurodollar Borrowing, not later than
12:00 p.m., New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 12:00
p.m., New York City time, one Business Day before the date of the proposed
Borrowing. Each Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:

(a) the aggregate amount of such Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the location and number of Borrowers’ account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and

(f) that the conditions set forth in Sections 4.01(s)-(u) have been satisfied as
of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrowers shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Evidence of Debt; Repayment of Loans.

(a) Promise to Repay. Borrowers, jointly and severally, hereby unconditionally
promise to pay to the Administrative Agent for the account of each Lender, the
principal amount of each Loan of such Lender as provided in Section 2.09.

 

-34-



--------------------------------------------------------------------------------

(b) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of Borrowers to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto; (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrowers to each Lender hereunder; and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the accounts maintained pursuant to this paragraph shall be prima facie evidence
of the existence and amounts of the obligations therein recorded; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligations of Borrowers
to repay the Loans in accordance with their terms.

(c) Promissory Notes. Any Lender by written notice to Borrowers (with a copy to
the Administrative Agent) may request that Loans made by it be evidenced by a
promissory note. In such event, Borrowers shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
of Exhibit K, as the case may be. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.05 Fees.

(a) Administrative Agent Fees. Borrowers, jointly and severally, agree to pay to
the Administrative Agent, for its own account, the administrative fees payable
in the amounts and at the times separately agreed upon between the Subsidiary
Borrower and the Administrative Agent (the “Administrative Agent Fees”). All
Fees shall be paid on the dates due, in immediately available funds, to the
Administrative Agent. Once paid, none of the Fees shall be refundable under any
circumstances.

(b) Closing Fees. Borrowers, jointly and severally, agree to pay on the Closing
Date to each Lender party to this Agreement on the Closing Date, as fee
compensation for the funding of such Lender’s Loan, a closing fee (the “Closing
Fee”) in an amount equal to 2.50% of the stated principal amount of such
Lender’s Loan, payable to such Lender from the proceeds of its Loans as and when
funded on the Closing Date. Such Closing Fee will be in all respects fully
earned, due and payable on the Closing Date and non-refundable and
non-creditable thereafter.

SECTION 2.06 Interest on Loans.

(a) ABR Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each ABR Borrowing shall bear interest at a rate per annum equal to
the Alternate Base Rate plus the Applicable Margin in effect from time to time.

(b) Eurodollar Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.

(c) Default Rate. Notwithstanding the foregoing, if any principal of or interest
on any Loan or any fee or other amount payable by Borrowers hereunder is not
paid when due, whether at

 

-35-



--------------------------------------------------------------------------------

stated maturity, upon acceleration or otherwise, such overdue amount shall, to
the extent permitted by applicable law, bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of amounts constituting
principal of or interest on any Loan, 2% plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section 2.06 or
(ii) in the case of any other amount, 2% plus the rate applicable to ABR Loans
as provided in Section 2.06(a) (in either case, the “Default Rate”).

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

SECTION 2.07 Termination of Commitments. The Commitments shall automatically
terminate at 5:00 p.m., New York City time, on the Closing Date.

SECTION 2.08 Interest Elections.

(a) Generally. Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, Parent Borrower (on behalf of itself and the Subsidiary Borrower)
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. Borrowers may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. Notwithstanding anything to the contrary,
Borrowers shall not be entitled to request any conversion or continuation that,
if made, would result in more than five Eurodollar Borrowings outstanding
hereunder at any one time.

(b) Interest Election Notice. To make an election pursuant to this Section,
Parent Borrower (on behalf of itself and the Subsidiary Borrower) shall deliver,
by hand delivery or telecopier, a duly completed and executed Interest Election
Request to the Administrative Agent not later than the time that a Borrowing
Request would be required under Section 2.03 if Borrowers were requesting a Loan
of the Type resulting from such election to be made on the effective date of
such election. Each Interest Election Request shall be irrevocable. Each
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

-36-



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrowers shall be deemed to have selected
an Interest Period of one month’s duration.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(c) Automatic Conversion to ABR Borrowing. If an Interest Election Request with
respect to a Eurodollar Borrowing is not timely delivered prior to the end of
the Interest Period applicable thereto, then, at the end of such Interest Period
such Borrowing shall be converted to an ABR Borrowing. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is
continuing, the Administrative Agent or the Required Lenders may require, by
notice to the Parent Borrower, that (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09 Amortization of Borrowings. Borrowers shall, jointly and severally,
pay to the Administrative Agent, for the account of the Lenders, on the dates
set forth on Annex I, or if any such date is not a Business Day, on the
immediately preceding Business Day (each such date, a “Repayment Date”), a
principal amount of the Loans equal to the amount set forth on Annex I for such
date (as adjusted from time to time pursuant to Section 2.10(h)), together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment. To the extent not previously paid, all
Loans shall be due and payable on the Maturity Date as such date may be adjusted
pursuant to the proviso to the definition thereof.

SECTION 2.10 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. Borrowers shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided that each partial prepayment shall
be in an amount that is an integral multiple of $1.0 million and not less than
$5.0 million or, if less, the outstanding principal amount of such Borrowing.
Each prepayment pursuant to this Section 2.10(a) made prior to the first
anniversary of the Closing Date shall be accompanied by a premium payable by
Borrowers equal to 1% of the principal amount of the Loans so prepaid.

(b) [Reserved].

(c) Asset Sales. Not later than five Business Days following the receipt of any
Net Cash Proceeds of any Asset Sale by Parent Borrower or any of its
Subsidiaries, Borrowers shall make or cause to be made prepayments in accordance
with Sections 2.10(h) and (i) in an aggregate amount equal to 100% of such Net
Cash Proceeds; provided that:

(i) no such prepayment shall be required under this Section 2.10(c)(i) with
respect to (A) any Asset Sale permitted by Section 6.06(a), (c), (d), (f),
(g) or (h) (in the case of clause (h), to the extent that the aggregate
consideration (other than consideration that is contingent upon the ultimate
success of such assignee’s commercialization of such Intellectual Property) is
less than $5.0 million with respect to each long-term exclusive license or
assignment (or in the case of related long-term exclusive licenses or
assignments, each family or other group of such exclusive licenses or
assignments)), (B) the disposition of property which constitutes a Casualty
Event, or (C) Asset Sales for fair market value resulting in no more than
$200,000 in Net Cash Proceeds per Asset Sale (or series of related Asset Sales)
and less than $2.0 million in Net Cash Proceeds in any fiscal year; and

 

-37-



--------------------------------------------------------------------------------

(ii) so long as no Default shall then exist or would arise therefrom and the
amount of such Net Cash Proceeds from such Asset Sale (or series of related
Asset Sales) shall not exceed $75.0 million, such proceeds shall not be required
to be so applied on such date to the extent that Parent Borrower shall have
delivered an Officers’ Certificate to the Administrative Agent on or prior to
such date stating that such Net Cash Proceeds are expected to be reinvested in
fixed or capital assets within 12 months following the date of such Asset Sale
or, if some or all of such Net Cash Proceeds are scheduled to be received more
than 12 months after such Asset Sale, within 12 months following the receipt
thereof (which Officers’ Certificate shall set forth the estimates of the
proceeds to be so expended); provided that if all or any portion of such Net
Cash Proceeds is not so reinvested within either such 12-month period, such
unused portion shall be applied on the last day of such period as a mandatory
prepayment as provided in this Section 2.10(c); provided, further, that if the
property subject to such Asset Sale constituted Collateral, then all property
purchased with the Net Cash Proceeds thereof pursuant to this subsection shall
be made subject to the Lien of the applicable Security Documents in favor of the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Sections 5.11 and 5.12.

(d) Debt Issuance. Not later than one Business Day following the receipt of any
Net Cash Proceeds of any Debt Issuance by Parent Borrower or any of its
Subsidiaries, Borrowers shall make or cause to be made prepayments in accordance
with Sections 2.10(h) and (i) in an aggregate amount equal to 100% of such Net
Cash Proceeds.

(e) [Reserved].

(f) Casualty Events. Not later than five Business Days following the receipt of
any Net Cash Proceeds from a Casualty Event by Parent Borrower or any of its
Subsidiaries, Borrowers shall make or cause to be made prepayments in accordance
with Sections 2.10(h) and (i) in an aggregate amount equal to 100% of such Net
Cash Proceeds; provided that:

(i) so long as no Default shall then exist or arise therefrom, such proceeds
shall not be required to be so applied on such date to the extent that, in the
event such Net Cash Proceeds shall exceed $1.0 million in any fiscal year,
Parent Borrower shall have delivered an Officers’ Certificate to the
Administrative Agent on or prior to such date stating that such proceeds are
expected to be used (it being understood that to the extent such Net Cash
Proceeds do not exceed $1.0 million in any fiscal year, no such Officer’s
Certificate shall be required) to repair, replace or restore any property in
respect of which such Net Cash Proceeds were paid or to reinvest in other fixed
or capital assets no later than 12 months following the date of receipt of such
proceeds; provided that if the property subject to such Casualty Event
constituted Collateral under the Security Documents, then all property purchased
with the Net Cash Proceeds thereof pursuant to this subsection

 

-38-



--------------------------------------------------------------------------------

shall be made subject to the Lien of the applicable Security Documents in favor
of the Collateral Agent, for its benefit and for the benefit of the other
Secured Parties in accordance with Sections 5.11 and 5.12; and

(ii) if any portion of such Net Cash Proceeds shall not be so applied within
such 12-month period and such Net Cash Proceeds exceed $1.0 million, such unused
portion shall be applied on the last day of such period as a mandatory
prepayment as provided in this Section 2.10(f).

(g) Excess Cash Flow. No later than five Business Days after the date on which
the financial statements with respect to each fiscal year in which an Excess
Cash Flow Period occurs are or are required to be delivered pursuant to
Section 5.01(a) (without giving effect to any grace period applicable thereto),
Borrowers shall make or cause to be made prepayments in accordance with
Sections 2.10(h) and (i) in an aggregate amount equal to the Applicable ECF
Percentage of Excess Cash Flow for the Excess Cash Flow Period then last ended.

(h) Application of Prepayments. Prior to any optional or mandatory prepayment
hereunder, Parent Borrower (on behalf of itself and the Subsidiary Borrower)
shall select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to Section 2.10(i), subject
to the provisions of this Section 2.10(h). Any prepayments of Loans pursuant to
Section 2.10(c), (d), (f) or (g) shall be applied to reduce scheduled
installments of principal required under Section 2.09, first, in direct order to
such scheduled installments of principal due on the next four Repayment Dates
occurring following such prepayment and, second, on a pro rata basis among the
installments of principal remaining to be made on each other Repayment Date. Any
prepayments of Loans pursuant to Section 2.10(a) shall be applied as specified
by Parent Borrower (on behalf of itself and the Subsidiary Borrower).

Amounts to be applied pursuant to this Section 2.10 to the prepayment of Loans
shall be applied first to reduce outstanding ABR Loans. Any amounts remaining
after each such application shall be applied to prepay Eurodollar Loans.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time outstanding (an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of the Parent Borrower, the Excess
Amount shall be either (A) to the extent the date of the next expiring Interest
Period with respect to Eurodollar Loans is no greater than 90 days after the
date of prepayment of Loans pursuant to this Section 2.10, deposited in an
escrow account on terms satisfactory to the Collateral Agent and applied to the
prepayment of Eurodollar Loans on the last day of the then next-expiring
Interest Period for Eurodollar Loans; provided that (i) interest in respect of
such Excess Amount shall continue to accrue thereon at the rate provided
hereunder for the Loans which such Excess Amount is intended to repay until such
Excess Amount shall have been used in full to repay such Loans and (ii) at any
time while a Default has occurred and is continuing, the Administrative Agent
may, and upon written direction from the Required Lenders shall, apply any or
all proceeds then on deposit to the payment of such Loans in an amount equal to
such Excess Amount or (B) prepaid immediately, together with any amounts owing
to the Lenders under Section 2.13; provided that if the next expiring Interest
Period with respect to Eurodollar Loans is greater than 90 days after the date
of prepayment of Loans pursuant to this Section 2.10, then such Eurodollar Loans
shall be prepaid immediately as set forth in clause (B) above.

(i) Notice of Prepayment. Parent Borrower (on behalf of itself and the
Subsidiary Borrower) shall notify the Administrative Agent by written notice of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three

 

-39-



--------------------------------------------------------------------------------

Business Days before the date of prepayment and (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable. Each
such notice shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a Credit
Extension of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing and otherwise in accordance with this Section 2.10. Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.06.

SECTION 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(b) the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to Parent
Borrower and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies Parent Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.12 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate);

(ii) subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement or any Loan made by it, or change the basis of taxation of payments to
such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 2.15 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or in the case of clause
(ii) above, any Loan), or of maintaining its obligation to make any such Loan,
or to reduce the amount of any sum received or receivable by such Lender
hereunder

 

-40-



--------------------------------------------------------------------------------

(whether of principal, interest or any other amount), then, upon request of such
Lender, Borrowers will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender determines (in good faith, but in its
sole absolute discretion) that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time Borrowers will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.12 and
delivered to Parent Borrower shall be conclusive absent manifest error.
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrowers shall not be
required to compensate a Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender notifies Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

SECTION 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan earlier
than the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan
earlier than the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Loan on the date specified in
any notice delivered pursuant hereto or (d) the assignment of any Eurodollar
Loan earlier than the last day of the Interest Period applicable thereto as a
result of a request by Borrowers pursuant to Section 2.16(b), then, in any such
event, Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBOR Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.13 shall be delivered to Parent
Borrower (with a copy to the Administrative Agent) and shall be conclusive and
binding absent manifest error. Borrowers shall pay such Lender the amount shown
as due on any such certificate within 5 Business Days after receipt thereof.

 

-41-



--------------------------------------------------------------------------------

SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments Generally. Borrowers shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal, interest,
fees or of amounts payable under Section 2.12, 2.13, 2.15 or 10.03, or
otherwise) on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without setoff, deduction or counterclaim. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 1111 Fannin Street, Houston, Texas,
except that payments pursuant to Sections 2.12, 2.13, 2.15 and 10.03 shall be
made directly to the persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, unless specified otherwise, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made in dollars,
except as expressly specified otherwise.

(b) Pro Rata Treatment.

(i) Each payment by Borrowers of interest in respect of the Loans shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.

(ii) Each payment on account of principal of the Loans shall be allocated among
the Lenders pro rata based on the principal amount of the Loans held by the
Lenders.

(c) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties. It is understood that the
foregoing does not apply to any adequate protection payments under any federal,
state or foreign bankruptcy, insolvency, receivership or similar proceeding, and
that the Administrative Agent may, subject to any applicable federal, state or
foreign bankruptcy, insolvency, receivership or similar orders, distribute any
adequate protection payments it receives on behalf of the Lenders to the Lenders
in its sole discretion (i.e., whether to pay the earliest accrued interest, all
accrued interest on a pro rata basis or otherwise).

(d) Sharing of Setoff. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

-42-



--------------------------------------------------------------------------------

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to Parent Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.

(e) Borrower Default. Unless the Administrative Agent shall have received notice
from Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that Borrowers
will not make such payment, the Administrative Agent may assume that Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders the amount due. In such event,
if Borrowers have not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(f) Lender Default. If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.02(c), 2.14(e) or 10.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes;
provided that if any applicable Requirements of Law requires (as determined in
the good faith discretion of an applicable withholding agent) the deduction or
withholding of any Indemnified Taxes (including any Other Taxes) from such
payments (including, for the avoidance of doubt, any such payments made by the
applicable Loan Party or the Administrative Agent, or, in the case of any Lender
that is treated as a domestic partnership for United States federal income tax
purposes, by such Lender to or for the account of any of its partners), then
(i) the sum payable by the applicable Loan Party shall be increased as necessary
so that after making all required deductions

 

-43-



--------------------------------------------------------------------------------

or withholdings (including deductions or withholdings applicable to additional
sums payable under this Section) the Administrative Agent, Lender or Lender’s
partner, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the applicable
withholding agent shall make such deductions or withholdings and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Requirements of
Law.

(b) Payment of Other Taxes by Borrowers. Without limiting the provisions of
paragraph (a) above, Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(c) Indemnification by Borrowers. Borrowers shall jointly and severally
indemnify the Administrative Agent and each Lender, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) imposed on or asserted against the
Administrative Agent or such Lender (or, in the case of any Lender that is
treated as a domestic partnership for United States federal income tax purposes,
such Lender’s partners) by any Governmental Authority or otherwise payable by
the Administrative Agent or such Lender or such Lender’s partner (as determined
in the good faith sole discretion of the Administrative Agent or such Lender or
such Lender’s partner) and reasonable expenses arising therefrom or with respect
thereto, regardless of whether such Indemnified Taxes or Other Taxes were
correctly or legally imposed, asserted or otherwise determined to be payable. A
certificate as to the amount of such payment or liability delivered to Parent
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, along with a
reasonably detailed explanation or calculation of such payment or liability, or
such other evidence that such Indemnified Taxes or Other Taxes have been imposed
or assessed or otherwise become payable as Parent Borrower may reasonably
request, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrowers to a Governmental Authority, the
applicable Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which
Parent Borrower or Subsidiary Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to Parent Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable
Requirements of Law or reasonably requested by Parent Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by Parent Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Parent Borrower or the Administrative Agent as will enable Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, in the case of any
withholding tax other than U.S. federal withholding taxes, the completion,
execution and submission of such forms shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

-44-



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, each Foreign Lender shall, to
the extent it is legally entitled to do so, deliver to Parent Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of
Parent Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a non-bank tax
certificate, in substantially the form of Exhibit Q to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of Parent Borrower or Subsidiary
Borrower within the meaning of Section 881(c)(3)(B) of the Code, (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
related to Parent Borrower or Subsidiary Borrower and (D) the interest payments
in question are not effectively connected with the United States trade or
business conducted by such Lender and (y) duly completed copies of Internal
Revenue Service Form W-8BEN,

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), Internal Revenue Service Form W-8IMY, accompanied by a
Form W-8ECI, W-8BEN, non-bank tax certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if the Foreign Lender is a partnership (and not a participating Lender)
and one or more beneficial owners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a non-bank tax
certificate on behalf of such beneficial owner(s), or

(v) any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrowers to determine
the withholding or deduction required to be made.

In addition, each Foreign Lender agrees that from time to time after the date it
becomes a Foreign Lender, when a lapse in time or change in the Foreign Lender’s
circumstances renders the previous certification obsolete or inaccurate in any
material respect, it will, to the extent legally able to do so, deliver to
Parent Borrower and the Administrative Agent two new accurate and complete
original signed copies of Internal Revenue Service Form W-8ECI, Form W-8BEN
(with respect to the benefits of any income tax treaty), a non-bank tax
certificate and a Form W-8BEN (with respect to the portfolio interest exemption)
or Internal Revenue Service Form W-8IMY, as the case may be, and such other
forms as may be required in order to confirm or establish the entitlement of
such Lender to a continued exemption from or reduction in United States federal
withholding tax with respect to payments under the Loan Documents or promptly
notify Parent Borrower and the Administrative Agent of any change in the
Non-U.S. Lender’s circumstances which would modify or render invalid any
previously claimed exemption or reduction.

 

-45-



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Upon the reasonable request of any Loan Party,
the Lenders and the Administrative Agent agree to use their reasonable efforts
to cooperate with such Loan Party (at such Loan Party’s expense) in obtaining a
refund of any Indemnified Taxes or Other Taxes paid by such Loan Party, whether
directly to a Governmental Authority or pursuant to Section 2.15(c), that such
Loan Party reasonably believes were not correctly or legally asserted by the
relevant Governmental Authority so long as the Lender or the Administrative
Agent, as the case may be, determines in good faith that the efforts would not
result in any unreimbursed costs, expenses or be otherwise materially
disadvantageous to it. If the Administrative Agent or a Lender determines, in
its sole discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by Borrowers or with respect to
which Borrowers have paid additional amounts pursuant to this Section, it shall
pay to Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by Borrowers under this
Section with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that Borrowers, upon the request of the Administrative Agent or such Lender,
agree to repay the amount paid over to Borrowers (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its Tax Returns (or any other information relating to
its taxes that it deems confidential) to Borrowers or any other person.
Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to Borrowers the payment of which would place such
Lender in a less favorable net after-tax position than such Lender would have
been in if the additional amounts giving rise to such refund of any Indemnified
Taxes or Other Taxes had never been paid.

SECTION 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires Borrowers to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
submitted by such Lender to Borrowers shall be conclusive absent manifest error.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder, then Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.04), all of its interests,
rights and obligations under this Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(i) Borrowers shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 10.04(b);

 

-46-



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13 and including any premium under
Section 2.10(a), assuming for this purpose that the Loans of such Lender were
being prepaid) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.

SECTION 2.17 [Reserved].

SECTION 2.18 [Reserved].

SECTION 2.19 Increase in Commitments.

(a) Borrower Request. Parent Borrower (on behalf of itself and the Subsidiary
Borrower) may by written notice to the Administrative Agent elect to request the
establishment of one or more commitments to make additional Loans (each, an
“Incremental Commitment”) in an amount not in excess of $75,000,000 in the
aggregate and not less than $25.0 million individually. Each such notice shall
specify (i) the date (each, an “Increase Effective Date”) on which Borrowers
propose that the Incremental Commitments shall be effective, which shall be a
date not less than 10 Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each Eligible
Assignee to whom Borrowers propose any portion of such Incremental Commitments
be allocated and the amounts of such allocations; provided that any existing
Lender approached to provide all or a portion of the Incremental Commitments may
elect or decline, in its sole discretion, to provide such Incremental
Commitment.

(b) Conditions. The Incremental Commitments shall become effective, as of such
Increase Effective Date; provided that:

(i) each of the conditions set forth in Sections 4.01(r) through (u) shall be
satisfied;

(ii) no Default shall have occurred and be continuing or would result from the
Credit Extension to be made on the Increase Effective Date;

(iii) after giving effect on a Pro Forma Basis (A) to the Credit Extension to be
made on the Increase Effective Date and (B) to any change in Consolidated EBITDA
and any increase in Indebtedness resulting from the consummation of any
Permitted Acquisitions or Asset Sales occurring after the beginning of the
relevant Test Period but prior to or concurrently with such Credit Extension
and, in each case, the use of proceeds therefrom as of the date of the most
recent

 

-47-



--------------------------------------------------------------------------------

financial statements delivered pursuant to Section 5.01(a) or (b), Parent
Borrower shall be in compliance with each of the covenants set forth in
Section 6.10(a) and (b) for the Test Period then last ended and the Total
Leverage Ratio for the Test Period then last ended shall not be greater than the
Total Leverage Ratio set forth opposite the applicable Test Period in the table
in Section 6.10(a) minus 0.5; and

(iv) Borrowers shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction.

(c) Terms of New Loans and Incremental Commitments. The terms and provisions of
Loans made pursuant to the Incremental Commitments shall be as follows:

(i) terms and provisions of Loans made pursuant to Incremental Commitments
(“Incremental Loans”) shall be, except as otherwise set forth herein or in the
Increase Joinder, identical to the Loans (it being understood that Incremental
Loans may be a part of the Loans);

(ii) the Weighted Average Life to Maturity of any Incremental Loans shall be no
shorter than the Weighted Average Life to Maturity of the existing Loans;

(iii) the maturity date of Incremental Loans (the “Incremental Loan Maturity
Date”) shall not be earlier than the Final Maturity Date;

(iv) the Applicable Margins for the Incremental Loans shall be determined by
Borrowers and the Lenders of the Incremental Loans; provided that in the event
that the Applicable Margins for any Incremental Loans are greater than the
Applicable Margins for the Loans, then the Applicable Margins for the Loans
shall be increased to the extent necessary so that the Applicable Margins for
the Incremental Loans are equal to the Applicable Margins for the Loans;
provided, further, that in determining the Applicable Margins applicable to the
Loans and the Incremental Loans, solely for purposes of this clause (iv) in
order to compare the Applicable Margins on an overall yield basis, (w) discount
or upfront fees payable by any Borrower to the Lenders of the Incremental Loans
in the primary syndication thereof shall be included (based on an assumed
four-year life to maturity), (x) the Closing Fee payable by the Borrowers to the
Lenders in respect of the Loans shall be included (based on an assumed four-year
life to maturity), (y) customary arrangement or commitment fees payable to the
Arrangers (or their respective affiliates) in connection with the Loans or to
one or more arrangers (or their affiliates) of the Incremental Loans shall be
excluded and (z) the value of any prepayment premiums (determined in a manner
consistent with generally accepted financial practice) shall be included; and

(v) to the extent that the terms and provisions of Incremental Loans are not
identical to the Loans (except to the extent permitted by clause (iv) or
(v) above) they shall be reasonably satisfactory to the Administrative Agent.

The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrowers, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.19. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Loans shall be deemed, unless the context otherwise requires, to
include references to Loans made pursuant to new Commitments and Incremental
Loans made pursuant to this Agreement.

 

-48-



--------------------------------------------------------------------------------

(d) Making of New Loans. On any Increase Effective Date on which new Commitments
for Loans are effective, subject to the satisfaction of the foregoing terms and
conditions, each Lender of such new Commitment shall make a Loan to Borrowers in
an amount equal to its new Commitment.

(e) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, as set forth
in the Increase Joinder. The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the Lien
and security interests granted by the Security Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
any such Loans or any such new Commitments.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

On the date of each Credit Extension, each Loan Party represents and warrants to
the Administrative Agent, the Collateral Agent and each of the Lenders (with
references to the Companies therein being deemed to include the Companies after
giving effect to the Transactions unless otherwise expressly stated) that:

SECTION 3.01 Organization; Powers. Each Company (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted and
to own and lease its property and (c) is qualified and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) to do business
in every jurisdiction where such qualification is required, except in such
jurisdictions where the failure to so qualify or be in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. There is no existing default under any Organizational
Document of any Company or any event which, with the giving of notice or passage
of time or both, would constitute a default by such Company thereunder.

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action on the part of such Loan Party. This
Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03 No Conflicts. The Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created by the
Loan Documents and (iii) consents, approvals, registrations, filings, permits or
actions the failure to obtain or perform which could not reasonably be expected
to result in a Material Adverse Effect, (b) will not violate the Organizational
Documents of any Company, (c) will not violate any Requirement of Law, (d) will
not violate or result in a default or require any consent or approval under any
indenture, agreement or other instrument binding upon any Company or its
property, or give rise to a

 

-49-



--------------------------------------------------------------------------------

right thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any property of any Company, except Liens
created by the Loan Documents and Permitted Liens.

SECTION 3.04 Financial Statements; Projections.

(a) Historical Financial Statements. Parent Borrower has heretofore delivered to
the Lenders the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of each of the Subsidiary Borrower and
Gemstar, in each case (i) as of and for the fiscal years ended December 31,
2005, December 31, 2006 and December 31, 2007, audited by and accompanied by the
unqualified opinion of KPMG LLP, in the case of the Subsidiary Borrower, and
Ernst & Young LLP, in the case of Gemstar, and (ii) all other financial
statements for completed or pending acquisitions as may be required pursuant to
Regulation S-X, in each case, certified by the chief financial officer of Parent
Borrower. Such financial statements and all financial statements delivered
pursuant to Sections 5.01(a) and (b) have been prepared in accordance with GAAP
and present fairly and accurately the financial condition and results of
operations and cash flows of each of the Subsidiary Borrower and Gemstar, in
each case as of the dates and for the periods to which they relate.

(b) No Liabilities. Except as set forth in the financial statements referred to
in Section 3.04(a), as of the Closing Date, there are no liabilities of any
Company of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which could reasonably be expected to result in a
Material Adverse Effect, and there is no existing condition, situation or set of
circumstances which could reasonably be expected to result in such a liability,
other than liabilities under the Loan Documents and the Senior Note Documents.
Since December 31, 2007, no event, change or circumstance has occurred that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect.

(c) Pro Forma Financial Statements. Parent Borrower has heretofore delivered to
the Lenders Parent Borrower’s unaudited pro forma consolidated balance sheet and
statements of operations for the fiscal year ended December 31, 2007, after
giving effect to the Transactions as if they had occurred on such date in the
case of the balance sheet and as of the beginning of all periods presented in
the case of the statements of income and cash flows. Such pro forma financial
statements have been prepared in good faith by the Loan Parties, (i) based on
the assumptions stated therein (which assumptions are believed by the Loan
Parties on the date hereof and on the Closing Date to be reasonable), and on the
best information available to the Loan Parties as of the date of delivery
thereof, and accurately reflect all adjustments required to be made to give
effect to the Transactions, (ii) in accordance with Article 11 of Regulation
S-X, and (iii) present fairly in all material respects the pro forma
consolidated financial position and results of operations of Parent Borrower as
of such date and for such periods, assuming that the Transactions had occurred
at such dates.

(d) Forecasts. The forecasts of financial performance of Parent Borrower and its
subsidiaries furnished to the Lenders have been prepared in good faith by Parent
Borrower and based on assumptions believed by Parent Borrower to reasonable.

SECTION 3.05 Properties.

(a) Generally. Each Company has good title to, or valid leasehold interests in,
all its property material to its business, free and clear of all Liens except
for, in the case of Collateral, Permitted Collateral Liens and, in the case of
all other material property, Permitted Liens and minor irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere
with its ability to conduct its

 

-50-



--------------------------------------------------------------------------------

business as currently conducted or to utilize such property for its intended
purpose. The property of the Companies, taken as a whole, (i) is in good
operating order, condition and repair (ordinary wear and tear excepted) and
(ii) constitutes all the property which is required for the business and
operations of the Companies as presently conducted.

(b) Real Property. Schedules 7(a) and 7(b) to the Perfection Certificate dated
the Closing Date contain a true and complete list of each interest in Real
Property (i) owned by any Company as of the date hereof and describes the type
of interest therein held by such Company and whether such owned Real Property is
leased and if leased whether the underlying Lease contains any option to
purchase all or any portion of such Real Property or any interest therein or
contains any right of first refusal relating to any sale of such Real Property
or any portion thereof or interest therein and (ii) leased, subleased or
otherwise occupied or utilized by any Company, as lessee, sublessee, franchisee
or licensee, as of the date hereof and describes the type of interest therein
held by such Company and, in each of the cases described in clauses (i) and
(ii) of this Section 3.05(b), whether any Lease requires the consent of the
landlord or tenant thereunder, or other party thereto, to the Transactions.

(c) No Casualty Event. No Company has received any notice of, nor has any
knowledge of, the occurrence or pendency or contemplation of any Casualty Event
affecting all or any portion of its property. No Mortgage encumbers improved
Real Property that is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards within the meaning of the National Flood Insurance Act of 1968 unless
flood insurance available under such Act has been obtained in accordance with
Section 5.04.

(d) Collateral. Each Loan Party owns or has rights to use all of the Collateral
and all rights with respect to any of the foregoing used in, necessary for or
material to such Loan Party’s business as currently conducted. The use by each
Loan Party of such Collateral and all such rights with respect to the foregoing
do not infringe on the rights of any person other than such infringement which
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. No claim has been made and remains outstanding that
any Loan Party’s use of any Collateral does or may violate the rights of any
third party that could, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.06 Intellectual Property.

(a) Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, patent applications, trademarks, trade names, service marks,
copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Except as set forth in Schedule
3.06(a), no claim has been asserted and is pending by any person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does any Loan Party know of
any valid basis for any such claim, in each case that could reasonably be
expected to result in a Material Adverse Effect. The use of such Intellectual
Property by each Loan Party does not infringe the rights of any person, except
for such claims and infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect or that are
set forth in Schedule 3.06(a).

(b) Registrations. Except (x) pursuant to licenses and other user agreements
entered into by each Loan Party in the ordinary course of business and
(y) licenses and other user agreements that are listed in Schedule 11(a), 11(b),
or 11(d) to the Perfection Certificate, on and as of the date hereof (i) each
Loan Party owns and possesses the right to use, and has done nothing to
authorize or enable any

 

-51-



--------------------------------------------------------------------------------

other person to use, any copyright, patent or trademark (as such terms are
defined in the Security Agreement) listed in Schedule 11(a), 11(b), or 11(d) to
the Perfection Certificate and (ii) all registrations listed in Schedule 11(a),
11(b), or 11(d) to the Perfection Certificate are valid and in full force and
effect.

(c) No Violations or Proceedings. To each Loan Party’s knowledge, on and as of
the date hereof, there is no material violation by others of any right of such
Loan Party with respect to any copyright, patent or trademark listed in Schedule
11(a), 11(b) or 11(d) to the Perfection Certificate, pledged by it under the
name of such Loan Party except as may be set forth on Schedule 3.06(c).

(d) Ownership of Material Foreign Intellectual Property. The Loan Parties
collectively own all Material Foreign Intellectual Property except to the extent
the transfer of any such Material Foreign Intellectual Property owned by a
Foreign Subsidiary that is not a Loan Party to a Loan Party would or could be
expected to trigger a material increase in the amounts included in the gross
income of a United States shareholder of such Foreign Subsidiary pursuant to
Section 951 (or a successor provision) of the Code, as reasonably determined by
Parent Borrower.

SECTION 3.07 Equity Interests and Subsidiaries.

(a) Equity Interests. Schedules 1(a) and 9(a) to the Perfection Certificate
dated the Closing Date set forth a list of (i) Parent Borrower and each of its
Subsidiaries and their jurisdictions of organization as of the Closing Date and
(ii) the number of each class of its Equity Interests authorized, and the number
outstanding, on the Closing Date and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the Closing Date. Except as set forth on Schedules 1(a) and 9(a) to
the Perfection Certificate, all Equity Interests of each Company are duly and
validly issued and are fully paid and non-assessable, and, other than the Equity
Interests of Parent Borrower, are owned by Parent Borrower, directly or
indirectly through Wholly Owned Subsidiaries. Each Loan Party is the record and
beneficial owner of, and has good and marketable title to, the Equity Interests
pledged by it under the Security Agreement, free of any and all Liens, rights or
claims of other persons, except the security interest created by the Security
Agreement, and there are no outstanding warrants, options or other rights to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any such Equity Interests.

(b) No Consent of Third Parties Required. No consent of any person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary or
reasonably desirable (from the perspective of a secured party) in connection
with the creation, perfection or first priority status of the security interest
of the Collateral Agent in any Equity Interests pledged to the Collateral Agent
for the benefit of the Secured Parties under the Security Agreement or the
exercise by the Collateral Agent of the voting or other rights provided for in
the Security Agreement or the exercise of remedies in respect thereof.

(c) Organizational Chart. An accurate organizational chart, showing the
ownership structure of Parent Borrower and each Subsidiary on the Closing Date,
and after giving effect to the Transactions, is set forth on Schedule 9(a) to
the Perfection Certificate dated the Closing Date.

SECTION 3.08 Litigation; Compliance with Laws. Except as set forth on Schedule
3.08, there are no actions, suits or proceedings at law or in equity by or
before any Governmental Authority now pending or, to the knowledge of any
Company, threatened against or affecting any Company or any business, property
or rights of any Company (i) that involve any Loan Document or any of the
Transactions or (ii) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material

 

-52-



--------------------------------------------------------------------------------

Adverse Effect. Except for matters covered by Section 3.18, no Company or any of
its property is in violation of, nor will the continued operation of its
property as currently conducted violate, any Requirements of Law (including any
zoning or building ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting any Company’s Real Property or is
in default with respect to any Requirement of Law, where such violation or
default, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.09 Agreements. No Company is a party to any agreement or instrument or
subject to any corporate or other constitutional restriction that has resulted
or could reasonably be expected to result in a Material Adverse Effect. No
Company is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect, and no condition exists which, with the giving of
notice or the lapse of time or both, would constitute such a default.
Schedule 3.09 accurately and completely lists all Material Agreements (other
than leases of Real Property set forth on Schedule 7(a) or 7(b) to the
Perfection Certificate dated the Closing Date) to which any Loan Party is a
party which are in effect on the date hereof in connection with the operation of
the business conducted thereby and Parent Borrower has delivered to the
Administrative Agent complete and correct copies of all such Material
Agreements, including any amendments, supplements or modifications with respect
thereto, and all such agreements are in full force and effect.

SECTION 3.10 Federal Reserve Regulations. No Company is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X. The pledge of the Securities Collateral pursuant to the
Security Agreement does not violate such regulations.

SECTION 3.11 Investment Company Act. No Company is an “investment company” or a
company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.12 Use of Proceeds. Borrowers will use the proceeds of Loans made on
the Closing Date to finance the Transactions and any Incremental Loans for the
purposes specified in the Increase Joinder.

SECTION 3.13 Taxes. Each Company has (a) timely filed or caused to be timely
filed all material Tax Returns required to be filed by it and all such Tax
Returns are true and correct in all material respects, (b) duly and timely paid,
collected or remitted or caused to be duly and timely paid, collected or
remitted all Taxes (whether or not shown on any Tax Return) due and payable,
collectible or remittable by it and all assessments received by it and (c) has
complied with its Tax withholding obligations, except Taxes (i) that are being
contested in good faith by appropriate proceedings and for which such Company
has set aside on its books adequate reserves in accordance with GAAP and
(ii) which could not, individually or in the aggregate, have a Material Adverse
Effect. Each Company has made adequate provision in accordance with GAAP for all
Taxes not yet due and payable except Taxes the nonpayment of which could not,
individually or in the aggregate, have a Material Adverse Effect. There are no
proposed or pending tax assessments, deficiencies or audits that could be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect. Except as could not be reasonably expected to, individually or
in the aggregate, result in a Material Adverse Effect, no Company has ever
(a) been a party to any understanding or arrangement constituting a “tax
shelter” within the meaning of Section

 

-53-



--------------------------------------------------------------------------------

6662(d)(2)(C)(ii) of the Code, or within the meaning of Section 6111(c) or
Section 6111(d) of the Code as in effect immediately prior to the enactment of
the American Jobs Creation Act of 2004, or (b) “participated” in a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4.

SECTION 3.14 No Material Misstatements. No information, report, financial
statement, certificate, Borrowing Request, exhibit or schedule furnished by or
on behalf of any Company to the Administrative Agent or any Lender in connection
with the negotiation of any Loan Document or included therein or delivered
pursuant thereto, taken as a whole with all such information, or the
Confidential Information Memorandum contained or contains any material
misstatement of fact or omitted or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were or are made, not misleading as of the date such information is dated or
certified; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, each Company represents only that it acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule.

SECTION 3.15 Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Company pending or, to the knowledge of any
Company, threatened. The hours worked by and payments made to employees of any
Company have not been in violation of the Fair Labor Standards Act of 1938, as
amended, or any other applicable federal, state, local or foreign law dealing
with such matters in any manner which could reasonably be expected to result in
a Material Adverse Effect. All payments due from any Company, or for which any
claim may be made against any Company, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Company except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any Company is bound.

SECTION 3.16 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the properties of Parent Borrower and its Subsidiaries, taken as a
whole, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of Parent
Borrower and its Subsidiaries, taken as a whole, will be greater than the amount
that will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) Parent Borrower and its
Subsidiaries, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) Parent Borrower and its Subsidiaries, taken as a
whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Closing Date.

SECTION 3.17 Employee Benefit Plans. Each Company and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, could reasonably be expected to result in a
Material Adverse Effect or the imposition of a Lien on any of the property of
any Company. As of the Closing Date, the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $5.0 million the fair market value of the property of all such
underfunded Plans. Using actuarial assumptions

 

-54-



--------------------------------------------------------------------------------

and computation methods consistent with subpart I of subtitle E of Title IV of
ERISA, the aggregate liabilities of each Company or its ERISA Affiliates to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan, could not
reasonably be expected to result in a Material Adverse Effect.

To the extent applicable, each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
Requirements of Law and has been maintained, where required, in good standing
with applicable regulatory authorities. No Company has incurred any material
obligation in connection with the termination of or withdrawal from any Foreign
Plan. The present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Plan which is funded, determined as of the end of the
most recently ended fiscal year of the respective Company on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the property of such Foreign Plan, and for each Foreign Plan which is
not funded, the obligations of such Foreign Plan are properly accrued.

SECTION 3.18 Environmental Matters.

(a) Except as set forth in Schedule 3.18 and except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect:

(i) The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability which could reasonably be
expected to result in a Material Adverse Effect under, any applicable
Environmental Law; and under the currently effective business plan of the
Companies, no expenditures or operational adjustments will be required in order
to comply with applicable Environmental Laws during the next five years;

(ii) The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, all such Environmental Permits are
valid and in good standing and, under the currently effective business plan of
the Companies, no expenditures or operational adjustments will be required in
order to renew or modify such Environmental Permits prior to the Final Maturity
Date;

(iii) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and
there are no actions, activities, circumstances, conditions, events or incidents
that could form the basis of such an Environmental Claim; and

(iv) No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.

(b) Except as set forth in Schedule 3.18:

(i) No Company is obligated to perform any action or otherwise incur any expense
under Environmental Law pursuant to any order, decree, judgment or agreement by
which it is bound or has assumed by contract, agreement or operation of law, and
no Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location;

 

-55-



--------------------------------------------------------------------------------

(ii) No Lien has been recorded or, to the knowledge of any Company, threatened
under any Environmental Law with respect to any Real Property or other assets of
the Companies;

(iii) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and

(iv) The Companies have made available to the Lenders all material records and
files in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability under
Environmental Law, including those concerning the actual or suspected existence
of Hazardous Material at Real Property or facilities currently or formerly
owned, operated, leased or used by the Companies.

SECTION 3.19 Security Documents.

(a) Security Agreement. The Security Agreement is effective to create in favor
of the Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral and, when (i) financing statements and other filings in appropriate
form are filed in the offices specified on Schedule 6 to the Perfection
Certificate and (ii) upon the taking of possession or control by the Collateral
Agent of the Security Agreement Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent possession or
control by the Collateral Agent is required by each Security Agreement), the
Liens created by the Security Agreement shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the grantors in
the Security Agreement Collateral (other than such Security Agreement Collateral
in which a security interest cannot be perfected under the UCC as in effect at
the relevant time in the relevant jurisdiction), in each case subject to no
Liens other than Permitted Collateral Liens.

(b) PTO Filing; Copyright Office Filing. When the Security Agreement or a short
form thereof is filed in the United States Patent and Trademark Office and the
United States Copyright Office, the Liens created by such Security Agreement
shall constitute fully perfected Liens on, and security interests in, all right,
title and interest of the grantors thereunder in Patents (as defined in the
Security Agreement) registered or applied for with the United States Patent and
Trademark Office or Copyrights (as defined in such Security Agreement)
registered or applied for with the United States Copyright Office, as the case
may be, in each case subject to no Liens other than Permitted Collateral Liens.

(c) Mortgages. Each Mortgage is effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Permitted Collateral Liens or other
Liens acceptable to the Collateral Agent, and when the Mortgages are filed in
the offices specified on Schedule 7(a) to the Perfection Certificate dated the
Closing Date (or, in the case of any Mortgage executed and delivered after the
date thereof in accordance with the provisions of Sections 5.11 and 5.12, when
such Mortgage is filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of
Sections 5.11 and 5.12), the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other person, other than Liens permitted by such
Mortgage.

 

-56-



--------------------------------------------------------------------------------

(d) Valid Liens. Each Security Document delivered pursuant to Sections 5.11 and
5.12 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, all of the Loan Parties’
right, title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession or control
by the Collateral Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by any
Security Document), such Security Document will constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in such Collateral, in each case subject to no Liens other than the applicable
Permitted Collateral Liens.

(e) Foreign IP Subsidiary Security Agreements. Each Foreign IP Subsidiary
Security Agreement will, upon execution and delivery thereof, be effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable first priority Lien on, and security interests
in, all of the Loan Parties’ right, title and interest in and to the Collateral
thereunder and, when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law, will constitute a
fully perfected Lien on, and security interests in, all right, title and
interest of the Loan Parties in such Collateral, subject to no other Liens.

SECTION 3.20 Acquisition Documents; Representations and Warranties in Merger
Agreement. The Lenders have been furnished true and complete copies of each
Transaction Document to the extent executed and delivered on or prior to the
Closing Date. All representations and warranties of each Company set forth in
the Merger Agreement were true and correct in all material respects as of the
time such representations and warranties were made and shall be true and correct
in all material respects as of the Closing Date as if such representations and
warranties were made on and as of such date, unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date.

SECTION 3.21 Anti-Terrorism Law.

(a) No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any Requirement of Law relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b) No Loan Party and to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

 

-57-



--------------------------------------------------------------------------------

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) No Loan Party (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

SECTION 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender to fund the initial Credit Extension requested to be made by it shall be
subject to the prior or concurrent satisfaction of each of the conditions
precedent set forth in this Section 4.01.

(a) Loan Documents. All legal matters incident to this Agreement, the Credit
Extensions hereunder and the other Loan Documents shall be satisfactory to the
Lenders and to the Administrative Agent and there shall have been delivered to
the Administrative Agent an executed counterpart of each of the Loan Documents
and the Perfection Certificate.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its organization, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of Borrowers, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (i));

(ii) a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State (or
other applicable Governmental Authority); and

(iii) such other documents as the Lenders or the Administrative Agent may
reasonably request.

 

-58-



--------------------------------------------------------------------------------

(c) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by two Responsible Officers of
Parent Borrower (one of whom shall be the chief financial officer), confirming
compliance with the conditions precedent set forth in this Section 4.01.

(d) Financings and Other Transactions, etc.

(i) The Transactions shall have been consummated or shall be consummated
simultaneously on the Closing Date, in each case in all material respects in
accordance with the terms hereof and the terms of the Transaction Documents,
without the waiver or amendment of any such terms in any respect materially
adverse to the Lenders not approved by the Administrative Agent and the
Arrangers.

(ii) Borrower shall have received $100.0 million in gross proceeds from the
issuance and sale of the Senior Notes, and the Senior Note Indenture shall be in
form and substance reasonably satisfactory to the Arrangers.

(e) Financial Statements; Pro Forma Balance Sheet; Projections. The Arrangers
shall have received the form and substance of the financial statements described
in Section 3.04 and with the forecasts of the financial performance of
Borrowers, Gemstar and their respective Subsidiaries.

(f) Indebtedness. After giving effect to the Transactions and the other
transactions contemplated hereby, no Company shall have outstanding any
Indebtedness other than (i) the Loans and Credit Extensions hereunder, (ii) the
Senior Notes, (iii) the Indebtedness listed on Schedule 6.01(b),
(iv) Indebtedness owed to Borrowers or any Guarantor and (v) Indebtedness
permitted under Sections 6.01(g), (i), (j) and (l) and Section 6.04(f)(i).

(g) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Arrangers and the Lenders, a favorable written
opinion of (i) Heller Ehrman LLP, special counsel for the Loan Parties, and
(ii) each local and foreign counsel listed on Schedule 4.01(g), in each case
(A) dated the Closing Date, (B) addressed to the Agents and the Lenders and
(C) in a form reasonably satisfactory to the Administrative Agent.

(h) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit O, dated the Closing Date and signed
by the chief financial officer of Parent Borrower.

(i) Consents. The Gemstar Specified Approvals and the Macrovision Specified
Approvals (each such term as defined in the Merger Agreement) shall have been
obtained and there shall be no other governmental consents, approvals,
authorizations, permits, actions, filings or notifications required in
connection with the Transactions that have not been obtained that would (A) have
a Gemstar Material Adverse Effect, (B) have a Macrovision Material Adverse
Effect or (C) prevent or materially delay the consummation of the Transactions.

(j) Litigation. There shall not be any investigation or review pending (or to
the knowledge of the Subsidiary Borrower or Gemstar, threatened) by any
Governmental Authority with respect to the Subsidiary Borrower, Gemstar or any
of their respective subsidiaries, that would have a Gemstar Material Adverse
Effect or Macrovision Material Adverse Effect and there are no actions, suits,
inquiries, investigations or proceedings pending (or to the knowledge of the
Subsidiary Borrower or Gemstar, threatened) against or affecting the Subsidiary
Borrower, Gemstar or any of their respective subsidiaries, or any of their
respective properties at law or in equity before, and there are no orders,
judgments or decrees of, or before any governmental entity, in each case that
would have either a Gemstar Material Adverse Effect or a Macrovision Material
Adverse Effect.

 

-59-



--------------------------------------------------------------------------------

(k) No Material Adverse Effect. There shall not have occurred (i) any event,
development or circumstance that has had or could reasonably be expected to have
a material adverse effect on the business, operations, property, condition
(financial or otherwise) or prospects of Parent Borrower and its subsidiaries,
taken as a whole (after giving effect to the Transactions) or (ii) any Gemstar
Material Adverse Effect with respect to Gemstar and its subsidiaries.

(l) Fees. The Arrangers and Administrative Agent shall have received all Fees
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including the legal fees and expenses of Cahill Gordon & Reindel LLP, special
counsel to the Agents, and the fees and expenses of any local counsel, foreign
counsel, appraisers, consultants and other advisors) required to be reimbursed
or paid by Borrowers hereunder or under any other Loan Document.

(m) Personal Property Requirements. The Collateral Agent shall have received:

(i) all certificates, agreements, acknowledgements or instruments representing,
acknowledging or evidencing the Securities Collateral or the Collateral under
the English Share Charge and the BVI Share Charge accompanied by instruments of
transfer and stock powers undated and endorsed in blank;

(ii) the Intercompany Note executed by and among Parent Borrower and each of its
Subsidiaries, accompanied by instruments of transfer undated and endorsed in
blank;

(iii) all other certificates, agreements, including Control Agreements, or
instruments necessary to perfect the Collateral Agent’s security interest in all
Chattel Paper, all Instruments, all Deposit Accounts and all Investment Property
of each Loan Party (as each such term is defined in the Security Agreement and
to the extent required by the Security Agreement);

(iv) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Requirements of Law
in each jurisdiction as may be necessary or appropriate or, in the opinion of
the Collateral Agent, desirable to perfect the Liens created, or purported to be
created, by the Security Documents;

(v) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that are required by the
Perfection Certificate or that the Collateral Agent deems necessary or
appropriate, none of which encumber the Collateral covered or intended to be
covered by the Security Documents (other than Permitted Collateral Liens or any
other Liens acceptable to the Collateral Agent); and

(vi) evidence acceptable to the Collateral Agent of payment or arrangements for
payment by the Loan Parties of all applicable recording taxes, fees, charges,
costs and expenses required for the recording of the Security Documents.

 

-60-



--------------------------------------------------------------------------------

(n) [Reserved].

(o) [Reserved].

(p) Insurance. Except as set forth on Schedule 5.14, the Administrative Agent
shall have received a copy of, or a certificate as to coverage under, the
insurance policies required by Section 5.04 and the applicable provisions of the
Security Documents, each of which shall be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable) and shall name the Collateral Agent, on behalf of
the Secured Parties, as additional insured, in form and substance satisfactory
to the Administrative Agent.

(q) USA Patriot Act. The Lenders shall have received, sufficiently in advance of
the Closing Date, all documentation and other information that may be required
by the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the United
States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) including the information described in Section 10.13.

(r) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested.

(s) No Default. Borrowers and each other Loan Party shall be in compliance in
all material respects with all the terms and provisions set forth herein and in
each other Loan Document on its part to be observed or performed, and, at the
time of and immediately after giving effect to such Credit Extension and the
application of the proceeds thereof, no Default shall have occurred and be
continuing on such date.

(t) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

(u) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making the Loans to be made by it. No
injunction or other restraining order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans hereunder.

The delivery of a Borrowing Request and the acceptance by Borrowers of the
proceeds of such Credit Extension shall constitute a representation and warranty
by each Borrower and each other Loan Party that on the date of such Credit
Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions contained
in Sections 4.01(s)-(u) have been satisfied. Each Borrower shall provide such
information (including calculations in reasonable detail of the covenants in
Section 6.10) as the Administrative Agent may reasonably request to confirm that
the conditions in Sections 4.01(s)-(u) have been satisfied.

 

-61-



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full, unless the Required Lenders shall otherwise consent in writing, each
Loan Party will, and will cause each of its Subsidiaries to:

SECTION 5.01 Financial Statements, Reports, etc. Furnish to the Administrative
Agent:

(a) Annual Reports. As soon as available and in any event within 90 days (or, if
earlier, within three Business Days after such earlier date on which Parent
Borrower is required to file a Form 10-K under the Exchange Act) after the end
of each fiscal year, beginning with the fiscal year ending December 31, 2008,
(i) the consolidated balance sheet of Parent Borrower as of the end of such
fiscal year and related consolidated statements of income, cash flows and
stockholders’ equity for such fiscal year, in comparative form with such
financial statements as of the end of, and for, the preceding fiscal year, and
notes thereto, all prepared in accordance with Regulation S-X and accompanied by
an opinion of KPMG, LLP or other independent public accountants of recognized
national standing satisfactory to the Administrative Agent (which opinion shall
not be qualified as to scope or contain any going concern or other
qualification), stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of Parent Borrower as of the dates and for the periods specified
in accordance with GAAP, (ii) a management report in a form reasonably
satisfactory to the Administrative Agent setting forth a statement of income
items and Consolidated EBITDA of Parent Borrower for such fiscal year, showing
variance, by dollar amount and percentage, from amounts for the previous fiscal
year and budgeted amounts, and (iii) a narrative report and management’s
discussion and analysis, in a form reasonably satisfactory to the Administrative
Agent, of the financial condition and results of operations of Parent Borrower
for such fiscal year, as compared to amounts for the previous fiscal year and
budgeted amounts (it being understood that the information required by clause
(i) and (iii) (other than with respect to comparisons to budgeted amounts) may
be furnished in the form of a Form 10-K);

(b) Quarterly Reports. As soon as available and in any event within 45 days (or,
if earlier, within three Business Days after such earlier date on which Parent
Borrower is required to file a Form 10-Q under the Exchange Act) after the end
of each of the first three fiscal quarters of each fiscal year, beginning with
the fiscal quarter ending March 31, 2008, (i) the consolidated balance sheet of
Parent Borrower as of the end of such fiscal quarter and related consolidated
statements of income and cash flows for such fiscal quarter and for the then
elapsed portion of the fiscal year, in comparative form with the consolidated
statements of income and cash flows for the comparable periods in the previous
fiscal year (provided that with respect to any fiscal quarter that ends on or
prior to the first anniversary of the Closing Date, the foregoing requirement
that such financial statements be presented in comparative form shall only apply
to the extent financial statements of each of the Subsidiary Borrower and
Gemstar exist for such comparable periods in the previous fiscal year), and
notes thereto, all prepared in accordance with Regulation S-X and accompanied by
a certificate of a Financial Officer stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of Parent Borrower as of the date and for
the periods specified in accordance with

 

-62-



--------------------------------------------------------------------------------

GAAP consistently applied, and on a basis consistent with audited financial
statements referred to in clause (a) of this Section, subject to normal year-end
audit adjustments, (ii) a management report in a form reasonably satisfactory to
the Administrative Agent setting forth a statement of income items and
Consolidated EBITDA of Parent Borrower for such fiscal quarter and for the then
elapsed portion of the fiscal year, showing variance, by dollar amount and
percentage, from amounts for the comparable periods in the previous fiscal year
and budgeted amounts, and (iii) a narrative report and management’s discussion
and analysis, in a form reasonably satisfactory to the Administrative Agent, of
the financial condition and results of operations for such fiscal quarter and
the then elapsed portion of the fiscal year, as compared to the comparable
periods in the previous fiscal year and budgeted amounts (it being understood
that the information required by clause (i) and (iii) (other than with respect
to comparisons to budgeted amounts) may be furnished in the form of a Form
10-Q);

(c) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) or (b), a Compliance Certificate
(A) certifying that no Default has occurred or, if such a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (B) beginning with the fiscal quarter
ending September 30, 2008, setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.07(f) and 6.10 and, concurrently with any
delivery of financial statements under Section 5.01(a) above (beginning with the
fiscal year ending December 31, 2009), setting forth Parent Borrower’s
calculation of Excess Cash Flow and (C) showing a reconciliation of Consolidated
EBITDA to the net income set forth on the statement of income; and
(ii) concurrently with any delivery of financial statements under
Section 5.01(a) above, beginning with the fiscal year ending December 31, 2008,
a report of the accounting firm opining on or certifying such financial
statements stating that in the course of its regular audit of the financial
statements of Parent Borrower and its Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm
obtained no knowledge that any Default insofar as it relates to accounting
matters has occurred or, if in the opinion of such accounting firm such a
Default has occurred, specifying the nature and extent thereof;

(d) Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of financial statements under Section 5.01(a), a certificate of a
Financial Officer setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement;

(e) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Company with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to holders of the Senior Notes,
Permitted Senior Notes or Permitted Subordinated Notes, in each case pursuant to
the terms of the documentation governing such notes (or, in each case, any
trustee, agent or other representative therefor), as the case may be;

(f) Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter” received by any such person from its certified
public accountants and the management’s responses thereto;

 

-63-



--------------------------------------------------------------------------------

(g) Budgets. Within 60 days after the beginning of each fiscal year, a budget
for Parent Borrower in form reasonably satisfactory to the Administrative Agent,
but to include (x) statements of income and (y) balance sheets and sources and
uses of cash to the extent any line items included therein are necessary for the
determination of compliance with either of the covenants set forth in Sections
6.10(a) and (b) or for the calculation of Capital Expenditures, in each case,
for (i) each quarter of such fiscal year prepared in detail and (ii) each fiscal
year thereafter, through and including the fiscal year in which the Final
Maturity Date occurs, prepared in summary form, in each case, with appropriate
presentation and discussion of the principal assumptions upon which such budgets
are based, accompanied by the statement of a Financial Officer of Parent
Borrower to the effect that the budget of Parent Borrower is a reasonable
estimate for the periods covered thereby and, promptly when available, any
significant revisions of such budget;

(h) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly (and, in any event, within three
Business Days of the occurrence thereof):

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

(b) the filing or commencement of, or any threat in writing of any person to
file or commence, any action, suit, litigation or proceeding, whether at law or
in equity by or before any Governmental Authority, (i) against any Company or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect or (ii) with respect to any Loan Document;

(c) any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect;

(d) the occurrence of a Casualty Event resulting or expected to result in Net
Cash Proceeds in excess of $5.0 million; and

(e) (i) the incurrence of any material Lien (other than Permitted Collateral
Liens) on, or claim asserted against, any of the Collateral or (ii) the
occurrence of any other event which could materially affect the value of the
Collateral.

SECTION 5.03 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or Section 6.06 or, in the case of any Subsidiary,
where the failure to perform such obligations, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; comply with all applicable Requirements of Law (including any and all
zoning, building, Environmental Law, ordinance,

 

-64-



--------------------------------------------------------------------------------

code or approval or any building permits or any restrictions of record or
agreements affecting the Real Property) and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; pay and perform its obligations
under all Leases and Transaction Documents; and at all times maintain, preserve
and protect all property material to the conduct of such business and keep such
property in good repair, working order and condition (other than wear and tear
occurring in the ordinary course of business) and from time to time make, or
cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times;
provided that nothing in this Section 5.03(b) shall prevent (i) sales of
property, consolidations or mergers by or involving any Company in accordance
with Section 6.05 or Section 6.06; (ii) the withdrawal by any Company of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, franchises, licenses, trademarks, trade names, copyrights or
patents that such person reasonably determines are not useful to its business or
no longer commercially desirable.

SECTION 5.04 Insurance.

(a) Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the business of the Companies against such casualties and contingencies and of
such types and in such amounts with such deductibles as is customary in the case
of similar businesses operating in the same or similar locations, including
(i) commercial general liability against claims for bodily injury, death or
property damage covering any and all insurable claims, (ii) business
interruption insurance, and (iii) worker’s compensation insurance and such other
insurance as may be required by any Requirement of Law (such policies to be in
such form and amounts and having such coverage as may be reasonably satisfactory
to the Administrative Agent and the Collateral Agent).

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days (or 10 days with respect to
cancellation due to nonpayment of premiums) after receipt by the Collateral
Agent of written notice thereof; provided that no such notice shall be required
for any cancellation occurring within 180 days of the Closing Date in connection
with the consolidation of the Subsidiary Borrower and Gemstar insurance
policies, (ii) name the Collateral Agent as mortgagee (in the case of property
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance) or loss payee (in the case of property insurance), as
applicable, (iii) if reasonably requested by the Collateral Agent, include a
breach of warranty clause and (iv) be reasonably satisfactory in all other
respects to the Collateral Agent.

(c) Notice to Agents. Notify the Administrative Agent and the Collateral Agent
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.04
is taken out by any Company; and promptly deliver to the Administrative Agent
and the Collateral Agent a duplicate original copy of such policy or policies.

(d) Flood Insurance. If any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National

 

-65-



--------------------------------------------------------------------------------

Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then (i) maintain, or cause to be maintained, with a financially sound
and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.

(e) Broker’s Report. Deliver to the Administrative Agent and the Collateral
Agent and the Lenders a report of a reputable insurance broker with respect to
such insurance and such supplemental reports with respect thereto as the
Administrative Agent or the Collateral Agent may from time to time reasonably
request.

(f) Mortgaged Properties. No Loan Party that is an owner of Mortgaged Property
shall take any action that is reasonably likely to be the basis for termination,
revocation or denial of any insurance coverage required to be maintained under
such Loan Party’s respective Mortgage or that could be the basis for a defense
to any claim under any Insurance Policy maintained in respect of the Premises,
and each Loan Party shall otherwise comply in all material respects with all
Insurance Requirements in respect of the Premises; provided, however, that each
Loan Party may, at its own expense and after written notice to the
Administrative Agent, (i) contest the applicability or enforceability of any
such Insurance Requirements by appropriate legal proceedings, the prosecution of
which does not constitute a basis for cancellation or revocation of any
insurance coverage required under this Section 5.04 or (ii) cause the Insurance
Policy containing any such Insurance Requirement to be replaced by a new policy
complying with the provisions of this Section 5.04.

SECTION 5.05 Obligations and Taxes.

(a) Payment of Obligations. Pay its Indebtedness and other obligations promptly
and in accordance with their terms and pay and discharge promptly when due all
Taxes imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, services, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien other than a Permitted Lien upon such
properties or any part thereof; provided that such payment and discharge shall
not be required with respect to any such Tax or claim so long as (x)(i) the
validity or amount thereof shall be contested in good faith by appropriate
proceedings timely instituted and diligently conducted and the applicable
Company shall have set aside on its books adequate reserves or other appropriate
provisions with respect thereto in accordance with GAAP and (ii) such contest
operates to suspend collection of the contested obligation, Tax, assessment or
charge and enforcement of a Lien other than a Permitted Lien and (y) the failure
to pay could not reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect.

(b) Filing of Returns. Timely and correctly file all material Tax Returns
(taking into account valid extensions) required to be filed by it. Withhold,
collect and remit all Taxes that it is required to collect, withhold or remit.

(c) Tax Shelter Reporting. Parent Borrower does not intend to treat the Loans as
being a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4. In the event Parent Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof.

SECTION 5.06 Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within
5 days after any Responsible Officer of any Company or any ERISA Affiliates of
any Company knows or has reason to know that, any ERISA Event has occurred that,

 

-66-



--------------------------------------------------------------------------------

alone or together with any other ERISA Event could reasonably be expected to
result in liability of the Companies or any of their ERISA Affiliates in an
aggregate amount that could reasonably be expected to have a Material Adverse
Effect or the imposition of a Lien, a statement of a Financial Officer of Parent
Borrower setting forth details as to such ERISA Event and the action, if any,
that the Companies propose to take with respect thereto; (y) upon request by the
Administrative Agent, copies of (i) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by any Company or any ERISA Affiliate
with the Internal Revenue Service with respect to each Plan; (ii) the most
recent actuarial valuation report for each Plan; (iii) all notices received by
any Company or any ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (iv) such other documents or
governmental reports or filings relating to any Plan (or employee benefit plan
(as such term is defined in Section 3(3) of ERISA) sponsored or contributed to
by any Company) as the Administrative Agent shall reasonably request and
(z) promptly following any request therefor, on and after the effectiveness of
the Pension Protection Act of 2006, copies of (i) any documents described in
Section 101(k) of ERISA that any Company or its ERISA Affiliate may request with
respect to any Multiemployer Plan and (ii) any notices described in
Section 101(1) of ERISA that any Company or its ERISA Affiliate may request with
respect to any Multiemployer Plan; provided that if any Company or its ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, the applicable Company or ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings.

(a) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law are made of all
dealings and transactions in relation to its business and activities. Parent
Borrower will permit any representatives designated by the Administrative Agent
or any Lender (in coordination with the Administrative Agent) to visit and
inspect the financial records and the property of Parent Borrower and its
Subsidiaries at reasonable times and as often as reasonably requested upon
reasonable notice and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
or any Lender to discuss the affairs, finances, accounts and condition of any
Company with the officers and employees thereof and advisors therefor (including
independent accountants); provided that, so long as no Default has occurred and
is continuing, only two such visits and inspections during each fiscal year of
Parent Borrower shall be at Borrowers’ expense.

(b) Within 105 days after the end of each fiscal year of the Companies, at the
request of the Administrative Agent or Required Lenders, hold a meeting or
conference call (at a mutually agreeable time and, to the extent applicable,
location and venue, the costs of such venue or call to be paid by the Borrowers)
with all Lenders who choose to attend such meeting, at which meeting shall be
reviewed the financial results of the previous fiscal year and the financial
condition of the Companies and the budgets presented for the current fiscal year
of the Companies.

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12.

SECTION 5.09 Compliance with Environmental Laws; Environmental Reports.

(a) Comply, and cause all lessees and other persons occupying Real Property
owned, operated or leased by any Company to comply, in all material respects
with all Environmental Laws and Environmental Permits applicable to its
operations and Real Property; obtain and renew all material Environmental

 

-67-



--------------------------------------------------------------------------------

Permits applicable to its operations and Real Property; and conduct all
Responses required by, and in accordance with, Environmental Laws; provided that
no Company shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

(b) If a Default caused by reason of a breach of Section 3.18 or Section 5.09(a)
shall have occurred and be continuing for more than 20 days without the
Companies commencing activities reasonably likely to cure such Default in
accordance with Environmental Laws, at the written request of the Administrative
Agent or the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request (or such longer period as the
Administrative Agent agrees may be reasonably required to conduct any on
site-investigation or sampling), at the expense of Parent Borrower, an
environmental assessment report regarding the matters which are the subject of
such Default, including, where appropriate, soil and/or groundwater sampling,
prepared by an environmental consulting firm and, in the form and substance,
reasonably acceptable to the Administrative Agent and indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance or
Response to address them.

SECTION 5.10 Interest Rate Protection. If, on the one-year anniversary of the
Closing Date, less than 40% of the aggregate principal amount of Parent
Borrower’s Consolidated Indebtedness is subject to a fixed or maximum interest
rate, not later than the 30th day after such one-year anniversary of the Closing
Date, Borrowers shall enter into, and for a minimum of three years thereafter
maintain, Hedging Agreements with terms and conditions acceptable to the
Administrative Agent that result in at least 40% of the aggregate principal
amount of Parent Borrower’s Consolidated Indebtedness being effectively subject
to a fixed or maximum interest rate.

SECTION 5.11 Additional Collateral; Additional Guarantors.

(a) Subject to this Section 5.11, with respect to any property acquired after
the Closing Date by any Loan Party that is intended to be subject to the Lien
created by any of the Security Documents but is not so subject, promptly (and in
any event within 30 days after the acquisition thereof) (i) execute and deliver
to the Administrative Agent and the Collateral Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent or the Collateral Agent shall deem necessary or advisable
to grant to the Collateral Agent, for its benefit and for the benefit of the
other Secured Parties, a Lien on such property subject to no Liens other than
Permitted Collateral Liens, (ii) take all actions necessary to cause such Lien
to be duly perfected to the extent required by such Security Document in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent, and (iii) with respect to any property constituting
Material Foreign Intellectual Property owned by any Foreign Subsidiary, transfer
such Material Foreign Intellectual Property to a Loan Party; provided that no
Foreign Subsidiary shall be required to take the actions specified in clause
(iii) of this Section 5.11(a) if doing so would or could be expected to trigger
a material increase in the amounts included in the gross income of a United
States shareholder of such Foreign Subsidiary pursuant to Section 951 (or a
successor provision) of the Code, as reasonably determined by Parent Borrower.
Parent Borrower shall otherwise take such actions and execute and/or deliver to
the Collateral Agent such documents as the Administrative Agent or the
Collateral Agent shall require to confirm the validity, perfection and priority
of the Lien of the Security Documents on such after-acquired properties.

(b) With respect to (x) any person that is or becomes a Subsidiary (other than
an Immaterial Subsidiary) after the Closing Date and (y) any Subsidiary
previously designated by the Parent

 

-68-



--------------------------------------------------------------------------------

Borrower as an Immaterial Subsidiary pursuant to the definition thereof that at
any time fails to meet either of the qualifications of an Immaterial Subsidiary
under the definition thereof or is designated by the Parent Borrower as no
longer being an Immaterial Subsidiary pursuant to Section 5.11(d), in each case
promptly (and in any event within 30 days after such person becomes a Subsidiary
or is no longer an Immaterial Subsidiary) (i) unless such Equity Interests are
uncertificated, deliver to the Collateral Agent the certificates, representing
all of the Equity Interests of such Subsidiary owned by such Loan Party,
together with undated stock powers or other appropriate instruments of transfer
executed and delivered in blank by a duly authorized officer of the holder(s) of
such Equity Interests, and all intercompany notes owing from such Subsidiary to
any Loan Party together with instruments of transfer executed and delivered in
blank by a duly authorized officer of such Loan Party and (ii) cause such
Subsidiary (A) to execute a Joinder Agreement or such comparable documentation
to become a Guarantor and a joinder agreement to the applicable Security
Agreement, substantially in the form annexed thereto or, in the case of a
Foreign Subsidiary that owns Material Foreign Intellectual Property, execute a
security agreement compatible with the laws of such Foreign Subsidiary’s
jurisdiction in form and substance reasonably satisfactory to the Administrative
Agent, and (B) to take all actions necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to cause the Lien created by the
applicable security agreement to be duly perfected to the extent required by
such agreement in accordance with all applicable Requirements of Law, including
the filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent or the Collateral Agent. Notwithstanding
the foregoing, (1) the Equity Interests required to be delivered to the
Collateral Agent pursuant to clause (i) of this Section 5.11(b) shall not
include any Equity Interests of a Foreign Subsidiary created or acquired after
the Closing Date and (2) no Foreign Subsidiary shall be required to take the
actions specified in clause (ii) of this Section 5.11(b), if, in the case of
either clause (1) or (2), doing so would constitute an investment of earnings in
United States property under Section 956 (or a successor provision) of the Code,
which investment would or could reasonably be expected to trigger a material
increase in the amounts included in gross income of a United States shareholder
of such Subsidiary pursuant to Section 951 (or a successor provision) of the
Code, as reasonably determined by Parent Borrower; provided that this exception
shall not apply to (A) Voting Stock of any Subsidiary which is a first-tier
controlled foreign corporation (as defined in Section 957(a) of the Code)
representing 66% of the total voting power of all outstanding Voting Stock of
such Subsidiary and (B) 100% of the Equity Interests not constituting Voting
Stock of any such Subsidiary, except that any such Equity Interests constituting
“stock entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2) shall be treated as Voting Stock for purposes of this
Section 5.11(b).

(c) Promptly grant to the Collateral Agent, within 30 days of the acquisition
thereof, a security interest in and Mortgage on (i) each Real Property owned in
fee by such Loan Party as is acquired by such Loan Party after the Closing Date
and that, together with any improvements thereon, individually has a fair market
value of at least $250,000, and (ii) unless the Collateral Agent otherwise
consents, each leased Real Property of such Loan Party which lease individually
has a fair market value of at least $250,000, in each case, as additional
security for the Secured Obligations (unless the subject property is already
mortgaged to a third party to the extent permitted by Section 6.02). Such
Mortgages shall be granted pursuant to documentation reasonably satisfactory in
form and substance to the Administrative Agent and the Collateral Agent and
shall constitute valid and enforceable perfected Liens subject only to Permitted
Collateral Liens or other Liens acceptable to the Collateral Agent. The
Mortgages or instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Loan Party shall otherwise take
such actions and execute and/or deliver to the Collateral Agent such documents
as the Administrative Agent or the Collateral Agent shall require to confirm the
validity, perfection and priority of the Lien of any existing Mortgage or new
Mortgage against

 

-69-



--------------------------------------------------------------------------------

such after-acquired Real Property (including a Title Policy, a Survey, a life of
loan flood hazard determination and local counsel opinion (in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent) in
respect of such Mortgage).

(d) To the extent the consolidated total assets or the consolidated total
revenues for all Immaterial Subsidiaries in the aggregate exceed the amounts
specified in the proviso to the definition of “Immaterial Subsidiary”, the
Parent Borrower shall cause one or more Immaterial Subsidiaries to become
Guarantors to the extent required by Section 5.11(b) such that the consolidated
total assets and the consolidated total revenues for all remaining Immaterial
Subsidiaries in the aggregate do not exceed the amounts specified in the proviso
to such definition.

SECTION 5.12 Security Interests; Further Assurances. Promptly, upon the
reasonable request of the Administrative Agent, the Collateral Agent or any
Lender, at Parent Borrower’s expense, execute, acknowledge and deliver, or cause
the execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except as permitted by the applicable Security Document, or
use reasonable commercial efforts to obtain any consents or waivers as may be
necessary or appropriate in connection therewith. Deliver or cause to be
delivered to the Administrative Agent and the Collateral Agent from time to time
such other documentation, consents, authorizations, approvals and orders in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent as the Administrative Agent and the Collateral Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Security Documents. Upon the exercise by the Administrative
Agent, the Collateral Agent or any Lender of any power, right, privilege or
remedy pursuant to any Loan Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or such
Lender may require. If the Administrative Agent, the Collateral Agent or the
Required Lenders determine that they are required by a Requirement of Law to
have appraisals prepared in respect of the Real Property of any Loan Party
constituting Collateral, Parent Borrower shall provide to the Administrative
Agent appraisals that satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of FIRREA and are otherwise in form and substance
satisfactory to the Administrative Agent and the Collateral Agent.

SECTION 5.13 Information Regarding Collateral.

(a) Not effect any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office, (iii) in any Loan Party’s
identity or organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Collateral Agent and the Administrative Agent not less than 30 days’
prior written notice (in the form of an Officers’ Certificate), or such lesser
notice period agreed to by the Collateral Agent, of its intention so to do,
clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) it shall have taken all action reasonably
satisfactory to the Collateral Agent to maintain the perfection and priority of
the security interest of the Collateral Agent for the benefit of the Secured
Parties in the Collateral, if applicable. Each Loan Party agrees to promptly
provide the Collateral Agent with certified Organizational Documents reflecting
any of the changes described in the preceding

 

-70-



--------------------------------------------------------------------------------

sentence. Each Loan Party also agrees to promptly notify the Collateral Agent of
any change in the location of any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
is located (including the establishment of any such new office or facility),
other than changes in location to a Mortgaged Property.

(b) Concurrently with the delivery of financial statements pursuant to
Section 5.01(a), deliver to the Administrative Agent and the Collateral Agent a
Perfection Certificate Supplement and a certificate of a Financial Officer and
the chief legal officer of Parent Borrower certifying that all UCC financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction necessary to protect and perfect the security interests and Liens
under the Security Documents for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period).

SECTION 5.14 Post-Closing Matters. The Parent Borrower shall, or shall cause its
relevant Subsidiaries to, complete each of the actions described on Schedule
5.14 by no later than such time set forth in Schedule 5.14 with respect to such
action, as such time may be extended by the Administrative Agent in its sole
discretion.

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in
full, unless the Required Lenders shall otherwise consent in writing, no Loan
Party will, nor will they cause or permit any Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

(b) (i) Indebtedness outstanding on the Closing Date and listed on
Schedule 6.01(b) and Permitted Refinancings thereof and (ii) the Senior Notes
and Senior Note Guarantees and Permitted Refinancings thereof;

(c) Indebtedness under Hedging Obligations with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes; provided that if such Hedging Obligations relate
to interest rates, (i) such Hedging Obligations relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and
(ii) the notional principal amount of such Hedging Obligations at the time
incurred does not exceed the principal amount of the Indebtedness to which such
Hedging Obligations relate;

(d) Indebtedness permitted by Sections 6.04(f) and (i);

 

-71-



--------------------------------------------------------------------------------

(e) Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations and Attributable Indebtedness in respect of Sale and Leaseback
Transactions, in an aggregate amount under this clause (e) not to exceed $25.0
million at any time outstanding;

(f) Indebtedness incurred by Foreign Subsidiaries that are not Guarantors in an
aggregate amount not to exceed $25.0 million at any time outstanding;

(g) Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed);

(h) Contingent Obligations of any Loan Party in respect of Indebtedness
otherwise permitted under this Section 6.01;

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(j) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(k) Indebtedness of any Company in an aggregate amount not to exceed $10.0
million at any time outstanding;

(l) Parent Borrower and its Subsidiaries may become and remain liable with
respect to customary indemnification and purchase price adjustment obligations
incurred in connection with Asset Sales or other sales of assets;

(m) Indebtedness assumed in connection with any Permitted Acquisition in an
aggregate amount not to exceed $25.0 million at any time outstanding; provided
that (x) such Indebtedness (i) was not incurred in contemplation of such
Permitted Acquisition, (ii) is secured only by the assets acquired in the
applicable Permitted Acquisition (including any acquired Equity Interests),
(iii) the only obligors with respect to any Indebtedness incurred pursuant to
this clause (m) shall be those Persons who were obligors of such Indebtedness
prior to such Permitted Acquisition, (y) both immediately prior to and after
giving effect thereto no Default shall exist or result therefrom and (z) Parent
Borrower shall be in compliance on a Pro Forma Basis after giving effect to the
assumption of such Indebtedness with each of the covenants set forth in
Section 6.10(a) and (b) for the Test Period then last ended;

(n) Indebtedness under Permitted Senior Notes and Permitted Subordinated Notes,
the Net Cash Proceeds of which are applied to prepay Loans pursuant to
Section 2.10(d) and Permitted Refinancings thereof; provided that (x) both
immediately prior to and after giving effect thereto no Default shall exist or
result therefrom and (y) Parent Borrower shall be in compliance on a Pro Forma
Basis after giving effect to the incurrence of such Indebtedness with each of
the covenants set forth in Sections 6.10(a) and (b) for the Test Period then
last ended;

 

-72-



--------------------------------------------------------------------------------

(o) Indebtedness under Permitted Senior Notes and Permitted Subordinated Notes
incurred to finance a Permitted Acquisition and Permitted Refinancings thereof;
provided that (x) both immediately prior to and after giving effect thereto no
Default shall exist or result therefrom, (y) Parent Borrower shall be in
compliance on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness with each of the covenants set forth in Sections 6.10(a) and
(b) for the Test Period then last ended and the Total Leverage Ratio for the
Test Period then last ended after giving effect to such transaction on a Pro
Forma Basis shall not be greater than the Total Leverage Ratio set forth
opposite the applicable Test Period in the table in Section 6.10(a) minus 0.5
and (z) the aggregate principal amount of Permitted Senior Notes incurred under
this clause (o) shall not exceed $150.0 million at any one time outstanding
(provided that such amount shall increase to $250.0 million at any one time
outstanding if the Total Leverage Ratio for the Test Period then last ended
after giving effect to such transaction on a Pro Forma Basis is less than 2.50
to 1.00);

(p) Indebtedness in respect of (i) the Convertible Notes and (ii) Permitted
Additional Notes the net proceeds of which are used to refinance or defease the
Convertible Notes (provided that (x) such Permitted Additional Notes have a
final maturity date that is no earlier than six months after the final maturity
date of the Senior Notes and (y) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and Parent Borrower shall
be in compliance on a Pro Forma Basis after giving effect to the incurrence of
such Indebtedness with each of the covenants set forth in Sections 6.10(a) and
(b) for the Test Period then last ended) and, in each case, Permitted
Refinancings thereof in an aggregate principal amount under this clause (p) not
to exceed at any time $240.0 million outstanding, plus, in the case of a
defeasance of the Convertible Notes, any additional amounts necessary to defease
the Convertible Notes, including any premium or additional interest payable
within one year of such defeasance in connection therewith; and

(q) Indebtedness in respect of reimbursement obligations under letters of credit
issued on behalf of Parent Borrower in the ordinary course of business in an
amount not to exceed $10.0 million.

SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):

(a) inchoate Liens for ad valorem property Taxes not yet due and payable or
Liens for Taxes, which are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings (or orders entered in connection with such proceedings)
have the effect of preventing the forfeiture or sale of the property subject to
any such Lien;

(b) Liens in respect of property of any Company imposed by Requirements of Law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole
and (ii) which, if they secure obligations that are then due and unpaid, are
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to any such Lien;

 

-73-



--------------------------------------------------------------------------------

(c) any Lien in existence on the Closing Date and set forth on Schedule 6.02(c)
and any Lien granted as a replacement or substitute therefor; provided that any
such replacement or substitute Lien (i) except as permitted by clause (a) of the
definition of “Permitted Refinancing,” does not secure an aggregate amount of
Indebtedness, if any, greater than that secured on the Closing Date and
(ii) does not encumber any property other than the property subject thereto on
the Closing Date (any such Lien, an “Existing Lien”);

(d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness, (ii) individually or in the aggregate materially impairing the
value or marketability of such Real Property or (iii) individually or in the
aggregate materially interfering with the ordinary conduct of the business of
the Companies at such Real Property;

(e) Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which such Company shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings;

(f) Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements of
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation, (y) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(i) with respect to clauses (x), (y) and (z) of this paragraph (f), such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings or orders entered in connection with
such proceedings have the effect of preventing the forfeiture or sale of the
property subject to any such Lien and (ii) to the extent such Liens are not
imposed by Requirements of Law, such Liens shall in no event encumber any
property other than cash and Cash Equivalents;

(g) Leases of the properties of any Company granted by such Company to third
parties, in each case (i) entered into in the ordinary course of such Company’s
business so long as such Leases are subordinate in all respects to the Liens
granted and evidenced by the Security Documents and do not, individually or in
the aggregate, (A) interfere in any material respect with the ordinary conduct
of the business of any Company or (B) materially impair the use (for its
intended purposes) or the value of the property subject thereto or (ii) entered
into on a transitional basis in connection with Asset Sales otherwise permitted
by this Agreement;

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business in accordance with the past practices of such
Company;

 

-74-



--------------------------------------------------------------------------------

(i) Liens securing Indebtedness incurred pursuant to Section 6.01(e); provided
that any such Liens attach only to the property being financed pursuant to such
Indebtedness and do not encumber any other property of any Company;

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

(k) Liens (1) on assets acquired or (2) on property of a person, in each case
existing at the time such assets or person is acquired or merged with or into or
consolidated with any Company to the extent permitted hereunder (and not created
in anticipation or contemplation thereof) and to the extent the Indebtedness
secured by such Liens is permitted by Section 6.01(m); provided that such Liens
do not extend to assets or property not subject to such Liens at the time of
acquisition (other than improvements thereon) and are no more favorable to the
lienholders than such existing Lien;

(l) Liens granted pursuant to the Security Documents to secure the Secured
Obligations;

(m) licenses of Intellectual Property granted by or in favor of any Company in
the ordinary course of business (whether in consideration of periodic royalties
or upfront payments in the ordinary course of business) and not interfering in
any material respect with the ordinary conduct of business of the Companies;

(n) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(o) Liens securing Indebtedness incurred pursuant to Section 6.01(f); provided
that (i) such Liens do not extend to, or encumber, property which constitutes
Collateral and (ii) such Liens extend only to the property (or Equity Interests)
of the Foreign Subsidiary incurring such Indebtedness;

(p) Liens on cash collateral that does not constitute Collateral securing
Indebtedness incurred pursuant to Section 6.01(c);

(q) Liens incurred in the ordinary course of business of any Company with
respect to obligations that do not in the aggregate exceed $10.0 million at any
time outstanding, so long as such Liens, to the extent covering any Collateral,
are junior to the Liens granted pursuant to the Security Documents; and

(r) Liens on cash collateral that does not constitute Collateral securing
Indebtedness incurred pursuant to Section 6.01(q);

provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents.

 

-75-



--------------------------------------------------------------------------------

SECTION 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06 and (ii) any Liens
arising in connection with its use of such property are permitted by
Section 6.02.

SECTION 6.04 Investment, Loan and Advances. Directly or indirectly, lend money
or credit (by way of guarantee or otherwise) or make advances to any person, or
purchase or acquire any stock, bonds, notes, debentures or other obligations or
securities of, or any other interest in, or make any capital contribution to,
any other person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract (all of the foregoing, collectively,
“Investments”), except that the following shall be permitted:

(a) the Companies may consummate the Transactions in accordance with the
provisions of the Transaction Documents;

(b) Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);

(c) the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) invest in, acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments held for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business;

(d) Hedging Obligations incurred pursuant to Section 6.01(c);

(e) loans and advances to directors, employees and officers of Parent Borrower
and the Subsidiaries for bona fide business purposes and to purchase Equity
Interests of Parent Borrower, in an aggregate amount not to exceed $5.0 million
at any time outstanding; provided that no loans in violation of Section 402 of
the Sarbanes-Oxley Act shall be permitted hereunder;

(f) Investments (i) by any Company in any Borrower or any Guarantor, (ii) by any
Company in any Person in connection with an Investment that is a Permitted
Acquisition, (iii) by a Subsidiary that is not a Borrower or a Guarantor in any
other Subsidiary that is not a Borrower or a Guarantor; provided that (x) any
Investment in the form of a loan or advance shall be evidenced by the
Intercompany Note and, in the case of a loan or advance by a Loan Party, pledged
by such Loan Party as Collateral pursuant to the Security Documents, and in the
case of a loan or advance made to a Loan Party by a non-Loan Party, such
Intercompany Note shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent and (y) the sum of
Investments made pursuant to clause (ii) in connection with a Permitted
Acquisition of any Person that does not become a Guarantor shall not exceed at
any time outstanding, together with the aggregate amount of Investments
outstanding pursuant to Section 6.04(i), the sum of (A) $25.0 million plus
(B) the amount of Investments permitted to be made under Section 6.04(l) that
have not been so made thereunder or under Section 6.04(i)(B) or
Section 6.04(j)(B) below;

(g) Investments in securities and promissory notes of trade creditors or
customers in the ordinary course of business received upon a workout or
foreclosure or pursuant to any plan of reorganization or liquidation or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;

 

-76-



--------------------------------------------------------------------------------

(h) Investments made by any Borrower or any Subsidiary as a result of non-cash
consideration received in connection with an Asset Sale made in compliance with
Section 6.06;

(i) Investments made by any Loan Party in any Subsidiary that is not a Guarantor
in an aggregate amount not to exceed at any time outstanding, together with the
aggregate amount of Investments outstanding pursuant to clause (y) of the
proviso to Section 6.04(f), the sum of (A) $25.0 million plus (B) the amount of
Investments permitted to be made under Section 6.04(l) that have not been so
made thereunder or under clause (y)(B) of the proviso to Section 6.04(f)(ii) or
Section 6.04(j)(B) below; provided that any Investment in the form of a loan or
advance shall be evidenced by the Intercompany Note and pledged by such Loan
Party as Collateral pursuant to the Security Documents, and in the case of a
loan or advance made to a Loan Party by a non-Loan Party, such Intercompany Note
shall be subordinated to the Obligations in a manner reasonably satisfactory to
the Administrative Agent;

(j) Investments by any non-Loan Party to the extent such Investments were
financed with internally generated cash flow of such non-Loan Party or any other
non-Loan Party, in connection with a Permitted Acquisition by such non-Loan
Party of any person that does not become a Loan Party, in an aggregate amount at
any time outstanding not to exceed the sum of (A) $35.0 million (provided that
such amount shall increase to $50.0 million at any time outstanding if the Total
Leverage Ratio for the Test Period then last ended after giving effect to such
transaction on a Pro Forma Basis is less than 2.50 to 1.00) plus (B) the amount
of Investments permitted to be made under Section 6.04(l) that have not been so
made thereunder or under clause (y)(B) of the proviso to Section 6.04(f)(ii) or
Section 6.04(i)(B) above;

(k) other Investments in an aggregate amount not to exceed $20.0 million at any
time outstanding;

(l) Investments in joint ventures in an aggregate amount not to exceed at any
time outstanding $20.0 million less the amount of Investments made pursuant to
clause (y)(B) of the proviso to Section 6.04(f)(ii), Section 6.04(i)(B) or
Section 6.04(j)(B);

(m) the cashless exercise by (x) in the case of clause (A) below, the Subsidiary
Borrower or (y) in the case of clause (B) below, the Parent Borrower, in each
case of any option or similar instrument to purchase Equity Interests (other
than Disqualified Capital Stock) of the Parent Borrower for consideration given
(A) prior to the Closing Date or (B) after the Closing Date to the extent
expressly permitted hereunder (in each case along with such purchase for
consideration given prior to the Closing Date or consideration paid pursuant to
an express permission hereunder, as the case may be); provided that no Default
or Event of Default has occurred and is continuing or would result therefrom;
and

(n) the purchase by Parent Borrower of any option (or similar instrument) to
purchase Equity Interests (other than Disqualified Capital Stock) of Parent
Borrower entered into contemporaneously and otherwise in connection with the
issuance of convertible notes otherwise permitted to be issued under this
Agreement; provided that the aggregate consideration for such option or options
shall not exceed $15.0 million plus the amount of any Net Cash Proceeds received
by Parent Borrower from the sale of a warrant (or similar instrument) to sell
Equity Interests (other than Disqualified Capital Stock) of Parent Borrower
entered into contemporaneously and otherwise in connection with the purchase of
such option and incurrence of such convertible notes; provided, further, that no
Default or Event of Default has occurred and is continuing or would result
therefrom.

 

-77-



--------------------------------------------------------------------------------

An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to Parent Borrower or any Guarantor.

SECTION 6.05 Mergers and Consolidations. Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation (or agree to do
any of the foregoing at any future time), except that the following shall be
permitted:

(a) the Transactions as contemplated by the Transaction Documents;

(b) Asset Sales in compliance with Section 6.06;

(c) acquisitions in compliance with Section 6.07;

(d) any Company may merge or consolidate with or into (x) any Borrower or any
Guarantor (as long as Parent Borrower is the surviving person in the case of any
merger or consolidation involving Parent Borrower, the Subsidiary Borrower is
the surviving person in the case of any merger or consolidation involving the
Subsidiary Borrower and a Guarantor is the surviving person and remains a Wholly
Owned Subsidiary of Parent Borrower in any other case); provided that the Lien
on and security interest in such property granted or to be granted in favor of
the Collateral Agent under the Security Documents shall be maintained or created
in accordance with the provisions of Section 5.11 or Section 5.12, as applicable
or (y) if such Company is not a Loan Party, any other Subsidiary of Parent
Borrower that is not a Loan Party; and

(e) any Subsidiary may dissolve, liquidate or wind up its affairs at any time;
provided that (x) such dissolution, liquidation or winding up, as applicable,
could not reasonably be expected to have a Material Adverse Effect and (y) if
such Subsidiary is a Loan Party, all remaining assets of such Loan Party are
transferred to any Borrower or another Guarantor.

Notwithstanding anything to the contrary, for so long as the Convertible Notes
remain outstanding, no Company shall wind up, liquidate or dissolve its affairs
or enter into any transaction of merger or consolidation (or agree to do any of
the foregoing at any future time), with the Subsidiary Borrower and the
Subsidiary Borrower shall not wind up, liquidate or dissolve its affairs or
enter into any transaction of merger or consolidation (or agree to do any of the
foregoing at any future time), with any other Company

SECTION 6.06 Asset Sales. Effect any Asset Sale, or agree to effect any Asset
Sale, except that the following shall be permitted:

(a) disposition of used, worn out, obsolete or surplus property by any Company
in the ordinary course of business and the abandonment or other disposition of
Intellectual Property that is, in the reasonable judgment of Parent Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of the Companies taken as a whole;

(b) Asset Sales; provided that (i) the aggregate consideration received in
respect of any such Asset Sale pursuant to this clause (b) (x) shall be in an
amount at least equal to the fair market value thereof and (y) shall consist of
not less than 75% cash consideration and (ii) no Default or Event of Default has
occurred and is continuing or would result therefrom and Parent Borrower shall
be in compliance on a Pro Forma Basis after giving effect to such Asset Sale
with each of the covenants set forth in Sections 6.10(a) and (b) for the Test
Period then last ended;

 

-78-



--------------------------------------------------------------------------------

(c) leases of real or personal property in the ordinary course of business and
in accordance with the applicable Security Documents;

(d) the Transactions as contemplated by the Transaction Documents;

(e) mergers and consolidations in compliance with Section 6.05;

(f) Investments in compliance with Section 6.04;

(g) Sale and Leaseback Transactions of property acquired after the Closing Date
so long as the Attributable Indebtedness with respect to such Sale and Leaseback
Transaction is permitted to be incurred pursuant to Section 6.01(e); and

(h) any long-term exclusive license to, or an assignment of, the right to
commercialize Intellectual Property (including the rights to make, have made,
use, sell, offer for sale and import Intellectual Property and any associated
goodwill).

SECTION 6.07 Acquisitions. Purchase or otherwise acquire (in one or a series of
related transactions) any part of the property (whether tangible or intangible)
of any person (or agree to do any of the foregoing at any future time), except
that the following shall be permitted:

(a) Capital Expenditures by Parent Borrower and the Subsidiaries, including for
purposes of this Section 6.07, the expenditures referred to in clause (i) of the
definition of “Capital Expenditures”;

(b) purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;

(c) Investments in compliance with Section 6.04;

(d) leases of real or personal property and licenses of Intellectual Property,
in each case in the ordinary course of business and in accordance with the
applicable Security Documents;

(e) the Transactions as contemplated by the Transaction Documents;

(f) Permitted Acquisitions; and

(g) mergers and consolidations in compliance with Section 6.05;

provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable.

SECTION 6.08 Dividends. Authorize, declare or pay, directly or indirectly, any
Dividends with respect to any Company, except that the following shall be
permitted:

(a) Dividends by any Company to Parent Borrower, the Subsidiary Borrower or any
Guarantor that is a Wholly Owned Subsidiary of Parent Borrower (and, in the case
of a Dividend by a non-Wholly Owned Subsidiary, to any Loan Party and to each
other owner of Equity Interests of such non-Wholly Owned Subsidiary based on
their relative ownership interests of the relevant class of Equity Interests (so
long as such Loan Party receives its pro rata share of such Dividends));

 

-79-



--------------------------------------------------------------------------------

(b) payments by Parent Borrower to repurchase or redeem Qualified Capital Stock
of Parent Borrower held by officers, directors or employees or former officers,
directors or employees (or their transferees, estates or beneficiaries under
their estates) of any Company, upon their death, disability, retirement,
severance or termination of employment or service; provided that the aggregate
cash consideration paid for all such redemptions and payments shall not exceed,
in any fiscal year, $5.0 million;

(c) Dividends by Parent Borrower in an aggregate amount not to exceed the sum of
(x) $25.0 million and (y) on and after the first anniversary of the Closing
Date, an additional $10.0 million, and on each subsequent anniversary of the
Closing Date, an additional $10.0 million; provided that the sum of clauses
(x) and (y) shall not exceed $50.0 million; provided, further, that both
immediately prior to and after giving effect thereto no Default shall exist or
result therefrom; and

(d) the cashless exercise of any option or other instrument permitted under
Section 6.04(m) or (n).

SECTION 6.09 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of any Company (other than
between or among Parent Borrower, Subsidiary Borrower and one or more
Guarantors), other than on terms and conditions at least as favorable to such
Company as would reasonably be obtained by such Company at that time in a
comparable arm’s-length transaction with a person other than an Affiliate,
except that the following shall be permitted:

(a) Dividends permitted by Section 6.08;

(b) Investments permitted by Sections 6.04(b),(e), (f)(i), (f)(iii), (i) and
(l);

(c) (i) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements and
(ii) reasonable incentive bonuses payable to officers and employees in
connection with dispositions of assets of Parent Borrower or its Subsidiaries,
in each case approved by the Board of Directors of Parent Borrower;

(d) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(e) sales of Qualified Capital Stock of Parent Borrower to Affiliates of Parent
Borrower not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith;

(f) any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock of Parent Borrower;

(g) the Transactions as contemplated by the Transaction Documents; and

 

-80-



--------------------------------------------------------------------------------

(h) transfer pricing payments by Parent Borrower or a Company to another Company
in the ordinary course of business and consistent with past practices or
pursuant to any Requirements of Law.

SECTION 6.10 Financial Covenants.

(a) Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, as of the
last day of any Test Period in effect during any period in the table below, to
exceed the ratio set forth opposite such period in the table below:

 

Test Period

  

Leverage Ratio

July 1, 2008 - September 30, 2008    4.50 to 1.0 October 1, 2008 - March 31,
2009    4.25 to 1.0 April 1, 2009 - June 30, 2009    3.75 to 1.0 July 1, 2009 -
September 30, 2009    3.50 to 1.0 October 1, 2009 - December 31, 2009    3.25 to
1.0 January 1, 2010 - March 31, 2010    2.75 to 1.0 April 1, 2010 - June 30,
2010    2.50 to 1.0 July 1, 2010 and thereafter    2.25 to 1.0

(b) Minimum Fixed Charge Coverage Ratio. Permit the Consolidated Fixed Charge
Coverage Ratio, as of the last day of any Test Period in effect during any
period in the table below, to be for such Test Period less than the ratio set
forth opposite such period in the table below:

 

Test Period

  

Fixed Charge

Coverage Ratio

July 1, 2008 - March 31, 2010

   1.30 to 1.00

April 1, 2010 - September 30, 2010

   1.40 to 1.00

October 1, 2010 and thereafter

   1.50 to 1.00

SECTION 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc. Directly or indirectly:

(a) make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Indebtedness outstanding under the Senior Notes, Permitted
Additional Notes, Convertible Notes or any Subordinated Indebtedness, except
(i) Permitted Refinancings thereof otherwise permitted by Section 6.01 and
(ii) in the case of the Convertible Notes (A) open market purchases of
Convertible Notes at a discount to par (provided that the Total Leverage Ratio
for the Test Period then last ended immediately prior to such transaction is
less than 2.50 to 1.00) or (B) refinancings of the Convertible Notes with
Permitted Additional Notes (provided that (x) such Permitted Additional Notes
have a final maturity date that is no earlier than six months after the final
maturity date of the Senior Notes and

 

-81-



--------------------------------------------------------------------------------

(y) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and Parent Borrower shall be in compliance on a Pro Forma
Basis after giving effect to the incurrence of such Indebtedness with each of
the covenants set forth in Sections 6.10(a) and (b) for the Test Period then
last ended) to the extent permitted by Section 6.01(p);

(b) amend or modify, or permit the amendment or modification of, any provision
of any Transaction Document or any document governing any Material Indebtedness
in any manner that is adverse in any material respect to the interests of the
Lenders; or

(c) terminate, amend or modify any of its Organizational Documents (including
(x) by the filing or modification of any certificate of designation and (y) any
election to treat any Pledged Securities (as defined in the Security Agreement)
as a “security” under Section 8-103 of the UCC other than concurrently with the
delivery of certificates representing such Pledged Securities to the Collateral
Agent) or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such amendments
or modifications or such new agreements which are not adverse in any material
respect to the interests of the Lenders; provided that Parent Borrower may issue
such Equity Interests, so long as such issuance is not prohibited by
Section 6.13 or any other provision of this Agreement, and may amend or modify
its Organizational Documents to authorize any such Equity Interests.

SECTION 6.12 Limitation on Certain Restrictions on Subsidiaries. Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) pay dividends
or make any other distributions on its capital stock or any other interest or
participation in its profits owned by Parent Borrower or any Subsidiary, or pay
any Indebtedness owed to Parent Borrower or a Subsidiary except to the extent
such Indebtedness is expressly subordinated to the Loans, (b) make loans or
advances to Parent Borrower or any Subsidiary or (c) transfer any of its
properties to Parent Borrower or any Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) applicable Requirements of Law;
(ii) this Agreement and the other Loan Documents; (iii) the Senior Note
Documents or any Permitted Additional Notes; (iv) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of a Subsidiary; (v) customary provisions restricting assignment of any
agreement entered into by a Subsidiary in the ordinary course of business;
(vi) any holder of a Lien permitted by Section 6.02 restricting the transfer or
encumbrance of the property subject thereto; (vii) customary restrictions and
conditions contained in any agreement relating to any transaction permitted
under Section 6.05 or the sale of any property permitted under Section 6.06
pending the consummation of such transaction or sale; (viii) any agreement in
effect at the time such Subsidiary becomes a Subsidiary of Parent Borrower, so
long as such agreement was not entered into in connection with or in
contemplation of such person becoming a Subsidiary of Parent Borrower;
(ix) without affecting the Loan Parties’ obligations under Section 5.11,
customary provisions in partnership agreements, limited liability company
organizational governance documents, asset sale and stock sale agreements and
other similar agreements entered into in the ordinary course of business that
restrict the transfer of ownership interests in such partnership, limited
liability company or similar person; (x) restrictions on cash or other deposits
or net worth imposed by suppliers or landlords under contracts entered into in
the ordinary course of business; (xi) any instrument governing Indebtedness
assumed in connection with any Permitted Acquisition, which encumbrance or
restriction is not applicable to any person, or the properties or assets of any
person, other than the person or the properties or assets of the person so
acquired; (xii) in the case of any joint venture which is not a Loan Party in
respect of any matters referred to in clauses (b) and (c) above, restrictions in
such person’s Organizational Documents or pursuant to any joint venture
agreement or stockholders agreements solely to the extent of the Equity
Interests of or property held in the subject joint venture or other entity; or
(xiii) any encumbrances

 

-82-



--------------------------------------------------------------------------------

or restrictions imposed by any amendments or refinancings that are otherwise
permitted by the Loan Documents or the contracts, instruments or obligations
referred to in clauses (iii), (vi), (viii) or (xi) above; provided that such
amendments or refinancings are no more materially restrictive with respect to
such encumbrances and restrictions than those prior to such amendment or
refinancing.

SECTION 6.13 Limitation on Issuance of Capital Stock.

(a) With respect to Parent Borrower, issue any Equity Interest that is not
Qualified Capital Stock.

(b) With respect to any Subsidiary, issue any Equity Interest (including by way
of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, any Equity Interest, except (i) for stock splits,
stock dividends and additional issuances of Equity Interests which do not
decrease the percentage ownership of Parent Borrower or any Subsidiaries in any
class of the Equity Interest of such Subsidiary; (ii) Subsidiaries of Parent
Borrower formed after the Closing Date may issue Equity Interests to Parent
Borrower or the Subsidiary of Parent Borrower which is to own such Equity
Interests; and (iii) for issuance of nominal directors’ qualifying shares
pursuant to Requirements of Law. All Equity Interests issued in accordance with
this Section 6.13(b) shall, to the extent required by Sections 5.11 and 5.12 or
any Security Agreement or if such Equity Interests are issued by Parent
Borrower, be delivered to the Collateral Agent for pledge pursuant to the
applicable Security Agreement.

SECTION 6.14 [Reserved.]

SECTION 6.15 Business.

(a) With respect to Parent Borrower and its Subsidiaries (other than any Foreign
IP Subsidiary) engage (directly or indirectly) in any business other than those
businesses in which Parent Borrower and its Subsidiaries are engaged on the
Closing Date as described in the Confidential Information Memorandum (or, in the
good faith judgment of the Board of Directors, which are substantially related
thereto or are reasonable extensions thereof); and

(b) With respect to each Foreign IP Subsidiary, engage in any business
activities or have any properties or liabilities, other than its ownership of
Intellectual Property and any property owned on the Closing Date and activities
and properties incidental to the foregoing or create, incur, assume, or permit
to exist, directly or indirectly, any Indebtedness or Liens (other than Liens
described in clause (l) of Section 6.02).

SECTION 6.16 Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices, except changes that are required by
GAAP.

SECTION 6.17 Fiscal Year. Change its fiscal year-end to a date other than
December 31.

SECTION 6.18 No Further Negative Pledge. Enter into any agreement, instrument,
deed or lease which prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of their respective
properties or revenues, whether now owned or hereafter acquired, or which
requires the grant of any security for an obligation if security is granted for
another obligation, except the following: (1) this Agreement and the other Loan
Documents; (2) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the properties encumbered thereby; (3) the Senior
Note Documents as in effect on the Closing Date; (4) the Permitted Additional
Notes, if any; (5) any other agreement that does not restrict in any manner
(directly or indirectly)

 

-83-



--------------------------------------------------------------------------------

Liens created pursuant to the Loan Documents on any Collateral securing the
Secured Obligations and does not require the direct or indirect granting of any
Lien securing any Indebtedness or other obligation by virtue of the granting of
Liens on or pledge of property of any Loan Party to secure the Secured
Obligations; and (6) any prohibition or limitation that (a) exists pursuant to
applicable Requirements of Law, (b) consists of customary restrictions and
conditions contained in any agreement relating to any transaction permitted
under Section 6.05 or the sale of any property permitted under Section 6.06,
(c) restricts subletting or assignment of leasehold interests contained in any
Lease governing a leasehold interest of Parent Borrower or a Subsidiary,
(d) exists in any agreement in effect at the time such Subsidiary becomes a
Subsidiary of Parent Borrower, so long as such agreement was not entered into in
contemplation of such person becoming a Subsidiary (e) exists in any instrument
governing Indebtedness assumed in connection with any Permitted Acquisition,
which encumbrance or restriction is not applicable to any person, or the
properties or assets of any person, other than the person or the properties or
assets of the person so acquired or (f) is imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in clause (2), (3), (4) or
(6)(d) or (e); provided that such amendments and refinancings are no more
materially restrictive with respect to such prohibitions and limitations than
those prior to such amendment or refinancing.

SECTION 6.19 Anti-Terrorism Law; Anti-Money Laundering.

(a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.21, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.19).

(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Requirement of Law.

SECTION 6.20 Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by a Requirement of Law, or the Loans made by the Lenders would be
in violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law.

 

-84-



--------------------------------------------------------------------------------

ARTICLE VII

GUARANTEE

SECTION 7.01 The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the Loans made by the Lenders to,
and the Notes held by each Lender of, Borrowers, and all other Secured
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or any Hedging Agreement or Treasury Services Agreement
entered into with a counterparty that is a Secured Party, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantors hereby jointly and
severally agree that if any Borrower or other Guarantor(s) shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

SECTION 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable Requirements of Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of
Borrowers under this Agreement, the Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, any Lender or
Agent as security for any of the Guaranteed Obligations shall fail to be
perfected; or

(v) the release of any other Guarantor pursuant to Section 7.09.

 

-85-



--------------------------------------------------------------------------------

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrowers under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrowers and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against either Borrower or against any other person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns.

SECTION 7.03 Reinstatement. The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

SECTION 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 7.01, whether by subrogation or otherwise, against any
Borrower or any other Guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations. Any Indebtedness of any Loan
Party permitted pursuant to Section 6.01(d) shall be subordinated to such Loan
Party’s Secured Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

SECTION 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of each Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.01) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against Borrowers and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrowers)
shall forthwith become due and payable by the Guarantors for purposes of
Section 7.01.

SECTION 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

 

-86-



--------------------------------------------------------------------------------

SECTION 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 7.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount (after giving effect to the right of
contribution established in Section 7.10) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

SECTION 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, the Equity Interests of any Guarantor are sold
or otherwise transferred such that such Guarantor no longer constitutes a
Subsidiary (a “Transferred Guarantor”) to a person or persons, none of which is
Parent Borrower or a Subsidiary, such Transferred Guarantor shall, upon the
consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 10.03 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document and the pledge of such Equity Interests to the Collateral
Agent pursuant to the Security Agreements shall be automatically released, and,
so long as Parent Borrower shall have provided the Agents such certifications or
documents as any Agent shall reasonably request, the Collateral Agent shall take
such actions as are necessary to effect each release described in this
Section 7.09 in accordance with the relevant provisions of the Security
Documents, so long as Parent Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request in order to
demonstrate compliance with this Agreement.

SECTION 7.10 Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 7.04. The provisions of
this Section 7.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”):

(a) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof
(including a Loan Repayment Date) or at a date fixed for prepayment (whether
voluntary or mandatory) thereof or by acceleration thereof or otherwise;

 

-87-



--------------------------------------------------------------------------------

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made in or in connection with
any Loan Document or Credit Extension hereunder, or any representation,
warranty, statement or information contained in any report, certificate,
financial statement or other instrument furnished in connection with or pursuant
to any Loan Document, shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in Section 5.02, 5.03(a) or
5.08 or in Article VI;

(e) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after written notice thereof from the Administrative Agent or any Lender to
Parent Borrower;

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause (ii)
is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
purchase by the obligor; provided that it shall not constitute an Event of
Default pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) exceeds $25.0 million at any
one time (provided that, in the case of Hedging Obligations, the amount counted
for this purpose shall be the amount payable by all Companies if such Hedging
Obligations were terminated at such time);

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of the property of any Company,
under Title 11 of the U.S. Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Company or for a substantial part of the
property of any Company; or (iii) the winding-up or liquidation of any Company;
and such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(h) any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (g) above;
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Company or for a
substantial part of the property of any Company; (iv) file an answer admitting

 

-88-



--------------------------------------------------------------------------------

the material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; (vii) take any action for the purpose of effecting any of the foregoing; or
(viii) except as expressly permitted by Section 6.05, wind up or liquidate;

(i) one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $25.0 million shall be rendered against any
Company or any combination thereof and the same shall remain undischarged,
unvacated or unbonded for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon properties of any Company to enforce any such
judgment;

(j) one or more ERISA Events or similar events with respect to Foreign Plans
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other such ERISA Events and similar events with respect to
Foreign Plans that have occurred, could reasonably be expected to result in a
Material Adverse Effect or in the imposition of a Lien on any properties of a
Company;

(k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Document (including a perfected first priority security interest in and Lien on
all of the Collateral thereunder (except as otherwise expressly provided in such
Security Document)) in favor of the Collateral Agent, or shall be asserted by
any Borrower or any other Loan Party not to be a valid, perfected, first
priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in or Lien on the Collateral covered
thereby;

(l) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations; or

(m) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to either
Borrower described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Parent Borrower, take either
or both of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other Obligations of Borrowers accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by Borrowers and the Guarantors,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to either Borrower described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other Obligations of Borrowers
accrued hereunder and under

 

-89-



--------------------------------------------------------------------------------

any other Loan Document, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrowers and the Guarantors, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

SECTION 8.02 Rescission. If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, Borrowers shall pay all arrears of
interest and all payments on account of principal of the Loans owing by it that
shall have become due otherwise than by acceleration (with interest on principal
and, to the extent permitted by law, on overdue interest, at the rates specified
herein) and all Defaults (other than non-payment of principal of and accrued
interest on the Loans due and payable solely by virtue of acceleration) shall be
remedied or waived pursuant to Section 10.02, then upon the written consent of
the Required Lenders and written notice to Parent Borrower, the termination of
the Commitments or the acceleration and their consequences may be rescinded and
annulled; but such action shall not affect any subsequent Default or impair any
right or remedy consequent thereon. The provisions of the preceding sentence are
intended merely to bind the Lenders to a decision that may be made at the
election of the Required Lenders, and such provisions are not intended to
benefit Borrowers and do not give Borrowers the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.

SECTION 8.03 Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, in full or in part, together with any other
sums then held by the Collateral Agent pursuant to this Agreement, promptly by
the Collateral Agent as follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent, Collateral Agent and their agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent and Collateral Agent in connection therewith and all
amounts for which the Administrative Agent and Collateral Agent is entitled to
indemnification pursuant to the provisions of any Loan Document, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal) and any fees,
premiums and scheduled periodic payments due under Hedging Agreements or
Treasury Services Agreements constituting Secured Obligations and any interest
accrued thereon, in each case equally and ratably in accordance with the
respective amounts thereof then due and owing;

(d) Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Obligations and any premium thereon and any breakage, termination
or other payments under Hedging Agreements and Treasury Services Agreements
constituting Secured Obligations and any interest accrued thereon; and

 

-90-



--------------------------------------------------------------------------------

(e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

SECTION 9.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints JPMorgan Chase Bank, N.A., to act on its behalf as the Administrative
Agent and the Collateral Agent hereunder and under the other Loan Documents and
authorizes such Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Agents by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Collateral Agent and the Lenders, and neither Borrowers nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

SECTION 9.02 Rights as a Lender. Each person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each person serving as an Agent hereunder in its
individual capacity. Such person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Parent Borrower or any
Subsidiary or other Affiliate thereof as if such person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

SECTION 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Parent Borrower or any of its Affiliates
that is communicated to or obtained by the person serving as such Agent or any
of its Affiliates in any capacity.

 

-91-



--------------------------------------------------------------------------------

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Borrowers or a
Lender.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

Each party to this Agreement acknowledges and agrees that the Administrative
Agent will use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that such service provider will be deemed to be acting
at the request and on behalf of Borrowers and the other Loan Parties. No Agent
shall be liable for any action taken or not taken by such service provider.

SECTION 9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Each Agent may
consult with legal counsel (who may be counsel for Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub-agents appointed by such Agent. Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

-92-



--------------------------------------------------------------------------------

SECTION 9.06 Resignation of Agent. Each Agent may at any time give notice of its
resignation to the Lenders and Parent Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, so long as no Default
has occurred and is continuing with the consent of Parent Borrower (such consent
not to be unreasonably withheld or delayed), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above provided that if the Agent shall
notify Parent Borrower and the Lenders that no qualifying person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders under any of the Loan Documents, the retiring Collateral
Agent shall continue to hold such collateral security as nominee until such time
as a successor Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through an Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). The fees payable by Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrowers and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article IX and Section 10.03 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent.

SECTION 9.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender further represents and warrants that it has reviewed the Confidential
Information Memorandum and each other document made available to it on the
Platform in connection with this Agreement and has acknowledged and accepted the
terms and conditions applicable to the recipients thereof. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

SECTION 9.08 Withholding Tax. To the extent required by any applicable law, the
Agents may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that an
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective), such Lender shall
indemnify and hold harmless the Agent (to the extent that the Agent has not
already been reimbursed by Borrowers and without limiting the obligation of
Borrowers to do so) for all amounts paid, directly or indirectly, by the Agent
as taxes or otherwise, including any interest, additions to tax or penalties
thereto, together with all expenses incurred, including legal expenses and any
other out-of-pocket expenses, whether

 

-93-



--------------------------------------------------------------------------------

or not such tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

SECTION 9.09 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, Joint Lead Arrangers or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, the
Collateral Agent or a Lender hereunder.

SECTION 9.10 Collateral Matters. The Lenders irrevocably agree that any Lien on
any property granted to or held by the Administrative Agent or the Collateral
Agent under any Loan Document shall be automatically released (i) upon payment
in full of all Obligations (other than (x) Hedging Obligations not yet due and
payable, (y) obligations under Treasury Services Agreements not yet due and
payable and (z) contingent indemnification obligations not yet accrued and
payable), (ii) at the time the property subject to such Lien is transferred or
to be transferred as part of or in connection with any transfer permitted
hereunder or under any other Loan Document (and the Administrative Agent or
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry) to
any person other than a Loan Party, (iii) subject to Section 10.02, if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to Section 7.09.

In each case as specified in this Section 9.10, the Administrative Agent will
(and each Lender irrevocably authorizes the Administrative Agent to), at
Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the security interest granted under the Collateral
Documents, in each case in accordance with the terms of the Loan Documents,
Section 7.09 and this Section 9.10.

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

 

  (i) if to any Loan Party, to Parent Borrower at:

Macrovision Solutions Corporation

2830 De La Cruz Boulevard

Santa Clara, California 95050

Attention: General Counsel

Telecopier No.: (408) 567-1807

Email: syu@macrovision.com

 

-94-



--------------------------------------------------------------------------------

with a copy to:

Heller Ehrman LLP

7 Times Square Tower

New York, NY 10036

Attention: Lynn Loacker

Telecopy: 212-763-7600

Telephone: 212-832-8300

 

  (ii) if to the Administrative Agent or the Collateral Agent, to it at:

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, New York 10017

Attention: Sharon Bazbaz

Telecopier No.: (212) 270-5127

Email: sharon.bazbaz@jpmorgan.com

with a copy to:

JPMorgan Chase Bank, N.A.

1111 Fannin Street, Floor 10

Houston, TX 77002-6925

Attention: Brandi Underwood

Telecopier No.: (713) 750-2938

Email: brandi.l.underwood@chase.com

 

  (iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may (subject to Section 10.01(d)) be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Collateral Agent or Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including as
set forth in Section 10.01(d)); provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications

 

-95-



--------------------------------------------------------------------------------

posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
sharon.bazbaz@jpmorgan.com and brandi.l.underwood@chase.com or at such other
e-mail address(es) provided to Borrowers from time to time or in such other
form, including hard copy delivery thereof, as the Administrative Agent shall
require. In addition, each Loan Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan Document or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall require. Nothing in this
Section 10.01 shall prejudice the right of the Agents, any Lender or any Loan
Party to give any notice or other communication pursuant to this Agreement or
any other Loan Document in any other manner specified in this Agreement or any
other Loan Document or as any such Agent shall require.

To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Parent Borrower shall also deliver
to the Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet, except to the
extent the liability of such person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such person’s gross
negligence or willful misconduct.

 

-96-



--------------------------------------------------------------------------------

SECTION 10.02 Waivers; Amendment.

(a) Generally. No failure or delay by any Agent or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of each Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
this Section 10.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether any Agent or any Lender may have
had notice or knowledge of such Default at the time. No notice or demand on any
Borrower in any case shall entitle Borrowers to any other or further notice or
demand in similar or other circumstances.

(b) Required Consents. Subject to Section 10.02(c), neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrowers and
the Administrative Agent or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent,
the Collateral Agent (in the case of any Security Document) and the Loan Party
or Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);

(ii) reduce the principal amount or premium, if any, of any Loan or reduce the
rate of interest thereon (other than interest pursuant to Section 2.06(c)), or
reduce any Fees payable hereunder, or change the form or currency of payment of
any Obligation, without the written consent of each Lender directly affected
thereby (it being understood that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (ii));

(iii) (A) change the scheduled final maturity of any Loan, or any scheduled date
of payment (or permitted prepayment) of or the installment otherwise due on the
principal amount of any Loan under Section 2.09, or (B) change the amount of,
waive or excuse any such payment (other than waiver of any increase in the
interest rate pursuant to Section 2.06(c)), in any case, without the written
consent of each Lender directly affected thereby;

(iv) increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;

(v) permit the assignment or delegation by Borrowers of any of their rights or
obligations under any Loan Document, without the written consent of each Lender;

 

-97-



--------------------------------------------------------------------------------

(vi) release all or substantially all of the Guarantors from their Guarantee
(except as expressly provided in Article VII), or limit their liability in
respect of such Guarantee, without the written consent of each Lender;

(vii) release all or a substantial portion of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents, in each case
without the written consent of each Lender (it being understood that additional
Loans pursuant to Section 2.19 or consented to by the Required Lenders may be
equally and ratably secured by the Collateral with the then existing Secured
Obligations under the Security Documents);

(viii) change Section 2.14(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Sections 2.02(a), without the
written consent of each Lender directly affected thereby;

(ix) change any provision of this Section 10.02(b) or (c), without the written
consent of each Lender directly affected thereby (except for additional
restrictions on amendments or waivers for the benefit of Lenders of additional
Loans pursuant to Section 2.19 or consented to by the Required Lenders);

(x) change the percentage set forth in the definition of “Required Lenders” or
any other provision of any Loan Document (including this Section) specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, other than to increase such percentage or
number or to give any additional Lender or group of Lenders such right to waive,
amend or modify or make any such determination or grant any such consent;

(xi) subordinate the Obligations to any other obligation, without the written
consent of each Lender; or

(xii) change or waive any provision of Article IX as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;

provided, further, that any waiver, amendment or modification prior to the
completion of the primary syndication of the Commitments and Loans (as
determined by the Arrangers) may not be effected without the written consent of
the Arrangers.

(c) Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and the Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable Requirements of Law.

 

-98-



--------------------------------------------------------------------------------

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrowers shall jointly and severally pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, each Arranger and their respective Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and/or the Collateral Agent) in connection with the syndication of the
credit facilities provided for herein (including the obtaining and maintaining
of CUSIP numbers for the Loans), the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendment, amendment and restatement, modification or waiver of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), including in connection with
post-closing searches to confirm that security filings and recordations have
been properly made and including any costs and expenses of the service provider
referred to in Section 9.03, (ii) all out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Collateral Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 10.03, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans and (iii) all documentary and similar taxes and charges in respect
of the Loan Documents.

(b) Indemnification by Borrowers. Borrowers shall jointly and severally
indemnify the Administrative Agent (and any sub-agent thereof), the Collateral
Agent (and any sub-agent thereof), each Arranger, each Lender and each Related
Party of any of the foregoing persons (each such person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any party hereto or any third
party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any amendment, amendment
and restatement, modification or waiver of the provisions hereof or thereof, or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release or threatened Release of Hazardous Materials on, at,
under or from any property owned, leased or operated by any Company at any time,
or any Environmental Claim related in any way to any Company, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c) Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 10.03 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any sub-agent thereof) or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (such indemnity shall be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or

 

-99-



--------------------------------------------------------------------------------

related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Collateral Agent (or any
sub-agent thereof) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) or
the Collateral Agent (or any sub-agent thereof) in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Section 2.14. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the outstanding Loans and
unused Commitments at the time.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent any such damages incurred by a Loan Party are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(e) Payments. All amounts due under this Section shall be payable not later than
3 Business Days after demand therefor.

SECTION 10.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the Collateral Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section 10.04, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 10.04 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any Borrower or any Lender shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that

(i) except in the case of any assignment made in connection with the primary
syndication of the Commitment and Loans by the Arrangers or an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined

 

-100-



--------------------------------------------------------------------------------

as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than $1.0
million unless each of the Administrative Agent and, so long as no Default has
occurred and is continuing, Parent Borrower otherwise consent (each such consent
not to be unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate tranches on a non-pro rata basis; and

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.04.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrowers, shall maintain at one of its offices in New
York, New York a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrowers, the Administrative Agent and
the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrowers, the Collateral Agent and any Lender (with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrowers or the Administrative Agent, sell participations to any
person (other than a natural person or Parent Borrower or any of Parent
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrowers, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 

-101-



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.15
(subject to the requirements of those Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender. In addition, each Lender selling a participation to one or more
Participants under this Section 10.4(d) (i) shall, acting as a non-fiduciary
agent of Borrowers, keep a register, specifying each such Participant’s
entitlement to payments of principal and interest with respect to such
participation (the “Participant Register”), and (ii) shall collect from each
such Participant the appropriate forms, certificates and statements described in
Section 2.15 as if such Participant were a Lender under Section 2.15(e). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12, 2.13 and 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Parent Borrower’s prior written consent, not to be
unreasonably withheld or delayed.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrowers or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

-102-



--------------------------------------------------------------------------------

SECTION 10.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.12, 2.14, 2.15 and
Article X shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
or the termination of this Agreement or any provision hereof; provided, however,
that Section 10.12 shall survive and remain in full force and effect until the
date that is one year following the repayment of the Loans or the termination of
this Agreement.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender or any such Affiliate to or for the credit or the account of any
Borrower or any other Loan Party against any and all of the obligations of such
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. Each
Lender agrees to notify Parent Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

-103-



--------------------------------------------------------------------------------

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

(b) Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Requirements of Law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.

SECTION 10.10 Waiver of Jury Trial. Each Loan Party hereby waives, to the
fullest extent permitted by applicable Requirements of Law, any right it may
have to a trial by jury in any legal proceeding directly or indirectly arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of

 

-104-



--------------------------------------------------------------------------------

such Information and instructed to keep such Information confidential), (b) to
the extent requested by any Governmental Authority or regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Requirements
of Law or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and
their obligations or (iii) any rating agency for the purpose of obtaining a
credit rating applicable to any Lender, (g) with the consent of the Parent
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrowers. For purposes of this
Section, “Information” means all information received from Parent Borrower or
any of its Subsidiaries relating to Parent Borrower or any of its Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by Parent Borrower or any of its Subsidiaries; provided
that, in the case of information received from Parent Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such person has exercised the
same degree of care to maintain the confidentiality of such Information as such
person would accord to its own confidential information.

SECTION 10.13 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Borrowers that pursuant to the requirements of the Patriot Act
it is required to obtain, verify and record information that identifies
Borrowers, which information includes the name, address and tax identification
number of Borrowers and other information regarding Borrowers that will allow
such Lender or the Administrative Agent, as applicable, to identify Borrowers in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to the Lenders and the
Administrative Agent.

SECTION 10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 10.15 Lender Addendum. Each Lender to become a party to this Agreement
on the date hereof shall do so by delivering to the Administrative Agent a
Lender Addendum duly executed by such Lender, Borrowers and the Administrative
Agent.

 

-105-



--------------------------------------------------------------------------------

SECTION 10.16 Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

SECTION 10.17 Joint and Several Liability. All Loans, upon funding, shall be
deemed to be jointly funded to and received by the Borrowers. Each Borrower is
jointly and severally liable under this Agreement for all Obligations,
regardless of the manner or amount in which proceeds of Loans are used,
allocated, shared or disbursed by or among the Borrowers themselves, or the
manner in which an Agent and/or any Lender accounts for such Loans on its books
and records.

SECTION 10.18 Agency of the Parent Borrower for the Subsidiary Borrower. The
Subsidiary Borrowers irrevocably appoints the Parent Borrower as its agent for
all purposes relevant to this Agreement, including the giving and receipt of
notices and execution and delivery of all documents, instruments, and
certificates contemplated herein (including, without limitation, execution and
delivery to the Administrative Agent of Borrowing Requests) and all
modifications hereto. Any acknowledgment, consent, direction, certification, or
other action which might otherwise be valid or effective only if given or taken
by all or any of the Borrowers or acting singly, shall be valid and effective if
given or taken only by the Parent Borrower, whether or not the Subsidiary
Borrower joins therein, and the Agents and the Lenders shall have no duty or
obligation to make further inquiry with respect to the authority of the Parent
Borrower under this Section 10.18; provided that nothing in this Section 10.18
shall limit the effectiveness of, or the right of the Agents and the Lenders to
rely upon, any notice (including, without limitation, a Borrowing Request),
document, instrument, certificate, acknowledgment, consent, direction,
certification or other action delivered by any Borrower pursuant to this
Agreement.

[Signature Pages Follow]

 

-106-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MACROVISION SOLUTIONS CORPORATION, as Parent Borrower By:  

/s/ James Budge

Name:   James Budge Title:   CFO

MACROVISION CORPORATION,
in its individual capacity as Subsidiary Borrower and as Managing Member of
ALL MEDIA GUIDE, LLC
MACROVISION INTERNATIONAL HOLDINGS LLC AND

MACROVISION SERVICE LLC,
each as Guarantors

By:  

/s/ James Budge

Name:   James Budge Title:   CFO

TV GUIDE, INC.,

in its individual capacity as Guarantor and as General Partner of

ODS TECHNOLOGIES, L.P.

a Guarantor

By:  

/s/ James Budge

Name:   James Budge Title:   CFO MACROVISION EUROPE LIMITED,
as Guarantor By:  

/s/ James Budge

Name:   James Budge Title:   Director

 

S-1



--------------------------------------------------------------------------------

ALL MEDIA GUIDE HOLDINGS, INC. APTIV DIGITAL DEVELOPMENT SERVICES, LLC APTIV
DIGITAL, INC. CONTINENTAL PAPER COMPANY DIRECTCOM NETWORKS, INC. EUROMEDIA
GROUP, INC. FORTV HOLDINGS LLC GEMSTAR DEVELOPMENT CORPORATION GEMSTAR-TV GUIDE
INTERACTIVE, LLC GEMSTAR-TV GUIDE INTERNATIONAL, INC. GEMSTAR-TV GUIDE MARKETING
LLC G-TV GUIDE, LLC INDEX SYSTEMS INC

IPG DEVELOPMENT VENTURE, LLC

JUMPTHESHARK.COM, INC.

MACROVISION TM CORPORATION MOODLOGIC, INC. NETWORKS CTS, INC. ODS PROPERTIES,
INC. PDT HOLDINGS, INC. SNTV ACQUISITION, INC. SNTV, LLC SPACECOM SYSTEMS, INC.
STARSIGHT TELECAST, INC. TRACKSIDE LIVE PRODUCTIONS, LLC TV GUIDE AFFILIATE
SALES & MARKETING, INC. TV GUIDE DATA SOLUTIONS, INC. TV GUIDE DISTRIBUTION,
INC. TV GUIDE ENTERTAINMENT GROUP, INC. TV GUIDE ENTERTAINMENT PROPERTIES, INC.
TV GUIDE INTERACTIVE GROUP, INC. TV GUIDE INTERACTIVE, INC. TV GUIDE
INTERNATIONAL IPG, INC. TV GUIDE INTERNATIONAL, INC. TV GUIDE MAGAZINE GROUP,
INC. TV GUIDE MEDIA SALES, INC. TV GUIDE MEDIA SERVICES, INC. TV GUIDE MOBILE
ENTERTAINMENT, INC. TV GUIDE NETWORKS, INC. TV GUIDE ON SCREEN, INC. TV GUIDE
ONLINE, INC. TV GUIDE ONLINE, LLC TV GUIDE PRODUCTIONS, INC. TV GUIDE VISION
GROUP, INC. TV GUIDE, INC. TVSM PUBLISHING, INC. TVSM, INC.

 

S-2



--------------------------------------------------------------------------------

UNITED VIDEO PROPERTIES, INC. UV CORP. UV HOLDINGS, INC. UV VENTURES, INC. VIDEO
TV, INC., as Guarantors By:  

/s/ James Budge

Name:   James Budge Title:   CFO

 

S-3



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.,   as Joint Lead Arranger and Joint Bookrunner By:  

/s/ Dan Alster

Name:   Dan Alster Title:   Vice President JPMORGAN CHASE BANK, N.A.,   as
Administrative Agent, Collateral Agent and a Lender By:  

/s/ Bruce S. Borden

Name:   Bruce S. Borden Title:   Executive Director

 

S-4



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED,

  as Joint Lead Arranger, Joint Bookrunner and Syndication Agent By:  

/s/ N. Campbell

Name:   N. Campbell Title:   Vice President

 

S-5



--------------------------------------------------------------------------------

Annex I

Amortization Table

 

Date

   Loan
Amount

September 30, 2008

   $ 1,375,000

December 31, 2008

   $ 1,375,000

March 31, 2009

   $ 1,375,000

June 30, 2009

   $ 1,375,000

September 30, 2009

   $ 1,375,000

December 31, 2009

   $ 1,375,000

March 31, 2010

   $ 1,375,000

June 30, 2010

   $ 1,375,000

September 30, 2010

   $ 1,375,000

December 31, 2010

   $ 1,375,000

March 31, 2011

   $ 1,375,000

June 30, 2011

   $ 1,375,000

September 30, 2011

   $ 1,375,000

December 31, 2011

   $ 1,375,000

March 31, 2012

   $ 1,375,000

June 30, 2012

   $ 1,375,000

September 30, 2012

   $ 1,375,000

December 31, 2012

   $ 1,375,000

March 31, 2013

   $ 1,375,000

Maturity Date

   $ 523,875,000

Notwithstanding the foregoing schedule, to the extent not previously paid, all
Loans shall be due and payable on the Maturity Date as such date may be adjusted
pursuant to the proviso to the definition thereof.



--------------------------------------------------------------------------------

Schedule 1.01(a)

Guarantors

Gemstar Legacy:

Domestic:

Aptiv Digital, Inc.

Aptiv Digital Development Services, LLC

Continental Paper Company

DirectCom Networks, Inc.

EuroMedia Group, Inc.

FORTV Holdings LLC

GEMSTAR DEVELOPMENT CORPORATION

Gemstar-TV Guide Interactive, LLC

GEMSTAR-TV GUIDE INTERNATIONAL, INC.

Gemstar-TV Guide Marketing LLC

G-TV Guide, LLC

IPG DEVELOPMENT VENTURE, LLC

jumptheshark.com, Inc.

Networks CTS, Inc.

ODS Properties, Inc. (94.5% owned)

ODS Technologies, L.P. (94.5% owned)

PDT HOLDINGS, INC.

SNTV ACQUISITION, INC.

SNTV, LLC

SpaceCom Systems, Inc.

StarSight Telecast, Inc.

Trackside Live Productions, LLC (94.5% owned)

TV Guide, Inc.

TV Guide Affiliate Sales & Marketing, Inc.

TV Guide Data Solutions, Inc.

TV Guide Distribution, Inc.

TV Guide Entertainment Group, Inc.

TV Guide Entertainment Properties, Inc.

TV Guide Interactive Group, Inc.

TV Guide Interactive, Inc.

TV Guide International, Inc.

TV GUIDE INTERNATIONAL IPG, INC.

TV Guide Magazine Group, Inc.

TV Guide Media Sales, Inc.

TV Guide Media Services, Inc.

TV Guide Mobile Entertainment, Inc.

TV Guide Networks, Inc.

TV Guide Online, Inc.

TV Guide Online, LLC



--------------------------------------------------------------------------------

TV Guide On Screen, Inc.

TV GUIDE PRODUCTIONS, INC.

TV Guide Vision Group, Inc.

TVSM, Inc.

TVSM Publishing, Inc.

United Video Properties, Inc.

UV Corp.

UV Holdings, Inc.

UV Ventures, Inc.

Video TV, Inc.

Foreign:

INDEX SYSTEMS INC

Macrovision Legacy:

Domestic:

ALL MEDIA GUIDE, LLC

All Media Guide Holdings, Inc.

Macrovision International Holdings LLC

Macrovision Service LLC

Macrovision TM Corporation

MoodLogic, Inc.

Foreign:

MACROVISION EUROPE LIMITED



--------------------------------------------------------------------------------

Schedule 3.06(a)

Ownership/No Claims

SuperGuide Corporation v. DirecTV Enterprises, Inc., et al., in the United
States District Court for the Western District of North Carolina.

On March 23, 2001, Gemstar Development Corporation (“GDC”), was added as a
third-party defendant in this case. Plaintiff SuperGuide Corporation’s
(“SuperGuide”) complaint alleged patent infringement by DirectTV, EchoStar,
Thomson Consumer Electronics, and Hughes Electronics (collectively, the
“Defendants”) with respect to three patents owned by SuperGuide but licensed to
GDC (U.S. Patents Nos. 4,751,578, 5,038,211, and 5,293,357, collectively, the
“SuperGuide Patents”). After being added as a party, GDC brought claims
(i) against SuperGuide for declaratory relief and for breach of contract
relating to a 1993 license agreement between SuperGuide and GDC; and
(ii) against EchoStar for infringing the SuperGuide Patents within GDC’s defined
fields of use. On July 25, 2002, the District Court granted the Defendants’
joint motions for summary judgment, finding that the Defendants did not infringe
the SuperGuide Patents, and dismissed all remaining claims without prejudice. On
February 12, 2004, the Federal Circuit vacated the District Court’s summary
judgment ruling, finding that the District Court had incorrectly construed
certain patent claims. In April 2004, the Federal Circuit denied the Defendants’
joint petition for rehearing and rehearing en banc, and remanded the case to the
District Court for further proceedings. On July 1, 2004, SuperGuide filed a
motion to supplement its answer and counterclaim against GDC, alleging, among
other things, that GDC had breached the license agreement. On July 11, 2005, the
Court denied SuperGuide’s motion to supplement, set a briefing schedule for
summary judgment on GDC’s claim for breach of the license agreement, and stayed
all other issues pending resolution of the motion. The Court also required the
parties to file papers advising it as to whether additional proceedings
concerning the ‘211 and ‘357 patents were necessary. On August 26, 2005, after
SuperGuide had agreed to dismiss with prejudice its infringement claims based on
the ‘211 and ‘357 patents, the Court entered summary judgment of
non-infringement of those patents. On August 25, 2005, GDC and the Defendants
filed a joint motion for summary judgment based upon GDC’s license agreement
with SuperGuide. On November 22, 2006 the Court denied the joint motion for
summary judgment. During March 2007, the Court held a bench trial on the
licensing issues in the case. On July 20, 2007, the Court decided the licensing
issues in favor of SuperGuide. In that ruling, GDC’s cross-claims against
SuperGuide for declaratory judgment and breach of contract were dismissed with
prejudice. In connection with this case, Gemstar agreed in 2004 to reimburse
EchoStar for legal expenses and liabilities in an aggregate amount not to exceed
$3.5 million. In addition, Thomson has asserted claims for indemnification from
Gemstar and made a demand that Gemstar defend and indemnify Thomson against
SuperGuide’s claims. Gemstar has denied Thomson’s claims for indemnity. DirecTV
has also asserted a potential right to defense and indemnification from Gemstar
with respect to the SuperGuide litigation described herein, and Gemstar has
denied DirecTV’s claims for indemnity.

Finisar Corporation v. DirecTV Group, Inc., et. al, in the United States
District Court for the Eastern District of Texas. In April of 2005, Gemstar
received a notice of a potential claim for indemnification from DirecTV Group,
Inc. (“DirecTV”) as a result of a lawsuit filed by Finisar Corporation
(“Finisar”) against DirecTV in the United States District Court for the Eastern



--------------------------------------------------------------------------------

District of Texas. Finisar alleged that several aspects of the DirecTV satellite
transmission system, including aspects of its advanced electronic program guide
(“EPG”) and the storage, scheduling, and transmission of data for the EPG,
infringed a Finisar patent. On July 7, 2006, the Court awarded Finisar
approximately $117 million. In addition, the Court ordered DirecTV to pay
approximately $1.60 per activated set-top box in licensing fees going forward in
lieu of an injunction until the expiration of Finisar’s patent in 2012. The
parties both filed appeals to the Federal Circuit. On January 7, 2008, the
appellate court heard oral argument on the appeals. Gemstar has not established
a reserve with respect to this matter in its consolidated financial statements.

Comcast Cable Communications Corp., LLC v. Finisar Corporation, United States
District Court for the Northern District of California. In support of a
potential claim for indemnification, Comcast put Gemstar on notice that it had
received communications from Finisar asserting infringement of one of its
patents. On July 7, 2006, Comcast filed a declaratory judgment action in the
Northern District of California asking the Court to rule that it does not
infringe Finisar’s patent and/or that the patent is invalid. On December 7,
2007, Comcast filed motions for summary judgment of non-infringement and
invalidity of the ‘505 patent and that Finisar is not entitled to damages for
the period prior to the lawsuit by reason of laches. On January 17, 2008, the
Court granted Comcast’s motion on the issue of laches, barring Finisar’s claims
for damages incurred prior to the lawsuit, and postponed its ruling on the
non-infringement and invalidity summary judgment motions pending the issuance of
the appellate court’s decision regarding the ‘505 patent and related issues in
the matter of Finisar Corporation v. DirecTV, et al. (discussed above). Comcast
has not taken any further action insofar as its potential indemnity claim
against Gemstar is concerned. Gemstar has not established a reserve with respect
to this matter in its consolidated financial statements.



--------------------------------------------------------------------------------

Schedule 3.06(c)

No Violations or Proceedings

Macrovision LICENSING & HOLDING B.V. and Macrovision Corporation are plaintiffs
in an action against HILEVEL CONSUMER ITALIA S.P.A. and KEYMAT INDUSTRIE S.P.A.
and FNAC ITALIA S.P.A. in the District Court of Milan, Italy, for infringing EU
Patents EP 0 199 533 B1, EP 0 689 751 B1, EP 0 875 116 B1, EP 1 152 610 B1, and
EP 1 152 611 B1, which cover Macrovision’s Analog Copy Protection. The
defendants manufacture consumer electronics devices that utilize
Macrovision-enabled integrated circuits, but without a license. Macrovision
initiated the action in early 2006 after Hilevel refused to take a license. No
counterclaims against Macrovision have been filed or threatened. The case is in
the evidence gathering and submission phase. No trial date has been set.

TV Guide Online, Inc. and TV Guide Online, LLC filed a lawsuit on October 12,
2005, against Tribune Media Services, Inc. in the United States District Court
for the District of Delaware alleging infringement of TV Guide Online, Inc.’s
U.S. Patent No. 5,988,078 which allows television viewers to use the Internet to
obtain local television programming information (Case No. 05-CV-725 KAJ). The
complaint seeks a judgment of infringement, an injunction prohibiting further
infringement and monetary damages with prejudgment interest, attorneys’ fees and
costs.

On May 17, 2007, Gemstar’s subsidiary ODS Technologies, L.P. (“ODS,” which does
business as TVG Network) filed a patent infringement complaint against Magna
Entertainment Corp. (“MEC”), HRTV, LLC (“HRTV”) and XpressBet, Inc.
(“XpressBet”) in the United States District Court for the Central District of
California. ODS asserts that defendants infringe two of its patents related to
interactive off-track wagering systems, U.S. Patent No. 6,089,981 and U.S.
Patent No. 6,554,709. The complaint seeks injunctive relief prohibiting further
infringement by defendants as well as damages, including damages attributable to
defendants’ allegedly willful infringement. On July 9, 2007 MEC, its wholly
owned subsidiary XpressBet, and its 50%-owned subsidiary HRTV filed an answer
and counterclaims seeking declaratory judgments that they do not infringe the
subject patents, that the subject patents are invalid, and that the subject
patents are unenforceable. On August 29, 2007, MEC filed an amended answer and
counterclaims providing additional detail with respect to its affirmative
defenses. On September 18, 2007, Gemstar replied to MEC’s amended answer,
denying the counterclaims regarding non-infringement, invalidity, and
unenforceability. On February 12, 2008, the Company filed an amended complaint
adding claims for the infringement of U.S. Patent No. 5,830,068, U.S. Patent
No. 6,004,211, and U.S. Patent No. 7,229,354, which are also related to
interactive off-track wagering systems.

StarSight Telecast, Inc. filed a patent infringement complaint against Toshiba
Corporation (“Toshiba”) in the District Court of Tokyo, Japan on October 17,
2007. The complaint alleges that certain Toshiba televisions and digital
recorders infringe one of its Japanese patents, No. JP 3600149, including claims
directed to techniques for providing certain IPGs, and for controlling
recordings from IPGs. On November 19, 2007, Toshiba filed its answer to the
complaint, seeking the dismissal of the complaint as well as requests for
clarification. An initial hearing in this matter took place on November 26,
2007, at which the defendant was ordered to



--------------------------------------------------------------------------------

respond to the requests for clarification made by Toshiba. On December 21, 2007,
the plaintiff submitted its responses to the requests for clarification. Toshiba
provided a more detailed response to the plaintiff’s complaint on January 31,
2008, including arguments that the accused devices do not infringe the patent,
and that the patent is invalid. On February 6, 2008, a second hearing was held
in Tokyo, at which the Court directed the parties to submit additional briefing
on the infringement and invalidity issues by April 7, 2008. The Court also
scheduled a third hearing to be held in Tokyo on April 15, 2008 to address the
briefing and the contentions of the parties.

StarSight Telecast, Inc. and United Video Properties, Inc. filed a suit against
SHARP Electronics GmbH (“Sharp”) on October 19, 2007, in the District Court of
Mannheim, Germany. In the complaint, it is alleged that certain Sharp digital
televisions infringe three patents related to IPGs: EP 1 111 912 B1,
EP 1 377 049 B1, and EP 0 757 873 B1. These patents are directed toward the
features of: providing a program note in connection with an IPG, the use of
favorite channels in an IPG, and the use of transparent overlays in an IPG. On
December 17, 2007, the Court specified a suggested amount of 130,000 Euros as
security to be posted by Gemstar for Sharp’s legal fees in the event of an
adverse verdict. On January 4, 2008 Gemstar agreed to that level of security,
although on January 11, 2008 Sharp’s counsel requested the level of security to
be raised to 150,000 Euros, and Gemstar opposed Sharp’s request on January 25,
2008. Sharp filed its opposition to Gemstar’s infringement claim on January 31,
2008. In that opposition Sharp: (a) disputed infringement as to each of the
three asserted patents; (b) requested a stay of the infringement proceedings
based on pending oppositions and invalidation proceedings directed to the three
patents-in-suit; and (c) requested a stay of the infringement proceedings based
on the outcome of a pending complaint before the EU Competition Commission
(described below). A hearing on the infringement claim is currently scheduled to
be held at the Mannheim District Court on April 4, 2008.

Gemstar-TV Guide International, Inc., Starsight Telecast, Inc. and United Video
Properties, Inc. filed a patent infringement complaint against Virgin Media
Limited and Virgin Media Payments Limited (together “Virgin Media”) in the
English High Court on January 24, 2008. The complaint seeks (1) declaration that
three patents have been infringed by Virgin Media, (2) an injunction to restrain
the continued infringement of patents by Virgin Media, (3) an order for seizure
and/or destruction of infringing articles and (4) damages to compensate for the
infringement. There have been no further scheduling activities in connection
with the case. On February 25, 2008, Uniloc USA, Inc. and Uniloc (Singapore)
Private Limited (collectively “Uniloc”) sued Macrovision Corporation in the
United States District Court for the Central District of California. Uniloc
claims that Macrovision’s Installshield product and Installshield Activation
Service infringe U.S. Patent No. 5,490,216, entitled System for Software
Registration. Macrovision subsequently filed a separate patent lawsuit against
Uniloc in the United States District Court for the Northern District of
California, alleging that Uniloc infringes U.S. Patent Nos. 6,202,056, entitled
Method for Computer Network Operation Providing Basis for Usage Fees, 6,889,206,
entitled Method for Computer Network Operation Providing Basis for Usage Fees,
7,089,315, entitled Method for Computer Network Operation Providing Basis for
Usage Fees, 6,802,006, entitled System and Method of Verifying The Authenticity
of Dynamically Connected Executable Images, and 6,510,516, entitled System and
Method of Authenticating Peer Components.



--------------------------------------------------------------------------------

Schedule 3.08

Litigation; Compliance with Laws

See Schedule 3.06(a).



--------------------------------------------------------------------------------

Schedule 3.09

Material Agreements

Indenture dated as of May 2, 2008 by and among the Macrovision Solutions
Corporation, Macrovision Corporation (together, the “Issuers”), The Bank of New
York Trust Company, N.A., as trustee and the Guarantors.

Note representing the Issuers’ 11% Senior Notes due 2013.

Macrovision Legacy

Indenture, dated August 23, 2006 among Macrovision Corporation and The Bank of
New York Trust Company, N.A.

Global Note representing the Macrovision Corporation 2.625% Convertible Senior
Notes due 2011.

Call Option Transaction Letter Agreement dated August 17, 2006 with JPMorgan
Chase Bank, National Association.

Warrant Letter Agreement dated August 17, 2006 with JPMorgan Chase Bank,
National Association.

Non-Contingent Warrant to Purchase Macrovision Common Stock with Cryptography
Research, Inc.

Contingent Warrant to Purchase Macrovision Common Stock (Studio Warrant) with
Cryptography Research, Inc.

Contingent Warrant to Purchase Macrovision Common Stock (Unit Warrant) with
Cryptography Research, Inc.

Registration Rights Agreement, dated August 23, 2006, among Macrovision
Corporation, J.P. Morgan Securities Inc. and Cowen and Company, LLC.

Macrovision Corporation 1996 Equity Incentive Plan.

Macrovision Corporation 1996 Employee Stock Purchase Plan.

Macrovision Corporation 1996 Directors Stock Option Plan.

Macrovision Corporation 2000 Equity Incentive Plan.

2007 Senior Executive Company Incentive Plan.



--------------------------------------------------------------------------------

2008 Senior Executive Company Incentive Plan.

2007 Business Unit Management Incentive Plan.

Software Marketing License and Development Agreement between Macrovision
Corporation and Ç-Dilla Limited dated February 19, 1998.

Subscription Agreement between Macrovision Corporation and Ç-Dilla Limited dated
February 17, 1998.

Lease Between WB Airport Technology, L.L.C. and Macrovision Corporation dated
August 2, 2001.

First Amendment to Lease between WB Airport Technology, L.L.C. and Macrovision
Corporation dated December 13, 2004.

Second Amendment to Lease between WB Airport Technology, L.L.C. and Macrovision
Corporation dated December 13, 2004.

Lease between WB Airport Technology, L.L.C. and Macrovision Corporation dated
December 13, 2004.

Form of Indemnification Agreement entered into by Macrovision Corporation with
each of its directors and executive officers.

Offer letter to Alfred J. Amoroso dated June 8, 2005.

Amendment to Offer letter to Alfred J. Amoroso dated August 1, 2006.

Amendment to Offer letter to Alfred J. Amoroso dated February 12, 2007.

Executive Severance and Arbitration Agreement with Alfred J. Amoroso dated
August 6, 2007.

Offer Letter to James Budge dated July 22, 2005.

Amendment to Offer letter to James Budge dated August 1, 2006.

Executive Severance and Arbitration Agreement with James Budge dated August 6,
2007.

Severance Agreement with Loren Hillberg dated May 28, 2007.

Form of Executive Severance and Arbitration Agreement.

Charter of the Audit Committee of the Board of Directors.

Summary of Director Compensation.



--------------------------------------------------------------------------------

Form of Restricted Stock Agreement.

Asset Purchase Agreement dated February 13, 2008 by and among Macrovision
Corporation and Flexco Holding Company, Inc.

Asset Purchase Agreement dated February 20, 2008 by and among RealNetworks,
Inc., TM Acquisition LLC, Macrovision Corporation, and Trymedia Systems, Inc.

Gemstar Legacy

Gemstar-TV Guide International, Inc. 1994 Stock Incentive Plan, as amended and
restated (formerly the Gemstar International Group Limited 1994 Stock Incentive
Plan; Composite Plan Document Reflecting Stock Splits and Plan Amendments
Through 2001).

Amendment to Gemstar-TV Guide International, Inc. 1994 Stock Incentive Plan, as
amended and restated (formerly the Gemstar International Group Limited 1994
Stock Incentive Plan; Composite Plan Document Reflecting Stock splits and Plan
Amendments Through 2001).

Form of Stock Option Agreement for Directors.

Form of Stock Option Agreement for Employees.

Form of Restricted Stock Unit Agreement.

Gemstar International Group Limited Deferred Compensation Plan, effective as of
January 30, 2000.

Trust under the Deferred Compensation Plan (Rabbi Trust) of Gemstar
International Group Limited, effective as of January 30, 2000, by and between
Gemstar International Group Limited and any appointed Subsidiary and Merrill
Lynch Trust Company of California.

SERP Deferred Compensation Plan (a continuation and restatement of the United
Video Management, Inc. and Affiliates Employers’ SERP Deferred Compensation
Plan); Trust under SERP Deferred Compensation Plan dated September 29, 1995.

Umbrella Agreement, dated November 7, 2002, by and among The News Corporation
Limited, Henry C. Yuen, Elsie Ma Leung and Gemstar-TV Guide International, Inc.

Termination Agreement, entered into on November 7, 2002, by and between
Gemstar-TV Guide International, Inc., Gemstar Development Corporation, and Henry
C. Yuen.

Employment Agreement, entered into on November 7, 2002, by and between
Gemstar-TV Guide International, Inc. and Henry C. Yuen.



--------------------------------------------------------------------------------

Patent Rights Agreement, entered into on November 7, 2002, by and between
Gemstar-TV Guide International, Inc. and Henry C. Yuen.

Letter Agreement, dated November 7, 2002, between Gemstar-TV Guide
International, Inc. and Henry C. Yuen.

Termination Agreement, entered into on November 7, 2002, by and between
Gemstar-TV Guide International, Inc., Gemstar Development Corporation, and Elsie
Ma Leung.

Summary Compensation Sheet for Stephen H. Kay.

Employment Agreement, dated as of June 27, 2007, between Gemstar-TV Guide
International, Inc. and Richard Battista.

Gemstar-TV Guide International, Inc. Non-Employee Director Compensation Policy,
as amended and restated on October 20, 2005.

Form of Stock Unit Agreement.

Amended and Restated Services Agreement between News Corporate and Gemstar-TV
Guide International, Inc, amended and restated as of January 1, 2004 and
addendum thereto relating to Anthea Disney.

Form of Notice of Executive Officers regarding Accelerations of Vesting of
“Underwater” Options.

Gemstar-TV Guide International, Inc. 2007 Long-Term Incentive Plan.

Employment Agreement, dated as of October 4, 2005, between Gemstar-TV Guide
International, Inc. and Mike McKee.

Employment Agreement, dated as of October 4, 2005, between Gemstar-TV Guide
International, Inc. and J. Scott Crystal.

Employment Agreement, dated as of April 17, 2006, between Gemstar-TV Guide
International, Inc. and Bedi Ajay Singh.

Form of Nonqualified Stock Option Agreement for Employees.

TV Guide Annual Bonus Plan.

First Amendment to TV Guide Annual Bonus Plan.

Form of Change of Control Agreement.

Form of Transaction Bonus Letter.



--------------------------------------------------------------------------------

Schedule 3.18

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 4.01(g)

Local Counsel

Maples and Calder.

Heller Ehrman (Europe) LLP



--------------------------------------------------------------------------------

Schedule 6.01(b)

Existing Indebtedness

Outstanding Notes

Indenture dated as of August 23, 2006, by and between Macrovision Corporation
and the Bank of New York Trust Company, N.A, as Trustee and Global Note issued
by Macrovision Corporation dated August 23, 2006, wherein Macrovision
Corporation promises to pay Cede & Co. the principal sum of $240,000,000.00 on
August 15, 2011, with an interest rate of 2.625%.

Capital Leases and Equipment Liens

Memorandum of Agreement for Sublease of Satellite Transponder dated May 24, 2004
by and between Gemstar-TV Guide International, Inc. and Fox Entertainment Group,
Inc. (“Fox”) whereby Fox subleased its interest in the Full-Time Transponder
Capacity and Compressed Digital Video Service Agreement by and between PanAmSat
Corporation and Fox dated January 15, 2004, for the term expiring June 30, 2019.

Oracle License and Services Agreement, as amended by Amendment One, both
effective as of May 26, 2006, by and between Macrovision Corporation and Oracle
USA, Inc., whereby Macrovision ordered Oracle programs and/or services from
Oracle in perpetuity, unless terminated as otherwise in accordance with the
Agreement.

 

Debtor

  

Secured Party

  

Filing Number

  

Date of Filing

  

Collateral

All Media Guide    Dell Financial Services, L.P.    51779256    6/9/2005   
Computer equipment described in the Addendum to the financing statement
Macrovision Corporation    Dell Financial Services, L.P.    70492719    2/7/2007
   Computer equipment described in the Addendum to the financing statement



--------------------------------------------------------------------------------

Schedule 6.02(c)

Existing Liens

 

Debtor

  

Secured Party

  

Filing Number

  

Date of Filing

  

Collateral

Gemstar Development Corporation    United States (IRS)    409360466    3/23/2004
   All property and rights to property.

See the items listed under Schedule 6.01(b) subheading “Capital Leases and
Equipment Liens”.

 



--------------------------------------------------------------------------------

Schedule 6.04(b)

Existing Investments

Macrovision Legacy:

Non-Guarantor Subsidiaries

US Entities designated as Immaterial Subsidiaries

eMeta Corporation

Mediabolic, Inc.

RationalFeeling (Austria) Inc

Zero G Software Inc.

Non-US Entities

Deterrence Acquisition Ltd.

Macrovision Computer Ltd. (Taiwan)

Macrovision Korea Co., Ltd.

Macrovision Europe Holding Ltd.

Macrovision GmbH

Macrovision International Holding Limited Partnership

Macrovision International Holdings Limited

Macrovision International Licensing Sàrl

Macrovision Israel, Ltd.

Macrovision Japan KK

Macrovision Japan YK

Macrovision Licensing & Holding B.V.

Macrovision Limited

MACROVISION UK LIMITED

Moodlogic, Ltd.

Oakwood Acquisition Ltd

Joint Ventures and Other Investments

Macrovision Corporation holds 15.5% of the outstanding shares of iVast, a
privately held developer of MPEG-4 based solutions for the delivery of streaming
multimedia.

Macrovision Corporation holds $5 million in debt securities that are convertible
into preferred stock of Verance Corporation.

Letter Agreement between Macrovision Corporation and Macrovision Solutions
Corporation and JPMorgan Chase Bank, National Association, London Branch, dated
as of May 1, 2008.

Information regarding auction rate securities attached.



--------------------------------------------------------------------------------

Gemstar Legacy:

Non-Guarantor Subsidiaries

US Entities designated as Immaterial Subsidiaries

Canada Services, Inc.

Colorado City Cablevision, Inc.

I Holdings, Inc.

Interactive Sports Holdings, Inc.

Linkedvideo.com LLC

MYR Holdings, Inc.

Networks eBook LLC

Prevue Ventures, Inc.

Station-A, Inc.

Station-X, Inc.

The iTech Resource Group, LLC (94.5% owned)

TVG Holdings, Inc.

TVG-PMC, Inc.

United Video LLC

WCI Holdings, Inc.

Non-US Entities

Gemstar (B.V.I.) Limited

Gemstar Development Limited

Gemstar Multimedia Limited

Gemstar Technology Development Limited

Gemstar-TV Guide Europe SARL

Index Systems (Canada) Inc.

Infomedia, S.A.

Norpak Corporation (owned 73% by Index Systems (Canada) Inc. and 20.5% by
Gemstar-TV Guide International, Inc.)

TV Guide Europe SARL

TVGI Canada Services Company

Joint Ventures and Other Investments

Gemstar holds 10% of the outstanding equity securities of National Datacast
Inc., a Delaware corporation.

IPG Development Venture, LLC holds 49% of the outstanding equity securities of
GuideWorks, LLC, a Delaware limited liability company.



--------------------------------------------------------------------------------

Gemstar-TV Guide International, Inc. holds 46.25% of the outstanding equity
securities of Interactive Program Guide, Inc., a Japanese corporation.

Gemstar holds 1,171,875 shares of Series A Preferred Stock of Advanced Media
Research Group, Inc., a Delaware corporation.

Gemstar-TV Guide International, Inc. holds two $500,000 convertible promissory
notes from Pixsy Corporation (“Pixsy”), payable at a rate of 10.5% interest per
annum (subject to an increase to 13.5% per annum upon the occurrence of a
Triggering Event (as defined therein), including an equity financing, as
described below). The note’s maturity will accelerate upon completion of an
equity financing in excess of $2 million and is convertible, at Gemstar’s
option, into the number of such new equity securities that is equal to the
accreted value under the note divided by 90% of the per share purchase price of
the new securities. One note matures on November 26, 2008, and the other note
matures on April 2, 2009.

Gemstar-TV Guide International Inc. holds a promissory note issued by Gemstar
Multimedia Limited in the amount of JPY 38,000,000, payable at a rate of 4%
interest per annum, compounded quarterly. The note matures on November 15, 2009,
and Gemstar Multimedia Limited has the right to prepay all or any part of the
amount due.

UV Holdings, Inc. holds a $232,089,755 promissory note issued by ODS
Technologies, L.P. to UV Corp. and assigned to UV Holdings, Inc. on April 1,
2005, payable at a rate of 6.5% interest per annum (subject to an increase to
10% per annum upon the occurrence of an Event of Default (as defined therein),
including a transfer of substantially all the assets of ODS Technologies, L.P).
The note’s maturity may be accelerated upon occurrence of an Event of Default.
The note has no stated maturity date.



--------------------------------------------------------------------------------

EXHIBIT A

LOGO [g80514logo_jpmorgan.jpg]

ADMINISTRATIVE QUESTIONNAIRE

MACROVISION SOLUTION CORPORATION

AND

MACROVISION CORPORATION

 

Agent Address:   JPMorgan Chase Bank, N.A.   Closing Contact:   Carrie Barrera  
JPMorgan Loan Services   Telephone:   713-750-2997   1111 Fannin Street, 10th
Fl.   Facsimile:   713-750-2666   Houston, TX 77002   E-mail:  
carrie.d.barrera@jpmchase.com

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:

 

Tax ID Number:  

 

Signature Block Information:  

 

 

•     Signing Credit Agreement

   ¨    Yes    ¨    No

•     Coming in via Assignment

   ¨    Yes    ¨    No   Type of Lender:
                                           

Type of Lender:

Bank / Asset Manager / Broker/Dealer / CLO/CDO / Finance Company / Hedge Fund /
Insurance / Mutual Fund / Pension Fund / Other Regulated Investment Fund /
Special Purpose Vehicle / Other-please specify) /

 

Lender Parent:

 

 

 

Domestic Address      Eurodollar Address

 

        

 

 

 

        

 

 

 

        

 

 

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

A-1



--------------------------------------------------------------------------------

   Primary Credit Contact    Secondary Credit Contact Syndicate-level
information (which may contain material non-public information about the
Borrowers and its related parties or their respective securities) will be made
available to the Credit Contact(s). The Credit Contacts identified must be able
to receive such information in accordance with his/her institution’s compliance
procedures and applicable laws, including Federal and state securities laws.

Name:

  

 

  

 

Company:

  

 

  

 

Title:

  

 

  

 

Address:

  

 

  

 

  

 

  

 

Telephone:

  

 

  

 

Facsimile:

  

 

  

 

E-Mail Address:

  

 

  

 

   Primary Operations Contact    Secondary Operations Contact

Name:

  

 

  

 

Company:

  

 

  

 

Title:

  

 

  

 

Address:

  

 

  

 

  

 

  

 

Telephone:

  

 

  

 

Facsimile:

  

 

  

 

E-Mail Address:

  

 

  

 

   Bid Contact   

Name:

  

 

  

Company:

  

 

  

Title:

  

 

  

Address:

  

 

     

 

  

Telephone:

  

 

  

Facsimile:

  

 

  

E-Mail Address:

  

 

  

 

A-2



--------------------------------------------------------------------------------

Lender’s Domestic Wire Instructions

Bank Name:  

 

ABA/Routing No.:  

 

Account Name:  

 

Account No.:  

 

FFC Account Name:  

 

FFC Account No.:  

 

Attention:  

 

Reference:  

 

Lender’s Foreign Wire Instructions Currency:  

 

Bank Name:  

 

Swift/Routing No.:  

 

Account Name:  

 

Account No.:  

 

FFC Account Name:  

 

FFC Account No.:  

 

Attention:  

 

Reference:  

 

Agent’s Wire Instructions

Bank Name:   JPMORGAN CHASE BANK, N.A. ABA/Routing No.:   021 000 021 Account
Name:   LOAN PROCESSING DEPT. Account No.:   9008113381H1732 FFC Account Name:  

 

FFC Account No.:  

 

Attention:  

 

Reference:   Macrovision

 

A-3



--------------------------------------------------------------------------------

Tax Documents

NON-U.S. LENDER INSTITUTIONS:

 

I. Beneficial Owners that are not Flow-Through Entities:

If your institution is incorporated outside of the United States and for U.S.
federal income tax purposes is the beneficial owner of the interest and other
income it receives, you must complete one of the following three tax forms, as
applicable to your institution: a.) Form W-8BEN (Certificate of Foreign Status
of Beneficial Owner), b.) Form W-8ECI (Certificate Regarding Income Effectively
Connected with the Conduct of a U.S. Trade or Business), or c.) Form W-8EXP
(Certificate of Foreign Government or Other Foreign Organization).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for institutions claiming the
benefits of a tax treaty with the U.S. Please refer to the instructions when
completing the form applicable to your institution. In addition, please be
advised that U.S. tax regulations do not permit the acceptance of faxed forms.
An original tax form must be submitted.

 

II. Flow-Through Entities and Intermediaries:

If your institution is organized outside of the United States, and is classified
for U.S. federal income tax purposes as either a Partnership, Trust, Qualified
or Non-Qualified Intermediary, or other non- U.S. flow-through entity, an
original Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through
Entity, or Certain U.S. Branches for United States Tax Withholding) must be
completed by the intermediary together with a withholding statement.
Flow-through entities other than Qualified Intermediaries are required to
include tax forms for each of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

[Form of]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:  

 

   2.    Assignee:  

 

        [and is an Affiliate/Approved Fund of [identify Lender]1]    3.   
Borrower(s):  

 

   4.    Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5.    Credit Agreement: The Credit Agreement
dated as of May [    ], 2008 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among MACROVISION
SOLUTIONS CORPORATION, a Delaware corporation (“Parent Borrower”), MACROVISION
CORPORATION, a Delaware corporation (“Subsidiary Borrower” and,

 

1 Select as applicable.

 

B-1



--------------------------------------------------------------------------------

   together with Parent Borrower, “Borrowers”), the Guarantors (such term and
each other capitalized term used but not defined herein having the meaning given
it in Article I of the Credit Agreement), the Lenders, J.P. MORGAN SECURITIES
INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint lead
arrangers (in such capacity, “Arrangers”) and joint bookrunners (in such
capacity, “Bookrunners”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as
syndication agent (in such capacity, “Syndication Agent”), and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, “Administrative Agent”)
for the Lenders and as collateral agent (in such capacity, “Collateral Agent”)
for the Secured Parties. 6.    Assigned Interest:

 

Facility Assigned

   Aggregate Amount
of
Commitment/Loans
for all Lenders    Amount of
Commitment/Loans
Assigned    Percentage Assigned
of
Commitment/Loans2

Loans

   $      $      %

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

B-2



--------------------------------------------------------------------------------

Effective Date:                     , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]3

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

Title:   ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

Title:  

 

Consented to and Accepted: [MACROVISION SOLUTIONS CORPORATION]4 By:  

 

Name:   Title:  

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

 

Name:   Title:  

 

3

This date may not be fewer than 5 Business days after the date of assignment
unless the Administrative Agent otherwise agrees.

4

To be completed to the extent consent is required under Section 10.04(b).

 

B-3



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

MACROVISION SOLUTIONS CORPORATION AND MACROVISION CORPORATION

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Parent Borrower, any of its Subsidiaries or Affiliates or any other person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Parent Borrower, any of its Subsidiaries or Affiliates or any other
person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 4.01(e) or 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is not already a Lender under the Credit Agreement,
attached to the Assignment and Assumption an Administrative Questionnaire in the
form of Exhibit A to the Credit Agreement, (vii) the Administrative Agent has
received a processing and recordation fee of $3,500 as of the Effective Date and
(viii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to Section 2.15 of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the law of the State of New York
without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT C

[Form of]

BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

    as Administrative Agent for

    the Lenders referred to below,

270 Park Avenue

New York, New York 10017

Attention: Carrie Barrera

Re: Macrovision Solutions Corporation and Macrovision Corporation

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of May [    ], 2008 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among MACROVISION SOLUTIONS CORPORATION, a
Delaware corporation (“Parent Borrower”), MACROVISION CORPORATION, a Delaware
corporation (“Subsidiary Borrower” and, together with Parent Borrower,
“Borrowers”), the Guarantors (such term and each other capitalized term used but
not defined herein having the meaning given it in Article I of the Credit
Agreement), the Lenders, J.P. MORGAN SECURITIES INC. and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, as joint lead arrangers (in such capacity,
“Arrangers”) and joint bookrunners (in such capacity, “Bookrunners”), MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as syndication agent (in such
capacity, “Syndication Agent”), and JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties.
The Parent Borrower hereby gives you notice pursuant to Section 2.03 of the
Credit Agreement that the Borrowers request a Borrowing under the Credit
Agreement, and in that connection set forth below the terms on which such
Borrowing is requested to be made:

 

(A)   Principal amount of Borrowing5

  

 

(B)   Date of Borrowing (which is a Business Day)

  

 

(C)   Type of Borrowing

   [ABR] [Eurodollar]

(D)   Interest Period and the last day thereof6

  

 

 

5

ABR and Eurodollar Loans must be in an amount that is at least $5,000,000 and an
integral multiple of $1,000,000 or equal to the remaining available balance of
the applicable Commitments.

6

Shall be subject to the definition of “Interest Period” in the Credit Agreement.

 

C-1



--------------------------------------------------------------------------------

(E)   Funds are requested to be disbursed to [Parent Borrower’s] [Subsidiary
Borrower’s] account with JPMorgan Chase Bank, N.A. (Account
No.                     ).

  

Parent Borrower hereby represents and warrants that the conditions to lending
specified in Sections 4.01(s), (t) and (u) of the Credit Agreement are satisfied
as of the date hereof.

[Signature Page Follows]

 

C-2



--------------------------------------------------------------------------------

MACROVISION SOLUTIONS CORPORATION By:  

 

Name:   Title:   [Responsible Officer]

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

[Form of]

COMPLIANCE CERTIFICATE

I, [            ], the [Financial Officer] of Macrovision Solutions Corporation
(in such capacity and not in my individual capacity), hereby certify that, with
respect to that certain Credit Agreement dated as of [            ], 2008 (as it
may be amended, modified, extended or restated from time to time, the “Credit
Agreement”; all of the defined terms in the Credit Agreement are incorporated
herein by reference) among Macrovision Solutions Corporation, a Delaware
corporation (“Parent Borrower”), Macrovision Corporation (the “Subsidiary
Borrower”), the Guarantors, the Lenders, J.P. Morgan Securities Inc. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arrangers and joint
bookrunners, Merrill Lynch, Pierce, Fenner & Smith Incorporated, as syndication
agent, and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) and collateral agent:

a. [Attached hereto as Schedule 1 are detailed calculations7 demonstrating
compliance by each of the Loan Parties with [Section 6.07(f) and] [Section 6.10]
of the Credit Agreement. Each Loan Party is in compliance with such Sections as
of the date hereof.] [Attached hereto as Schedule 2 are detailed calculations
setting forth the Parent Borrower’s Excess Cash Flow.]8 [Attached hereto as
Schedule 3 is the report of [accounting firm.]]9

b. The Parent Borrower was in compliance with each of the covenants set forth in
Section 6.10 of the Credit Agreement at all times during and since
[                    ].

c. No Default has occurred under the Credit Agreement which has not been
previously disclosed, in writing, to the Administrative Agent pursuant to a
Compliance Certificate.10

 

7

To accompany annual and quarterly financial statements only. Which calculations
shall be in reasonable detail satisfactory to the Administrative Agent and shall
include, among other things, an explanation of the methodology used in such
calculations and a breakdown of the components of such calculations.

8

To accompany annual financial statements only.

9

To accompany annual financial statements only. The report must opine or certify
that, with respect to its regular audit of such financial statements, which
audit was conducted in accordance with GAAP, the accounting firm obtained no
knowledge that any Default insofar as it relates to accounting matters has
occurred or, if in the opinion of such accounting firm such a Default has
occurred, specifying the nature and extent thereof.

10

If a Default shall have occurred, an explanation specifying the nature and
extent of such Default shall be provided on a separate page together with an
explanation of the corrective action taken or proposed to be taken with respect
thereto (include, as applicable, information regarding actions, if any, taken
since prior certificate).

 

D-1



--------------------------------------------------------------------------------

Dated this [    ] day of [            ], 20[    ].

 

MACROVISION SOLUTIONS CORPORATION By:  

 

Name:   Title:   [Financial Officer]

 

D-2



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Covenants11

 

6.10(a)

   Total Leverage Ratio: Consolidated Indebtedness on [                    ] to
Consolidated EBITDA for the Test Period most recently ended.     

(I)

   Consolidated Indebtedness means, as of any date of determination, the
aggregate amount of Indebtedness of Parent Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, including, without
duplication, the following types: 12        

(A)   

  all obligations of such person for borrowed money or advances;   

 

    

(B)   

  all obligations of such person evidenced by bonds, debentures, notes or
similar instruments;   

 

    

(C)   

  all obligations of such person upon which interest charges are customarily
paid or accrued;   

 

    

(D)   

  all obligations of such person under conditional sale or other title retention
agreements relating to property purchased by such person;   

 

    

(E)   

  all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 90 days);   

 

    

(F)    

  all Indebtedness of others secured by any Lien on property owned or acquired
by such person, whether or not the obligations secured thereby have been
assumed, but limited to the fair market value of such property;   

 

    

(G)   

  all Capital Lease Obligations, Purchase Money Obligations and synthetic lease
obligations of such person;   

 

 

 

11

Capitalized terms used but not defined herein shall have the meanings set forth
in the Credit Agreement.

12

Notwithstanding the following, “Indebtedness” shall be deemed not to include
advances by Parent Borrower or a Subsidiary of Parent Borrower to another
Subsidiary of Parent Borrower as transfer pricing payments made in the ordinary
course of business or pursuant to any Requirement of Law and not overdue by more
than 90 days.



--------------------------------------------------------------------------------

  

(H)   

  all Hedging Obligations to the extent required to be reflected on a balance
sheet of such person;   

                     

    

(I)     

  all Attributable Indebtedness of such person;   

 

    

(J)    

  all obligations of such person for the reimbursement of any obligor in respect
of letters of credit, letters of guaranty, bankers’ acceptances and similar
credit transactions;   

 

    

(K)   

  all Contingent Obligations of such person in respect of Indebtedness or
obligations of others of the kinds referred to in clauses (a) through (j) above;
and   

 

    

(L)   

  all Indebtedness of the type referred to in clauses (A) through (K) above of
any other entity (including any partnership in which such person is a general
partner) to the extent Parent Borrower or a Subsidiary is liable therefor as a
result of such person’s ownership interest in or other relationship with such
entity, except (other than in the case of general partner liability) to the
extent that terms of such Indebtedness expressly provide that such person is not
liable therefor.   

 

    

Consolidated Indebtedness at [        ], 20[    ] ((A) + (B) + (C) + (D) + (E) +
(F) + (G) + (H) + (I) + (J) + (K) + (L))

I =

  

 

 

(II)

   Consolidated EBITDA means, for any period:        

(A)   

  Consolidated Net Income (see Annex A) for such period, adjusted by adding
thereto13:   

 

 

 

13

In each case only to the extent (and in the same proportion) deducted in
determining such Consolidated Net Income and without duplication (and with
respect to the portion of Consolidated Net Income attributable to any Subsidiary
of Parent Borrower only if a corresponding amount would be permitted at the date
of determination to be distributed to Parent Borrower by such Subsidiary without
prior approval (or, if prior approval is required for such distribution, such
approval has been obtained), pursuant to the terms of its Organizational
Documents and all agreements, instruments and Requirements of Law applicable to
such Subsidiary or its equityholders). Other than for purposes of calculating
Excess Cash Flow, as of any date of determination and with respect to any
applicable Test Period, Consolidated EBITDA shall be calculated on a Pro Forma
Basis to give effect to the Mergers, any Permitted Acquisition and Asset Sales
(other than any dispositions in the ordinary course of business) consummated at
any time on or after the first day of the Test Period and prior to the date of
determination as if the Mergers and each such Permitted Acquisition had been
effected on the first day of such Test Period and as if each such Asset Sale had
been consummated on the day prior to the first day of such Test Period.
Notwithstanding the foregoing, Consolidated EBITDA shall be deemed to be
$75,184,000 and $67,966,000 for the fiscal quarters ended September 30, 2007 and
December 31, 2007, respectively.

 

-2-



--------------------------------------------------------------------------------

     1.  

Consolidated Interest Expense for such period;

  

 

       2.   Consolidated Amortization Expense for such period;   

 

       3.   Consolidated Depreciation Expense for such period;   

 

       4.   Consolidated Tax Expense for such period;   

 

       5.   costs and expenses directly incurred in connection with the
Transactions, including restructuring charges related to the Transactions, in an
amount under this clause (5) not to exceed $48.0 million;   

 

       6.   restructuring charges or reserves, including write-downs and
write-offs, deducted (and not added back) in such period in computing
Consolidated Net Income, including any one-time costs incurred in connection
with acquisitions after the Closing Date and costs related to the closure and/or
consolidation of facilities, severance and retention bonuses, in an amount under
this clause (6) not to exceed $5.0 million in any period of four fiscal
quarters;   

 

       7.   any expenses or charges (other than depreciation or amortization
expense) related to any issuance by Parent Borrower of Equity Interests, any
acquisition, disposition or recapitalization or the incurrence of Indebtedness
permitted to be incurred hereunder (whether or not successful); and   

 

       8.   the aggregate amount of all other non-cash charges (including,
without limitation, non-cash compensation expense) reducing Consolidated Net
Income (excluding any non-cash charge that results in an accrual of a reserve
for cash charges in any future period) for such period.   

 

    

Subtotal; minus

  

 

     (B)   the aggregate amount of all non-cash items increasing Consolidated
Net Income (other than the accrual of revenue or recording of receivables in the
ordinary course of business) for such period.   

 

    

Consolidated EBITDA at [        ], 20[    ] ((A) - (B) = )

II =

  

 

    

Ratio of Consolidated Indebtedness to Consolidated EBITDA ((I)/(II)=)

   [        ]:1.00     

Covenant Requirement

   [        ]:1.00  

 

-3-



--------------------------------------------------------------------------------

6.10(b)

   Consolidated Fixed Charge Coverage Ratio: Consolidated EBITDA for the Test
Period most recently ended to Consolidated Fixed Charges for the Test Period
most recently ended.   

 

 

(I)

  

Consolidated EBITDA (from Total Leverage Ratio Calculation)

I =

  

 

 

(II)

   Consolidated Fixed Charges means, for any period, the sum, without
duplication, of14:        

(A)   

   Cash Interest Expense for such period;   

 

    

(B)   

   the aggregate amount of Capital Expenditures for such period;   

 

    

(C)   

   all cash payments in respect of income taxes made during such period (net of
any cash refund in respect of income taxes actually received during such
period);   

 

    

(D)   

   the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations) of Parent Borrower and its Subsidiaries for such period; and   

 

    

(E)   

   all dividend payments on any series of Disqualified Capital Stock or
Preferred Stock of Parent Borrower or any of its Subsidiaries (other than
dividend payments to Parent Borrower or any of its Subsidiaries and other than
dividends paid in Qualified Capital Stock of such person).   

 

    

Consolidated Fixed Charges at [         ], 20[     ] ((A) + (B) + (C) + (D) +
(E))

II =

  

 

    

Ratio of Consolidated EBITDA to Consolidated Fixed Charges ((I)/(II)=)

   [        ]:1.00     

Covenant Requirement

   [        ]:1.00  

6.07(f)

   [Permitted Acquisitions: For each Permitted Acquisition consummated during
the period (if any) please copy this Schedule I and show compliance with the
above covenants on a Pro Forma Basis to demonstrate compliance with clause (ii)
of the definition of “Permitted Acquisitions.”]     

 

14

Notwithstanding anything to the contrary contained herein or in the Credit
Agreement, for purposes of determining Consolidated Fixed Charges for any period
ending prior to the first anniversary of the Closing Date, Consolidated Fixed
Charges shall be an amount equal to actual Consolidated Fixed Charges from the
Closing Date through the date of determination multiplied by a fraction the
numerator of which is 365 and the denominator of which is the number of days
from the Closing Date through the date of determination.

 

-4-



--------------------------------------------------------------------------------

         Annex A

A.

   Detail on Consolidated Net Income:         1.    Consolidated Net Income for
any period means the consolidated net income (or loss) of Parent Borrower and
its Subsidiaries determined on a consolidated basis in accordance with GAAP;   

                     

     provided that there shall be excluded from such net income (to the extent
otherwise included therein), without duplication         2.    the net income of
any person (other than a Subsidiary of Parent Borrower) in which any person
other than Parent Borrower and its Subsidiaries has an ownership interest,
except to the extent that cash in an amount equal to any such income has
actually been received by Parent Borrower or (subject to clause (3) below) any
of its Subsidiaries during such period;   

 

     3.    the net income of any Subsidiary of Parent Borrower during such
period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of that income is not permitted by operation of
the terms of its Organizational Documents or any agreement, instrument or
Requirement of Law applicable to that Subsidiary during such period, except that
Parent Borrower’s equity in net loss of any such Subsidiary for such period
shall be included in determining Consolidated Net Income;   

 

     4.    any gain (or loss), together with any related provisions for taxes on
any such gain (or the tax effect of any such loss), realized during such period
by Parent Borrower or any of its Subsidiaries upon any Asset Sale (other than
any dispositions in the ordinary course of business) by Parent Borrower or any
of its Subsidiaries;   

 

     5.    gains and losses due solely to fluctuations in currency values and
the related tax effects determined in accordance with GAAP for such period;   

 

     6.    earnings resulting from any reappraisal, revaluation or write-up of
assets;   

 

     7.    unrealized gains and losses with respect to Hedging Obligations for
such period;   

 

     8.    any extraordinary gain (or extraordinary loss), together with any
related provision for taxes on any such gain (or the tax effect of any such
loss), recorded or recognized by Parent Borrower or any of its Subsidiaries
during such period; and   

 

 

 

-5-



--------------------------------------------------------------------------------

   9.    any after tax effect of income (or loss) from discontinued operations
and any net after tax gains or losses on disposal of disposed, abandoned or
discontinued operations; provided that the after-tax effect of income (or loss)
from the “Media Networks” segment or any business unit within that segment, in
each case as described in the Confidential Information Memorandum, shall not be
excluded until such time as the disposal or abandonment of such segment or
business unit has been consummated or the actual operations thereof have been
discontinued.   

 

    

Consolidated Net Income (1 - 2 - 3 - 4 - 5 - 6 - 7 - 8 - 9 =)

  

 

 

 

-6-



--------------------------------------------------------------------------------

     SCHEDULE 2         Excess Cash Flow: Consolidated EBITDA for such Excess
Cash Flow Period,   

 

     minus, without duplication         (A)   Cash Interest Expense and
scheduled principal amortization of Loans pursuant to Section 2.09, to the
extent actually made, for such Excess Cash Flow Period;   

 

     (B)   Capital Expenditures during such Excess Cash Flow Period that are
paid in cash (other than Capital Expenditures to the extent financed with the
proceeds of the incurrence of Indebtedness or the issuance of Equity Interests);
  

 

     (C)   the aggregate amount of expenditures made in cash during such period
pursuant to Sections 6.04(e), (f)(ii), (j), (k), and (l) or Section 6.07(f)
(other than expenditures to the extent financed with the proceeds of the
incurrence of Indebtedness or the issuance of Equity Interests);   

 

     (D)   taxes of Parent Borrower and its Subsidiaries (including any related
interest and penalties) that were paid in cash during such Excess Cash Flow
Period;   

 

     (E)   the absolute value of the difference, if negative, of the amount of
Net Working Capital at the end of the prior Excess Cash Flow Period (or the
beginning of the Excess Cash Flow Period in the case of the first Excess Cash
Flow Period) over the amount of Net Working Capital at the end of such Excess
Cash Flow Period;   

 

     (F)   losses excluded from the calculation of Consolidated Net Income by
operation of clause (c) or (h) of the definition thereof that are paid in cash
during such Excess Cash Flow Period; and   

 

     (G)   cash payments, if any, added back to Consolidated EBITDA pursuant to
clause (e), (f) or (g) of the definition thereof during such Excess Cash Flow
Period;   

 

    

provided that any amount deducted pursuant of any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period;

       

Subtotal ((Consolidated EBITDA) - (A) - (B) - (C) - (D) - (E) - (F) - (G) =)

I =

  

 

 

 

-7-



--------------------------------------------------------------------------------

   plus, without duplication:         (1)   the difference, if positive, of the
amount of Net Working Capital at the end of the prior Excess Cash Flow Period
(or the beginning of the Excess Cash Flow Period in the case of the first Excess
Cash Flow Period) over the amount of Net Working Capital at the end of such
Excess Cash Flow Period;   

 

     (2)   any return on investments received in cash (other than from a
Subsidiary) during such period, which investments were made pursuant to
Section 6.04(e) or (k);   

 

     (3)   income or gain excluded from the calculation of Consolidated Net
Income by operation of clause (c) or (h) of the definition thereof that is
realized in cash during such Excess Cash Flow Period (except to the extent such
gain is subject to Section 2.10(c), (d) or (f)); and   

 

     (4)   to the extent subtracted in determining Consolidated EBITDA, all
items representing a cash payment to Parent Borrower or any of its Subsidiaries
on a consolidated basis during such Excess Cash Flow Period.   

 

     Excess Cash Flow ((I) + (1) + (2) + (3) + (4) =)   

 

 

 

-8-



--------------------------------------------------------------------------------

EXHIBIT E

[Form of]

INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

    as Administrative Agent

270 Park Avenue

New York, New York 10017

Attention: Brandi Underwood

[Date]

Re: Macrovision Solution Corporation and Macrovision Corporation

Ladies and Gentlemen:

This Interest Election Request is delivered to you pursuant to Section 2.08 of
the Credit Agreement dated as of May [    ], 2008 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among MACROVISION SOLUTIONS CORPORATION, a Delaware corporation
(“Parent Borrower”), MACROVISION CORPORATION, a Delaware corporation
(“Subsidiary Borrower” and, together with Parent Borrower, “Borrowers”), the
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given it in Article I of the Credit Agreement), the
Lenders, J.P. MORGAN SECURITIES INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as joint lead arrangers (in such capacity, “Arrangers”) and joint
bookrunners (in such capacity, “Bookrunners”), MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, as syndication agent (in such capacity, “Syndication
Agent”), and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, “Administrative Agent”) for the Lenders and as collateral agent (in
such capacity, “Collateral Agent”) for the Secured Parties.

Parent Borrower hereby requests that on [                            ]15 (the
“Interest Election Date”),

1. $[            ] of the presently outstanding principal amount of the Loans
originally made on [            ],

2. and all presently being maintained as [ABR Loans] [Eurodollar Loans],

3. be [converted into] [continued as],

 

15

Shall be a Business Day that is (a) one Business Day following the date hereof
in the case of a conversion into ABR Loans to the extent this Interest Election
Request is delivered to the Administrative Agent prior to 12:00 p.m., New York
City time on the date hereof, otherwise the second Business Day following the
date of delivery hereof, and (b) three Business Days following the date hereof
in the case of a conversion into/continuation of Eurodollar Loans to the extent
this Interest Election Request is delivered to the Administrative Agent prior to
12:00 p.m. New York City time on the date hereof, otherwise the fourth Business
Day following the date of delivery hereof.

 

E-1



--------------------------------------------------------------------------------

4. [Eurodollar Loans having an Interest Period of [one/two/three/six/nine/twelve
months] [ABR Loans].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a) the foregoing [conversion] [continuation] complies with the terms and
conditions of the Credit Agreement (including, without limitation, Section 2.08
of the Credit Agreement);

(b) no Default has occurred and is continuing, or would result from such
proposed [conversion] [continuation].

[Signature Page Follows]

 

E-2



--------------------------------------------------------------------------------

Borrower has caused this Interest Election Request to be executed and delivered
by its duly authorized officer as of the date first written above.

 

MACROVISION SOLUTIONS CORPORATION By:  

 

Name:   Title:  

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

[Form of]

JOINDER AGREEMENT

Reference is made to the Credit Agreement dated as of May [ ], 2008 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among MACROVISION SOLUTIONS CORPORATION, a Delaware
corporation (“Parent Borrower”), MACROVISION CORPORATION, a Delaware corporation
(“Subsidiary Borrower” and, together with Parent Borrower, “Borrowers”), the
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given it in Article I of the Credit Agreement), the
Lenders, J.P. MORGAN SECURITIES INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as joint lead arrangers (in such capacity, “Arrangers”) and joint
bookrunners (in such capacity, “Bookrunners”), MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, as syndication agent (in such capacity, “Syndication
Agent”), and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, “Administrative Agent”) for the Lenders and as collateral agent (in
such capacity, “Collateral Agent”) for the Secured Parties.

WITNESSETH:

WHEREAS, the Guarantors have entered into the Credit Agreement and the Security
Agreement in order to induce the Lenders to make the Loans to Borrowers;

WHEREAS, pursuant to Section 5.11(b) of the Credit Agreement, each Domestic
Subsidiary that was not in existence on the date of the Credit Agreement is
required to become a Guarantor under the Credit Agreement by executing a Joinder
Agreement. The undersigned Subsidiary (the “New Guarantor”) is executing this
joinder agreement (“Joinder Agreement”) to the Credit Agreement as consideration
for the Loans previously made.

NOW, THEREFORE, the Administrative Agent, Collateral Agent and the New Guarantor
hereby agree as follows:

1. Guarantee. In accordance with Section 5.11(b) of the Credit Agreement, the
New Guarantor by its signature below becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor.

2. Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof. Each reference to a Guarantor in the
Credit Agreement shall be deemed to include the New Guarantor. The New Guarantor
hereby attaches supplements to each of the schedules to the Credit Agreement
applicable to it.

3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

F-1



--------------------------------------------------------------------------------

4. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.

5. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.

6. Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 10.01 of the
Credit Agreement.

7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Pages Follow]

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

[NEW GUARANTOR] By:  

 

Name:   Title:   Address for Notices:

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent

By:  

 

Name:   Title:  

 

F-3



--------------------------------------------------------------------------------

[Note: Schedules to be attached.]

 

F-4



--------------------------------------------------------------------------------

EXHIBIT I

[Form of]

LENDER ADDENDUM

Reference is made to the Credit Agreement dated as of May [    ], 2008 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among MACROVISION SOLUTIONS CORPORATION, a
Delaware corporation (“Parent Borrower”), MACROVISION CORPORATION, a Delaware
corporation (“Subsidiary Borrower” and, together with Parent Borrower,
“Borrowers”), the Guarantors (such term and each other capitalized term used but
not defined herein having the meaning given it in Article I of the Credit
Agreement), the Lenders, J.P. MORGAN SECURITIES INC. and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, as joint lead arrangers (in such capacity,
“Arrangers”) and joint bookrunners (in such capacity, “Bookrunners”), MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as syndication agent (in such
capacity, “Syndication Agent”), and JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties.

Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 10.15 of the Credit Agreement, the undersigned hereby
becomes a Lender thereunder having the Commitment set forth in Schedule 1
hereto, effective as of the Closing Date.

THIS LENDER ADDENDUM SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this      day of May, 2008.

 

                                                                               
                                                       ,

as a Lender

[Please type legal name of Lender above]

By:

 

 

Name:   Title:  

[If second signature is necessary:]

By:

 

 

Name:   Title:  

 

I-2



--------------------------------------------------------------------------------

Accepted and agreed:

MACROVISION SOLUTIONS CORPORATION By:  

 

Name:   Title:   MACROVISION CORPORATION By:  

 

Name:   Title:  

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:  

 

Name:   Title:  

 

I-3



--------------------------------------------------------------------------------

Schedule 1

COMMITMENTS AND NOTICE ADDRESS

 

1.    Name of Lender:     

 

         Notice Address:     

 

             

 

             

 

         Attention:     

 

         Telephone:     

 

         Facsimile:     

 

      2.    Commitment:     

 

     

 

I-4



--------------------------------------------------------------------------------

EXHIBIT K

[Form of]

NOTE

 

$                         New York, New York    [Date]

FOR VALUE RECEIVED, the undersigned, MACROVISION SOLUTIONS CORPORATION, a
Delaware corporation (“Parent Borrower”) and MACROVISION CORPORATION, a Delaware
corporation (“Subsidiary Borrower” and, together with Parent Borrower,
“Borrowers”), hereby jointly and severally promise to pay to the order of
[                    ] (the “Lender”) on the Maturity Date (as defined in the
Credit Agreement referred to below) in lawful money of the United States and in
immediately available funds, the principal amount of                     
DOLLARS ($                     ), or, if less, the aggregate unpaid principal
amount of all Loans of the Lender outstanding under the Credit Agreement
referred to below, which sum shall be due and payable in such amounts and on
such dates as are set forth in the Credit Agreement. Borrowers further jointly
and severally agree to pay interest in like money at such office specified in
Section 2.14 of the Credit Agreement on the unpaid principal amount hereof from
time to time from the date hereof at the rates, and on the dates, specified in
Section 2.06 of such Credit Agreement.

The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Loan of the Lender outstanding under the Credit
Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrowers
hereunder or under the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement dated as of
May [    ], 2008 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Borrowers, the
Guarantors, the Lenders, J.P. MORGAN SECURITIES INC. and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, as joint lead arrangers and joint bookrunners,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as syndication agent, and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders and as
collateral agent for the Secured Parties, is subject to the provisions thereof
and is subject to optional and mandatory prepayment in whole or in part as
provided therein. Terms used herein which are defined in the Credit Agreement
shall have such defined meanings unless otherwise defined herein or unless the
context otherwise requires.

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.

 

K-1



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Page Follows]

 

K-2



--------------------------------------------------------------------------------

MACROVISION SOLUTIONS CORPORATION, as Parent Borrower

By:  

 

Name:   Title:  

MACROVISION CORPORATION, as Subsidiary Borrower

By:  

 

Name:   Title:  

 

K-3



--------------------------------------------------------------------------------

EXHIBIT L-1

[Form of]

PERFECTION CERTIFICATE

[Provided under separate cover]

 

L-1-1



--------------------------------------------------------------------------------

EXHIBIT L-2

[Form of]

PERFECTION CERTIFICATE SUPPLEMENT

[Provided under separate cover]

 

L-2-1



--------------------------------------------------------------------------------

EXHIBIT M

[Form of]

SECURITY AGREEMENT

[Provided under separate cover]

 

M-1



--------------------------------------------------------------------------------

EXHIBIT O

[Form of]

SOLVENCY CERTIFICATE

I, the undersigned, [financial officer] of MACROVISION SOLUTIONS CORPORATION, a
Delaware corporation (“Parent Borrower”), DO HEREBY CERTIFY on behalf of Parent
Borrower that:

1. This Certificate is furnished pursuant to Section 4.01(h) of the Credit
Agreement dated as of May [ ], 2008 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Parent Borrower, Macrovision Corporation (the “Subsidiary Borrower”), the
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given it in Article I of the Credit Agreement), the
Lenders, J.P. MORGAN SECURITIES INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as joint lead arrangers (in such capacity, “Arrangers”) and joint
bookrunners (in such capacity, “Bookrunners”), MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, as syndication agent (in such capacity, “Syndication
Agent”), and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, “Administrative Agent”) for the Lenders and as collateral agent (in
such capacity, “Collateral Agent”) for the Secured Parties.

2. Immediately following the consummation of the Transactions and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of each Loan on the date hereof, (a) the fair value of the assets
of Parent Borrower and its Subsidiaries, taken as a whole, exceeds its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of Parent Borrower and its Subsidiaries, taken as
a whole, is greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) Parent Borrower and its Subsidiaries, taken as a whole, are able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) Parent Borrower and its
Subsidiaries, taken as a whole, do not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Closing Date.

[Signature Page Follows]

 

O-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this [    ] day of May, 2008.

 

MACROVISION SOLUTIONS CORPORATION

By:  

 

Name:   Title:   [Financial Officer]

 

O-2



--------------------------------------------------------------------------------

EXHIBIT P

[Form of]

INTERCOMPANY NOTE

New York, New York

May [    ], 2008

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
in the United States of America as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances (including trade payables)
made by such Payee to such Payor. Each Payor promises also to pay interest on
the unpaid principal amount of all such loans and advances in like money at said
location from the date of such loans and advances until paid at such rate per
annum as shall be agreed upon from time to time by such Payor and such Payee.

This note (“Note”) is an Intercompany Note referred to in the Credit Agreement
dated as of May [    ], 2008 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among MACROVISION
SOLUTIONS CORPORATION, a Delaware corporation (“Parent Borrower”), MACROVISION
CORPORATION, a Delaware corporation (“Subsidiary Borrower” and, together with
Parent Borrower, “Borrowers”), the Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, J.P. MORGAN SECURITIES INC. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint lead arrangers (in
such capacity, “Arrangers”) and joint bookrunners (in such capacity,
“Bookrunners”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as
syndication agent (in such capacity, “Syndication Agent”), and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, “Administrative Agent”)
for the Lenders and as collateral agent (in such capacity, “Collateral Agent”)
for the Secured Parties, and is subject to the terms thereof, and shall be
pledged by each Payee pursuant to the Security Agreement, to the extent required
pursuant to the terms thereof. Each Payee hereby acknowledges and agrees that
the Administrative Agent may exercise all rights provided in the Credit
Agreement and the Security Agreement with respect to this Note.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Borrower or a Guarantor to
any Payee other than a Borrower or a Guarantor shall be subordinate and junior
in right of payment, to the extent and in the manner hereinafter set forth, to
all Obligations of such Payor under the Credit Agreement, including, without
limitation, where applicable, under such Payor’s guarantee of the Obligations
under the Credit Agreement (such Obligations and other indebtedness and
obligations in connection with any renewal, refunding, restructuring or
refinancing thereof, including interest thereon accruing after the commencement
of any proceedings referred to in clause (i) below, whether or not such interest
is an allowed claim in such proceeding, being hereinafter collectively referred
to as “Senior Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary

 

P-1



--------------------------------------------------------------------------------

liquidation, dissolution or other winding up of such Payor, whether or not
involving insolvency or bankruptcy, then (x) the holders of Senior Indebtedness
shall be paid in full in cash in respect of all amounts constituting Senior
Indebtedness before any Payee is entitled to receive (whether directly or
indirectly), or make any demands for, any payment on account of this Note and
(y) until the holders of Senior Indebtedness are paid in full in cash in respect
of all amounts constituting Senior Indebtedness, any payment or distribution to
which such Payee would otherwise be entitled (other than debt securities of such
Payor that are subordinated, to at least the same extent as this Note, to the
payment of all Senior Indebtedness then outstanding (such securities being
hereinafter referred to as “Restructured Debt Securities”)) shall be made to the
holders of Senior Indebtedness;

(ii) if any default occurs and is continuing with respect to any Senior
Indebtedness (including any Default under the Credit Agreement), then no payment
or distribution of any kind or character shall be made by or on behalf of the
Payor or any other Person on its behalf with respect to this Note; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the Secured Parties and the Secured Parties are
obligees under this Note to the same extent as if their names were written
herein as such and the Administrative Agent may, on behalf of the itself and the
Lenders, proceed to enforce the subordination provisions herein.

The indebtedness evidenced by this Note owed by any Payor that is not a Borrower
or a Guarantor shall not be subordinated to, and shall rank pari passu in right
of payment with, any other obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

 

P-2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

 

[List Borrowers and All Subsidiaries] By:  

 

Name:   Title:  

 

P-3



--------------------------------------------------------------------------------

INSTRUMENT OF TRANSFER

FOR VALUE RECEIVED, each of the parties listed on Schedule I appended hereto,
hereby sells, assigns and transfers unto
                                                              all of its
interests in, to, and under that certain Intercompany Note dated [            ]
and issued by any of the parties listed on Schedule I having a principal amount
as is outstanding from time to time and does hereby irrevocably constitute and
appoint                                                           attorney to
transfer such Intercompany Note with full power of substitution in the premises.

Date:

 

[Borrowers and Guarantors] By:  

 

Name:   Title:  

 

P-4



--------------------------------------------------------------------------------

SCHEDULE I

[List All Payors]

 

P-5



--------------------------------------------------------------------------------

EXHIBIT Q-1

FORM OF

FOREIGN LENDER’S NON-BANK TAX CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [            ],
2008 among MACROVISION SOLUTIONS CORPORATION, a Delaware corporation (“Parent
Borrower”), MACROVISION CORPORATION, a Delaware corporation (“Subsidiary
Borrower” and, together with Parent Borrower, “Borrowers”), the Guarantors (such
term and each other capitalized term used but not defined herein having the
meaning given to it in Article I), the Lenders, J.P. MORGAN SECURITIES INC. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint lead arrangers (in
such capacity, “Arrangers”) and joint bookrunners (in such capacity,
“Bookrunners”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as
syndication agent (in such capacity, “Syndication Agent”), and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, “Administrative Agent”)
for the Lenders and as collateral agent (in such capacity, “Collateral Agent”)
for the Secured Parties.

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iii) it is not a “10-percent shareholder” of Parent
Borrower or Subsidiary Borrower within the meaning of Code Section 871(h)(3)(B),
(iv) it is not a “controlled foreign corporation” related to Parent Borrower or
Subsidiary Borrower as described in Section 881(c)(3)(C) of the Code and (v) the
interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and Parent Borrower with
a certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Parent Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished Parent Borrower and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:                   , 20[    ]

 

Q-1-1



--------------------------------------------------------------------------------

EXHIBIT Q -2

FORM OF

FOREIGN LENDER’S NON-BANK TAX CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of [            ],
2008 among MACROVISION SOLUTIONS CORPORATION, a Delaware corporation (“Parent
Borrower”), MACROVISION CORPORATION, a Delaware corporation (“Subsidiary
Borrower” and, together with Parent Borrower, “Borrowers”), the Guarantors (such
term and each other capitalized term used but not defined herein having the
meaning given to it in Article I), the Lenders, J.P. MORGAN SECURITIES INC. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint lead arrangers (in
such capacity, “Arrangers”) and joint bookrunners (in such capacity,
“Bookrunners”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as
syndication agent (in such capacity, “Syndication Agent”), and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, “Administrative Agent”)
for the Lenders and as collateral agent (in such capacity, “Collateral Agent”)
for the Secured Parties.

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) neither the undersigned nor any of its partners/members is a “bank” within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a “10-percent
shareholder” of Parent Borrower or Subsidiary Borrower within the meaning of
Code Section 871(h)(3)(B), (v) none of its partners/members is a “controlled
foreign corporation” related to Parent Borrower or Subsidiary Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or any of its
partners/member’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and Parent Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Parent Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished Parent Borrower and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:                  , 20[    ]

 

Q-2-1



--------------------------------------------------------------------------------

EXHIBIT Q -3

FORM OF

FOREIGN LENDER’S NON-BANK TAX CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [            ],
2008 among MACROVISION SOLUTIONS CORPORATION, a Delaware corporation (“Parent
Borrower”), MACROVISION CORPORATION, a Delaware corporation (“Subsidiary
Borrower” and, together with Parent Borrower, “Borrowers”), the Guarantors (such
term and each other capitalized term used but not defined herein having the
meaning given to it in Article I), the Lenders, J.P. MORGAN SECURITIES INC. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint lead arrangers (in
such capacity, “Arrangers”) and joint bookrunners (in such capacity,
“Bookrunners”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as
syndication agent (in such capacity, “Syndication Agent”), and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, “Administrative Agent”)
for the Lenders and as collateral agent (in such capacity, “Collateral Agent”)
for the Secured Parties.

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
“10-percent shareholder” of Parent Borrower or Subsidiary Borrower within the
meaning of Code Section 871(h)(3)(B), (iv) it is not a “controlled foreign
corporation” related to Parent Borrower or Subsidiary Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished its participating Foreign Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Foreign Lender in writing and (2) the undersigned shall have at
all times furnished such Foreign Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:                  , 20[    ]

 

Q-3-1



--------------------------------------------------------------------------------

EXHIBIT Q -4

FORM OF

FOREIGN LENDER’S NON-BANK TAX CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [            ],
2008 among MACROVISION SOLUTIONS CORPORATION, a Delaware corporation (“Parent
Borrower”), MACROVISION CORPORATION, a Delaware corporation (“Subsidiary
Borrower” and, together with Parent Borrower, “Borrowers”), the Guarantors (such
term and each other capitalized term used but not defined herein having the
meaning given to it in Article I), the Lenders, J.P. MORGAN SECURITIES INC. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint lead arrangers (in
such capacity, “Arrangers”) and joint bookrunners (in such capacity,
“Bookrunners”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as
syndication agent (in such capacity, “Syndication Agent”), and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, “Administrative Agent”)
for the Lenders and as collateral agent (in such capacity, “Collateral Agent”)
for the Secured Parties.

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a “bank” within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a “10-percent
shareholder” of Parent Borrower or Subsidiary Borrower within the meaning of
Code Section 871(h)(3)(B), (v) none of its partners/members is a “controlled
foreign corporation” related to Parent Borrower or Subsidiary Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or any of its
partners/member’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Foreign Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Foreign Lender and (2) the undersigned shall have at all times
furnished such Foreign Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:                  , 20[    ]

 

Q-4-1